 



Exhibit 10.1
EXECUTION VERSION
PUBLISHED CUSIP NUMBER: [                    ]
CREDIT AGREEMENT
Dated as of January 3, 2008
among
CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,
as the Borrower,
CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
CALUMET LP GP, LLC,
CALUMET OPERATING, LLC
and
The Subsidiaries and other Affiliates of the Borrower
from time to time party hereto,
as Guarantors,
The Lenders Party Hereto
and
BANK OF AMERICA, N.A.,
as Administrative Agent and Credit-Linked L/C Issuer
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    30  
1.03 Accounting Terms
    31  
1.04 Rounding
    32  
1.05 Times of Day
    32  
1.06 Credit-Linked Letters of Credit Amounts
    32  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    32  
2.01 Loans and Credit-Linked Deposit
    32  
2.02 Borrowings, Conversions and Continuations of Loans
    34  
2.03 Credit-Linked Deposits and Credit Extensions
    35  
2.04 Prepayments
    46  
2.05 Termination or Reduction of Commitments
    48  
2.06 Repayment of Loans
    49  
2.07 Interest
    49  
2.08 Fees
    50  
2.09 Computation of Interest and Fees
    50  
2.10 Evidence of Debt
    51  
2.11 Payments Generally; Administrative Agent’s Clawback
    51  
2.12 Sharing of Payments by Lenders
    53  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    54  
3.01 Taxes
    54  
3.02 Illegality
    55  
3.03 Inability to Determine Rates
    56  
3.04 Increased Costs
    56  
3.05 Funding Losses
    58  
3.06 Mitigation Obligations; Replacement of Lenders
    58  
3.07 Survival
    58  
ARTICLE IV GUARANTY
    59  
4.01 The Guaranty
    59  
4.02 Obligations Unconditional
    59  
4.03 Reinstatement
    60  
4.04 Certain Additional Waivers
    60  
4.05 Remedies
    60  
4.06 Rights of Contribution
    60  
4.07 Guarantee of Payment; Continuing Guarantee
    61  
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    61  
5.01 Conditions of Closing Date and Initial Credit Extension
    61  
5.02 Conditions to all Credit Extensions
    66  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    67  
6.01 Existence, Qualification and Power; Compliance with Laws
    67  
6.02 Authorization; No Contravention
    67  
6.03 Governmental Authorization and Approvals; Other Consents
    67  
6.04 Binding Effect
    68  
6.05 Financial Statements; No Material Adverse Effect
    68  
6.06 Litigation
    69  
6.07 No Default
    69  

 i



--------------------------------------------------------------------------------



 



          Section   Page
6.08 Ownership of Property; Liens
    69  
6.09 Environmental Compliance
    69  
6.10 Insurance
    70  
6.11 Taxes
    70  
6.12 ERISA Compliance
    71  
6.13 Capital Structure/Subsidiaries
    71  
6.14 Margin Regulations; Investment Company Act
    72  
6.15 Disclosure
    72  
6.16 Compliance with Laws
    72  
6.17 Intellectual Property
    73  
6.18 Solvency
    73  
6.19 Business Locations
    73  
6.20 Brokers’ Fees
    73  
6.21 Labor Matters
    73  
6.22 Nature of Business
    74  
6.23 Representations and Warranties from Other Loan Documents
    74  
6.24 Collateral Documents
    74  
6.25 Real Properties
    74  
6.26 No Conflict with MLP Partnership Agreement
    74  
6.27 Representations and Warranties in Penreco Purchase Agreement
    74  
ARTICLE VII AFFIRMATIVE COVENANTS
    75  
7.01 Financial Statements
    75  
7.02 Certificates; Other Information
    75  
7.03 Notices and Information
    78  
7.04 Payment of Obligations
    79  
7.05 Preservation of Existence, Licenses, Etc.
    79  
7.06 Maintenance of Properties
    79  
7.07 Maintenance of Insurance
    80  
7.08 Compliance with Laws and Material Contractual Obligations
    80  
7.09 Books and Records
    80  
7.10 Inspection Rights
    81  
7.11 Use of Proceeds
    81  
7.12 Crack Spread Protection
    81  
7.13 Additional Guarantors
    81  
7.14 Pledged Assets; Etc.
    82  
ARTICLE VIII NEGATIVE COVENANTS
    83  
8.01 Liens
    83  
8.02 Investments
    85  
8.03 Indebtedness
    87  
8.04 Fundamental Changes
    90  
8.05 Dispositions
    90  
8.06 Restricted Payments
    91  
8.07 Change in Nature of Business; Name, Etc.
    92  
8.08 Transactions with Affiliates and Insiders
    92  
8.09 Burdensome Agreements
    92  
8.10 Use of Proceeds
    93  
8.11 Capital Expenditures
    93  
8.12 Prepayment of Other Indebtedness, Amendment of Documents, Etc.
    94  
8.13 Organization Documents; Fiscal Year; Accounting Practices
    94  
8.14 Ownership of Subsidiaries
    94  
8.15 Tax Consolidation
    95  

 ii



--------------------------------------------------------------------------------



 



          Section   Page
8.16 Financial Covenants
    95  
8.17 Amendment of Related Documents
    95  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    95  
9.01 Events of Default
    95  
9.02 Remedies Upon Event of Default
    98  
9.03 Application of Funds
    98  
ARTICLE X ADMINISTRATIVE AGENT
    99  
10.01 Appointment and Authority
    99  
10.02 Rights as a Lender
    100  
10.03 Exculpatory Provisions
    100  
10.04 Reliance by Administrative Agent
    101  
10.05 Delegation of Duties
    101  
10.06 Resignation of Administrative Agent
    101  
10.07 Non-Reliance on Administrative Agent and Other Lenders
    102  
10.08 No Other Duties, Etc.
    102  
10.09 Administrative Agent May File Proofs of Claim
    102  
10.10 Collateral and Guaranty Matters
    103  
10.11 Intercreditor Agreement
    104  
ARTICLE XI MISCELLANEOUS
    104  
11.01 Amendments, Etc.
    104  
11.02 Notices. Effectiveness of Electronic Communications
    107  
11.03 No Waiver; Cumulative Remedies
    108  
11.04 Expenses; Indemnity; Damage Waiver
    109  
11.05 Payments Set Aside
    110  
11.06 Successors and Assigns
    111  
11.07 Treatment of Certain Information; Confidentiality
    114  
11.08 Set-off
    115  
11.09 Interest Rate Limitation
    115  
11.10 Counterparts; Integration; Effectiveness
    116  
11.11 Survival of Representations and Warranties
    116  
11.12 Severability
    116  
11.13 Replacement of Lenders
    116  
11.14 Governing Law; Jurisdiction; Etc.
    117  
11.15 Waiver of Jury Trial
    118  
11.16 Term of Agreement
    118  
11.17 USA PATRIOT Act Notice
    118  
11.18 Subordination of Intercompany Debt
    118  
11.19 No Advisory or Fiduciary Relationship
    119  
11.20 ENTIRE AGREEMENT
    119  

 iii



--------------------------------------------------------------------------------



 



          SCHEDULES  
 
       
 
  1.01    
Guarantors
  1.02    
Scheduled Financial Information
  1.03    
Immaterial Subsidiaries
  2.01    
Commitments and Applicable Percentages
  2.03 (a)  
Existing Credit-Linked Letter of Credit
  2.03 (b)  
Credit-Linked Letters of Credit to be Issued on the Closing Date
  6.03    
Required Consents, Authorizations, Notices and Filings
  6.05    
Supplement to Interim Financial Statements
  6.10    
Insurance
  6.11    
Taxes
  6.13 (a)  
Corporate Structure
  6.13 (b)  
Subsidiaries; Equity Interests in the Borrower
  6.13 (c)  
Equity Investments
  6.17    
Intellectual Property Matters
  6.19 (a)  
Real Properties
  6.19 (b)  
Collateral Locations
  6.19 (c)  
Chief Executive Office, Jurisdiction of Incorporation, Principal Place of
Business
  6.19 (d)  
Corporate, Fictitious or Trade Names
  6.21    
Labor Matters
  8.01    
Existing Liens
  8.02    
Existing Investments
  8.03    
Existing Indebtedness
  11.02    
Administrative Agent’s Office, Certain Addresses for Notices
       
 
EXHIBITS  
 
       
 
  A    
Form of Loan Notice
  B-1    
Form of Term Note
  B-2    
Form of Incremental Term Note
  B-3    
Form of Credit-Linked Note
  C    
Form of Compliance Certificate
  D    
Form of Joinder Agreement
  E    
Form of Assignment and Assumption
  F    
Form of New Commitment Agreement

 iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (as amended, modified, restated or supplemented from
time to time, the “Agreement”) is entered into as of January 3, 2008 by and
among (i) CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an Indiana limited
partnership (together with any permitted successors and assigns, the
“Borrower”), (ii) each of CALUMET SPECIALTY PRODUCTS PARTNERS, L.P., a Delaware
limited partnership (the “MLP Parent”), CALUMET LP GP, LLC, a Delaware limited
liability company (the “General Partner”), CALUMET OPERATING, LLC, a Delaware
limited liability company (the “Limited Partner”), and the other Guarantors (as
defined herein) party hereto, the Lenders (as defined herein), and BANK OF
AMERICA, N.A., as Administrative Agent and Credit-Linked L/C Issuer (each, as
defined herein).
     The Borrower has requested that the Lenders provide credit facilities in an
aggregate amount of $435,000,000 (the “Credit Facilities”) for the purposes set
forth herein, and the Lenders are willing to do so on the terms and conditions
set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “ABL Agent” means Bank of America, in its capacity as administrative agent
under the ABL Credit Agreement and the other ABL Loan Documents.
     “ABL Bank Product Obligations” has the meaning specified for the term “Bank
Product Debt” in the ABL Credit Agreement.
     “ABL Borrowers” means the Borrower hereunder and its direct and indirect
wholly-owned subsidiaries Calumet Shreveport, LLC, Calumet Shreveport Lubricants
& Waxes, LLC and Calumet Shreveport Fuels, LLC and any other Person that becomes
a borrower under the ABL Credit Agreement in accordance with the terms thereof.
     “ABL Cap Amount” means an amount equal to (A) $475,000,000 minus (B) to the
extent accompanied by a corresponding permanent reduction of the
ABL Commitments, all payments and prepayments of the principal amount of the
ABL Obligations made after the Closing Date.
     “ABL Credit Agreement” means that certain Credit Agreement dated as of
December 9, 2005, among the ABL Borrowers, as co-borrowers thereunder, certain
of the Subsidiaries of the Borrower, as guarantors thereunder, the ABL Lenders
and the ABL Agent, as amended pursuant to the First Amendment dated as of
April 6, 2006, as further amended pursuant to the Second Amendment dated as of
June 19, 2006, as further amended pursuant to the Third Amendment dated as of
April 18, 2007, as further amended pursuant to the Fourth Amendment dated as of
August 30, 2007, as further amended pursuant to the Fifth Amendment dated as of
November 6, 2007 and as further amended pursuant to the Sixth Amendment to ABL
Credit Agreement.

 



--------------------------------------------------------------------------------



 



     “ABL Commitment” has the meaning specified for the term “Commitment” in the
ABL Credit Agreement.
     “ABL Facility” means the revolving credit facility available to the
ABL Borrowers under the ABL Credit Agreement.
     “ABL Lender” and “ABL Lenders” have the meanings specified for the terms
“Lender” and “Lenders,” respectively, in the ABL Credit Agreement.
     “ABL Loan” has the meaning specified for the term “Loan” in the ABL Credit
Agreement.
     “ABL Loan Documents” has the meaning specified for the term “Loan
Documents” in the ABL Credit Agreement.
     “ABL Obligations” has the meaning specified for the term “Obligations” in
the ABL Credit Agreement.
     “ABL Priority Collateral” has the meaning specified for the term “Working
Capital Priority Collateral” in the Intercreditor Agreement.
     “Account” has the meaning specified in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.
     “Acquisition” means, with respect to any Person, the acquisition by such
Person, in a single transaction or in a series of related transactions, of all
of the Capital Stock or all or substantially all of the Property, or a business
unit or product line, of another Person, whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
     “Additional Commitment” means, with respect to any Lender that executes a
New Commitment Agreement in accordance with Section 2.01(d), the commitment of
such Lender in an aggregate principal amount up to the amount specified in such
New Commitment Agreement to make Term Loans and/or Incremental Term Loans in
accordance with the provisions of Section 2.01.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Credit-Linked Commitments” means the Credit-Linked Commitments
of all the Credit-Linked Lenders. The aggregate principal amount of the
Credit-Linked Commitment of all the Lenders as in effect on the Closing Date is
FIFTY MILLION DOLLARS ($50,000,000).

2



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning specified in the heading hereof.
     “Applicable Credit-Linked Rate” means 4.00% per annum.
     “Applicable Percentage” means, as to each Lender, (a) with respect to such
Lender’s Credit-Linked Commitment or other rights or other obligations as a
Credit-Linked Lender at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of
Credit-Linked Deposits held by such Lender at such time and the denominator of
which is the aggregate principal amount of the Total Credit-Linked Deposit at
such time; provided that if the commitment of the Credit-Linked L/C Issuer to
make Credit-Linked Credit Extensions has been terminated pursuant to
Section 9.02, then the numerator of such fraction shall be such Lender’s
Outstanding Amount of all Obligations, and the denominator shall be the
Outstanding Amount of all Obligations of all Lenders at such time, (b) with
respect to such Lender’s outstanding Term Loans at any time, the percentage
(carried out to the ninth decimal place), of the total aggregate principal
amount of the Term Loan represented by the Term Loans held by such Lender at
such time, and (c) with respect to such Lender’s outstanding Incremental Term
Loans at any time, the percentage (carried out to the ninth decimal place) of
the outstanding principal amount of the Incremental Term Loan represented by the
Incremental Term Loans held by such Lender at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, with respect to the Term Loan, (a) 4.00% per annum
for Eurodollar Rate Loans and (b) 3.00% per annum for Base Rate Loans. For the
purposes of calculating the interest rate applicable to Eurodollar Rate Loans
and Base Rate Loans that are Incremental Term Loans, “Applicable Rate” shall
mean a percentage per annum to be determined on or before the applicable
Incremental Term Loan Borrowing Date and to be set forth in the relevant New
Commitment Agreement(s).
     “Application Period” means, in respect of the Net Cash Proceeds of any
Disposition and/or Involuntary Disposition, the period of 545 days (or such
earlier date as provided for reinvestment of the proceeds thereof under the
ABL Credit Agreement) following receipt of such Net Cash Proceeds by any
Consolidated Party.
     “Approved Counterparty” means any of the following: (a) J. Aron & Company,
Koch Supply & Trading, LP, Merrill Lynch Commodities, Inc. and/or JPMorgan Chase
Bank, N.A. (together with any trading affiliate of any of foregoing entities
that has comparable credit support, if any, from the applicable parent entity),
(b) any other Person whose senior unsecured debt ratings (as of the date that
the applicable hedge is entered into) are not less than A3 and A- from Moody’s
and S&P, respectively, and (c) other Persons acceptable to the Required Lenders.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

3



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
     “Audited Company Financial Statements” means the audited consolidated
balance sheet of the Consolidated Parties for the fiscal year ended December 31,
2006, and the related consolidated statements of income or operations, partners’
capital and cash flows for such fiscal year of the Consolidated Parties,
including the notes thereto.
     “Audited Penreco Financial Statements” means the audited consolidated
balance sheet of Penreco for the fiscal year ended December 31, 2006, and the
related consolidated statements of income or operations, partners’ capital and
cash flows for such fiscal year of Penreco and its Subsidiaries, including the
notes thereto.
     “Auto-Renewal Credit-Linked Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 0.50% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Benchmark Rate” has the meaning specified in Section 2.03(h)(i).
     “Borrower” has the meaning specified in the heading hereof.
     “Borrower Materials” has the meaning specified in Section 7.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
     “Borrowing Base” has the meaning specified in the ABL Credit Agreement.

4



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Businesses” means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.
     “Calculation Date” means the date of the applicable Specified Transaction
which gives rise to the requirement to calculate the Consolidated Leverage Ratio
and/or the Consolidated Interest Coverage Ratio on a Pro Forma Basis.
     “Calculation Period” means, in respect of any Calculation Date, the period
of four fiscal quarters of the Consolidated Parties ended as of the last day of
the most recent fiscal quarter of the Borrower preceding such Calculation Date
for which the Administrative Agent shall have received the Required Financial
Information.
     “Calumet Sales” means Calumet Sales Company Incorporated, a Delaware
corporation.
     “Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     “Cash Collateralize” has the meaning specified in Section 2.03(i).
     “Cash Equivalents” means, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) with respect to any
Foreign Subsidiaries, (1) time deposits and customary short term investments
with one of the three largest banks doing business in the jurisdiction in which
the Foreign Subsidiary is conducting business, and (2) other short term
investments customarily used by multinational corporations in the country in
which the Foreign Subsidiary is doing business for the purpose of cash
management, which investments have the preservation of capital as their primary
objective, (d) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct

5



--------------------------------------------------------------------------------



 



obligations issued by or fully guaranteed by the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations and (f) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments whose
primary objective is the preservation of capital and whose investments are
limited to “cash equivalents” as defined under GAAP.
     “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.), as amended.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the occurrence of any of the following events:
     (a) the Existing Partners shall fail to own beneficially, directly or
indirectly, at least 30% of the outstanding Voting Stock of the MLP Parent;
     (b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) other than the Existing Partners
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the outstanding Voting Stock of the MLP Parent;
     (c) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the MLP Parent
cease to be composed of individuals (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual contested solicitation of proxies or consents
for the election or removal of one or more directors by any person or group
other than a solicitation for the election of one or more directors by or on
behalf of the board of directors or equivalent governing body);
     (d) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the MLP Parent, or control over the Voting Stock of
the MLP Parent entitled to vote for members of the board of directors or

6



--------------------------------------------------------------------------------



 



equivalent governing body of the MLP Parent on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such securities;
     (e) the MLP Parent shall fail to own, directly or indirectly, 100% of the
outstanding Capital Stock of each of the Borrower, the General Partner and the
Limited Partner; or
     (f) the occurrence of a “Change of Control” (or any comparable term) under,
and as defined in, the ABL Credit Agreement.
     “Closing Date” means the first date all of the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” means a collective reference to all real and personal Property
required to be pledged to the Administrative Agent (for the benefit of the
Lenders) pursuant to and in accordance with Section 7.14, including, without
limitation, the Priority Collateral and the ABL Priority Collateral. For the
purposes of clarification, it is understood and agreed that Collateral shall not
include any Excluded Property.
     “Collateral Documents” means a collective reference to the Security
Agreement, the Mortgage Instruments, the PP&E Proceeds Account Control Agreement
and such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 7.13 and Section 7.14.
     “Commitment” means, as to each Lender, the Credit-Linked Commitment of such
Lender, the Term Loan Commitment of such Lender and/or the Incremental Term Loan
Commitment of such Lender, as the context may require.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Capital Expenditures” means, for any period, for the
Consolidated Parties on a consolidated basis, all capital expenditures made
during such period, as determined in accordance with GAAP; provided, however,
that Consolidated Capital Expenditures shall not include (a) Eligible
Reinvestments made with proceeds of any Disposition or Involuntary Disposition
or (b) Acquisitions.
     “Consolidated Current Assets” means, on any date, all assets of the
Consolidated Parties on such date which, in accordance with GAAP, would be
classified on the consolidated balance sheet of the Consolidated Parties as
“current assets,” other than (a) cash and Cash Equivalents and (b) unrealized
gains resulting from mark to market accounting for hedging activities.
     “Consolidated Current Liabilities” means, on any date, all liabilities of
the Consolidated Parties on such date which, in accordance with GAAP, would be
classified on the consolidated balance sheet of the Consolidated Parties as
“current liabilities,” other than (a) the current portion of Consolidated Funded
Indebtedness and (b) unrealized losses resulting from mark to market accounting
for hedging activities.
     “Consolidated EBITDA” means, for any period, for the Consolidated Parties
on a consolidated basis, an amount equal to Consolidated Net Income plus,
without duplication (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the provision
for Federal, state, local and foreign income taxes payable by the Consolidated
Parties, (iii) depreciation and amortization expense, (iv) unrealized losses
resulting from mark to market

7



--------------------------------------------------------------------------------



 



accounting for hedging activities, (v) all unrealized items decreasing
Consolidated Net Income, (vi) other non-recurring expenses of the Consolidated
Parties reducing such Consolidated Net Income which do not represent a cash item
in such period and (vii) all non-recurring restructuring charges associated with
the Penreco Acquisition and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits, (ii) all unrealized items increasing Consolidated Net
Income, (iii) unrealized gains resulting from mark to market accounting for
hedging activities, and (iv) non-recurring expenses of the Consolidated Parties
and unrealized items that in each case reduced the calculation of Consolidated
Net Income hereunder for a prior period and which represent a cash item in the
current applicable period. Notwithstanding the foregoing, for purposes of
calculating the Consolidated Leverage Ratio (but not the Consolidated Interest
Coverage Ratio) on March 31, 2008, June 30, 2008 and September 30, 2008,
respectively, Consolidated EBITDA for the four fiscal quarter period ending on
each such date shall be actual Consolidated EBTIDA for the Consolidated Parties
for such period plus the amount set forth on Schedule 1.02 opposite each such
fiscal quarter period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Consolidated Parties on a consolidated basis, without duplication, the
sum of (a) the principal portion of all obligations for borrowed money, (b) the
principal portion of all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by the Consolidated
Parties (other than customary reservations or retentions of title under
agreements with suppliers entered into in the Ordinary Course of Business),
(d) the principal portion of all obligations issued or assumed as the deferred
purchase price of Property or services purchased by the Consolidated Parties
(other than trade debt incurred in the Ordinary Course of Business and due
within six months of the incurrence thereof) which would appear as liabilities
on a balance sheet of the Consolidated Parties, (e) the Attributable
Indebtedness with respect to Capital Leases (excluding (i) any lease of catalyst
necessary for the operation of the refinery assets of the Consolidated Parties
in the Ordinary Course of Business and (ii) any commodity leases for catalyst
elements necessary for the operation of the refinery assets of the Consolidated
Parties in the Ordinary Course of Business and not for the purpose of
speculation) and Synthetic Lease Obligations, (f) all unreimbursed drafts drawn
under letters of credit and banker’s acceptances, (g) the principal component or
liquidation preference of all Capital Stock issued by a Consolidated Party and
which by the terms thereof could at any time prior to the final Maturity Date
hereunder be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, mandatory redemption or other acceleration,
(h) the outstanding principal amount of all obligations of such Persons under
Securitization Transactions (all such Indebtedness of the types described in the
forgoing clauses (a) through (h), as to any Person, “Funded Indebtedness”),
(i) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by the Consolidated Parties, whether or not the
obligations secured thereby have been assumed, (j) all Guarantees with respect
to Funded Indebtedness of another Person and (k) the Funded Indebtedness of any
partnership or unincorporated joint venture in which a Consolidated Party is a
general partner or a joint venturer to the extent such Indebtedness is recourse
to a Consolidated Party. To the extent that the rights and remedies of the
obligee of any Indebtedness are limited to certain property and are otherwise
non-recourse to such Person, the amount of such Indebtedness shall be limited to
the value of the Person’s interest in such property (valued at the higher of
book value or market value as of such date of determination).
     “Consolidated Interest Charges” means for any period for the Consolidated
Parties on a consolidated basis, the sum of (a) all interest, premium payments,
debt discount, fees, charges and related expenses of the Consolidated Parties in
connection with borrowed money (including capitalized interest, the interest
component under Capital Leases and the implied interest component of Synthetic
Lease Obligations)) or in connection with the deferred purchase price of assets,
in each case to the extent treated

8



--------------------------------------------------------------------------------



 



as interest in accordance with GAAP, and (b) the portion of rent expense of the
Consolidated Parties with respect to such period under capital leases that is
treated as interest in accordance with GAAP.
     “Consolidated Interest Coverage Ratio” means, as of the last day of any
fiscal quarter of the Consolidated Parties, the ratio for the four fiscal
quarter period ending on such date of (a) Consolidated EBITDA to
(b) Consolidated Interest Charges.
     “Consolidated Leverage Ratio” means, as of the last day of any fiscal
quarter of the Consolidated Parties, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the four fiscal
quarter period ending on such date.
     “Consolidated Net Income” means, for any period, for the Consolidated
Parties on a consolidated basis, net income (excluding extraordinary items)
after interest expense, income taxes and depreciation and amortization, all as
determined in accordance with GAAP.
     “Consolidated Parties” means the MLP Parent and the Subsidiaries of the MLP
Parent, and “Consolidated Party” means any one of them.
     “Consolidated Scheduled Funded Debt Payments” means, for any period, for
the Consolidated Parties on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations and (c) shall not include any voluntary prepayments or
mandatory prepayments required pursuant to Section 2.04.
     “Consolidated Working Capital” means, on any date, Consolidated Current
Assets minus Consolidated Current Liabilities on such date.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agent” has the meaning specified in the Intercreditor Agreement.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) a
Credit-Linked Credit Extension.
     “Credit Facilities” has the meaning specified in the heading hereof.
     “Credit-Linked Commitment” means a Lender’s obligation to make a
Credit-Linked Deposit to the Administrative Agent on the Closing Date pursuant
to Section 2.01(b) in the principal amount set forth opposite such Lender’s name
on Schedule 2.01.
     “Credit-Linked Credit Extension” means, with respect to any Credit-Linked
Letter of Credit, the issuance thereof or the renewal or increase of the amount
thereof.

9



--------------------------------------------------------------------------------



 



     “Credit-Linked Deposit” has the meaning specified in Section 2.03(c)(ii).
     “Credit-Linked Deposit Account” means account number 8666320772 established
by the Administrative Agent in its name and under its sole and exclusive control
at its offices in Charlotte, North Carolina, designated as the “Bank of America,
N.A. as Administrative Agent Calumet Lubricants Credit-Linked Deposit Account”
that shall be used solely for the purposes set forth in Section 2.01(b) and
subsections (ii) and (iii) of Section 2.03(c), together with any replacement or
similar account created to serve such purpose.
     “Credit-Linked Expiration Date” means the day that is thirty days prior to
the Maturity Date for Credit-Linked Letters of Credit then in effect (or, if
such day is not a Business Day, the next preceding Business Day).
     “Credit-Linked Facility Fee” has the meaning specified in Section 2.03(j).
     “Credit-Linked Fronting Fee” has the meaning specified in Section 2.03(k).
     “Credit-Linked Honor Date” has the meaning specified in Section 2.03(c)(i).
     “Credit-Linked L/C Advance” means, with respect to each Credit-Linked
Lender, such Credit-Linked Lender’s funding of its participation in any
Credit-Linked L/C Borrowing in accordance with its Applicable Percentage
pursuant to Section 2.03(c).
     “Credit-Linked L/C Borrowing” means, without duplication, an extension of
credit by the Credit-Linked L/C Issuer resulting from a drawing under a
Credit-Linked Letter of Credit which has not been reimbursed on the date when
made or refinanced by a Credit-Linked L/C Advance.
     “Credit-Linked L/C Issuer” means Bank of America in its capacity as issuer
of Credit-Linked Letters of Credit hereunder, or any successor issuer of
Credit-Linked Letters of Credit hereunder.
     “Credit-Linked L/C Issuer Documents” means with respect to the
Credit-Linked Letters of Credit issued by the Credit-Linked L/C Issuer, the
Credit-Linked Letters of Credit, any applications for issuance or amendment of
the Credit-Linked Letters of Credit, and any other document, agreement and
instrument entered into by the Credit-Linked L/C Issuer and the Borrower or by
the Borrower in favor of the Credit-Linked L/C Issuer and relating to the
Credit-Linked Letters of Credit, including any of the Credit-Linked L/C Issuer’s
standard form documents for issuances and amendments of letters of credit and
guarantees or other similar undertakings.
     “Credit-Linked L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Credit-Linked Letters of Credit plus
the aggregate of all outstanding Unreimbursed Credit-Linked Amounts in respect
to any Credit-Linked Letters of Credit, including, without duplication, all
Credit-Linked L/C Borrowings arising from any Credit-Linked Letters of Credit.
     “Credit-Linked Lenders” means the Lenders that have a Credit-Linked
Commitment.
     “Credit-Linked Letter of Credit” means any Credit-Linked Letter of Credit
issued hereunder and shall include the Existing Credit-Linked Letter of Credit.

10



--------------------------------------------------------------------------------



 



     “Credit-Linked Letter of Credit Application” means an application and
agreement for the issuance or amendment of a Credit-Linked Letter of Credit in
the form from time to time in use by the Credit-Linked L/C Issuer.
     “Credit-Linked Nonrenewal Notice Date” has the meaning specified in
Section 2.03(b)(iii).
     “Credit-Linked Note” has the meaning specified in Section 2.10(a).
     “Credit-Linked Participation” has the meaning specified in
Section 2.03(c)(ii).
     “Debt Issuance” means the issuance by any Consolidated Party of any
Indebtedness of the type referred to in clause (a) or (b) of the definition
thereof set forth in this Section 1.01.
     “Debt Issuance Prepayment Event” means the receipt by any Consolidated
Party of proceeds from any Debt Issuance other than an Excluded Debt Issuance.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of a stated grace period, or
both, would be an Event of Default. It is understood and agreed that the
institution of any proceeding under any Debtor Relief Law relating to any
Consolidated Party or to all or any material part of its Property without the
consent of such Person shall constitute an immediate Default that with the
passage of the 60-calendar day period referred to in Section 9.01(f) would be an
Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Credit-Linked Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan or a Credit-Linked Advance, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan or Credit-Linked Advance plus 2% per annum, and (b) when used with
respect to Credit-Linked Letter of Credit Fees, a rate equal to the Applicable
Credit-Linked Rate plus 2% per annum. For the purposes of this definition, the
“Applicable Rate” with respect to any Credit-Linked L/C Advance shall be deemed
to be the Applicable Credit-Linked Rate per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or the Credit-Linked Deposits, or participations in
Credit-Linked L/C Obligations required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or Insolvency Proceeding.
     “Deposit Account” has the meaning specified in the UCC.
     “Disposition” or “Dispose” means any disposition (including pursuant to a
Sale and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise; provided, however, that the

11



--------------------------------------------------------------------------------



 



term “Disposition” shall be deemed to (a) include any “Asset Disposition” or
“Disposition” (or any comparable term) under, and as defined in, the ABL Credit
Agreement and (b) exclude any Equity Issuance.
     “Disposition Prepayment Event” means, with respect to any Disposition of
Priority Collateral other than an Excluded Disposition, the failure of the Loan
Parties to apply (or cause to be applied) the Net Cash Proceeds of such
Disposition to Eligible Reinvestments during the Application Period for such
Disposition subject to the terms and conditions of Section 2.04(b)(iii)(A).
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary of a Consolidated Party that is
organized under the laws of any political subdivision of the United States.
     “Eligible Account” has the meaning specified in the ABL Credit Agreement.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (iv) and (v) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
     “Eligible Reinvestment” means (a) any acquisition (whether or not
constituting a capital expenditure, but not constituting an Acquisition) of
assets or any business (or any substantial part thereof) used or useful in the
same or a similar line of business as the Borrower and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof) and (b) any Permitted Acquisition.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
other legally-binding governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Environmental Release or
threatened Environmental Release of any Hazardous Materials into the environment
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
     “Environmental Notice” means a written notice from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or Hazardous Materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
     “Environmental Release” means a release as defined in CERCLA or under any
other Environmental Law.

12



--------------------------------------------------------------------------------



 



     “Equipment” has the meaning specified in the UCC, including all machinery,
apparatus, equipment, fittings, furniture, fixtures, motor vehicles and other
tangible personal Property (other than Inventory), and all parts, accessories
and special tools therefor, and accessions thereto.
     “Equity Issuance” means any issuance by any Consolidated Party to any
Person of (a) shares of its Capital Stock, (b) any shares of its Capital Stock
pursuant to the exercise of options or warrants, (c) any shares of its Capital
Stock pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities or (d) any options or warrants relating to its Capital Stock. The
term “Equity Issuance” shall not be deemed to include any Disposition.
     “Equity Issuance Prepayment Event” means the receipt by any Consolidated
Party of proceeds from any Equity Issuance.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of subsections (b) and
(c) of Section 414 of the Code (and subsections (m) and (o) of Section 414 of
the Code for purposes of provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, a Pension
Plan in a distress termination (within the meaning of Section 4041(c) of ERISA),
or the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 9.01.

13



--------------------------------------------------------------------------------



 



     “Excluded Debt Issuance” means any Debt Issuance permitted by Section 8.03,
other than a Debt Issuance pursuant to Section 8.03(k); provided, however, that
the term “Excluded Debt Issuance” shall not include any Debt Issuance to the
extent that any portion of the proceeds of such Debt Issuance would be required
by the ABL Credit Agreement to be applied to the prepayment of any
ABL Obligations.
     “Excluded Disposition” means, with respect to any Consolidated Party, any
Disposition consisting of (a) the sale, lease, license, transfer or other
disposition of Property in the ordinary course of such Consolidated Party’s
business, (b) the sale, lease, license, transfer or other disposition of
obsolete or worn out Equipment, (c) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to any Loan Party, provided
that the Loan Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Administrative Agent may request so as to
cause the Loan Parties to be in compliance with the terms of Section 7.14 after
giving effect to such transaction, (d) any Involuntary Disposition by such
Consolidated Party, (e) any Disposition by such Consolidated Party constituting
a Permitted Investment and (f) if such Consolidated Party is not a Loan Party,
any sale, lease, license, transfer or other disposition of Property by such
Consolidated Party to any Consolidated Party that is not a Loan Party; provided,
however, that the term “Excluded Disposition” shall not include any Disposition
to the extent that any portion of the proceeds of such Disposition would be
required by the ABL Credit Agreement to be applied to the prepayment of any
ABL Obligations unless such proceeds are used to make Eligible Reinvestments.
     “Excluded Property” means, with respect to any Loan Party, including any
Person that becomes a Loan Party after the Closing Date as contemplated by
Section 7.13, (a) any leased real or personal Property which is located outside
of the United States, (b) any owned real or personal Property which is located
outside of the United States and which has a net book value of less than
$1,000,000, provided that the aggregate net book value of all real or personal
Property of all of the Loan Parties excluded pursuant to this clause (b) shall
not exceed $2,000,000, (c)  any other owned real Property located in the United
States which has a net book value of less than $750,000, provided that the
aggregate net book value of all real Property of all of the Loan Parties
excluded pursuant to this clause (c) shall not exceed $2,000,000, (d) the leased
real Property located in Indianapolis, Indiana and The Woodlands, Texas and
described on Schedule 6.20(a), and any other leased real Property that is a
lease of office space being used for administrative or similar corporate support
services and that is not part of (i) any Refinery Property or (ii) any domestic
operating facility acquired by the Consolidated Parties in connection with the
Proposed Acquisition, (e) any leased personal Property, (f) any owned personal
Property (including, without limitation, motor vehicles) in respect of which
perfection of a Lien is not either (g) governed by the Uniform Commercial Code
or effected by appropriate evidence of the Lien being filed in either the United
States Copyright Office or the United States Patent and Trademark Office, and
(h) any Property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such Property;
provided, however, that notwithstanding the foregoing, the term “Excluded
Property” shall not include any Property of any Consolidated Party that secures
any ABL Obligations.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Credit-Linked L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by its overall net income (however denominated), and
franchise Taxes imposed on it (in lieu of net income Taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any withholding Tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or

14



--------------------------------------------------------------------------------



 



designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 3.01(a); provided that any withholding
tax imposed on amounts payable to a Foreign Lender attributable to such Foreign
Lender’s inability to qualify for an exemption from such withholding tax as a
result of the structure of the credit-linked letter of credit facility set forth
in Section 2.03, the funding of Credit-Linked Participations with respect
thereto or the characterization of any amounts payable to such Foreign Lender
with respect thereto shall constitute Indemnified Taxes and shall not constitute
Excluded Taxes.
     “Existing Credit-Linked Letter of Credit” means the credit-linked letter of
credit described by date of issuance, credit-linked letter of credit number,
undrawn amount, name of beneficiary and date of expiry on Schedule 2.03(a).
     “Existing Partners” means The Heritage Group, the Fehsenfeld and Grube
Families and their respective Affiliates.
     “Existing PP&E Credit Agreement” means the Credit Agreement dated
December 9, 2005, as amended, among the Borrower, the Guarantors party thereto,
the several lenders from time to time party thereto and Bank of America, as
administrative agent and credit-linked letter of credit issuer.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the amended and restated fee letter agreement, dated
November 27, 2007, among the Borrower, the Administrative Agent and the
Arranger.
     “FLSA” means the Fair Labor Standards Act of 1938, as amended.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Plan” means any employee benefit plan or arrangement maintained or
contributed to by any Consolidated Party that is not subject to the laws of the
United States of America, or any employee benefit plan or arrangement mandated
by a government other than the United States of America for employees of any
Consolidated Party.
     “Foreign Subsidiary” means any Subsidiary of a Consolidated Party that is
not a Domestic Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

15



--------------------------------------------------------------------------------



 



     “Fully Satisfied” means, with respect to the Obligations as of any date,
that, as of such date, (a) all principal of and interest accrued to such date
which constitute Obligations shall have been irrevocably paid in full in cash,
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Credit-Linked Letters of Credit shall have been (i) terminated, (ii) fully
irrevocably Cash Collateralized or (iii) secured by one or more letters of
credit on terms and conditions, and with one or more financial institutions,
reasonably satisfactory to the Credit-Linked L/C Issuer and (d) the Commitments
shall have expired or been terminated in full.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Indebtedness” has the meaning specified in the definition of
“Consolidated Funded Indebtedness” set forth in this Section 1.01.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “General Partner” has the meaning specified in the heading hereof.
     “Governmental Approvals” means all authorizations, consents, approvals,
Licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum

16



--------------------------------------------------------------------------------



 



reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantors” means a collective reference to the MLP Parent, the General
Partner, the Limited Partner, each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, and each other Person
that subsequently becomes a Guarantor by executing a Joinder Agreement as
contemplated by Section 7.13, and “Guarantor” means any one of them. A list of
the Guarantors as of the Closing Date is set forth on Schedule 1.01 attached
hereto. For the purpose of clarification, it is understood and agreed that the
MLP General Partner is not, and shall not be required to become, a Guarantor.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning specified in Section 2.03(c)(i).
     “Immaterial Subsidiary” means any Subsidiary of the MLP Parent which
(a) for the most recent fiscal year of the Consolidated Parties had less than
$5,000 of revenues and (b) as of the end of such fiscal year was the owner of
less than $5,000 of assets, all as shown on the consolidated financial
statements of the Borrower for such fiscal year. A list of all Immaterial
Subsidiaries as of the Closing Date is set forth on Schedule 1.03 attached
hereto.
     “Incremental Term Loan” shall have the meaning provided in Section 2.01(c).
     “Incremental Term Loan Borrowing Date” shall mean, with respect to the
Incremental Term Loan, if applicable, the date on which the Incremental Term
Loan is incurred pursuant to Section 2.01(c).
     “Incremental Term Loan Commitment” means, as to each Lender, any commitment
of such Lender to make Incremental Term Loans provided by such Lender pursuant
to Section 2.01(c), in the principal amount set forth in the New Commitment
Agreement or Assignment and Assumption, as applicable, pursuant to which such
Lender becomes a party hereto, as such commitment may be reduced or adjusted
from time to time in accordance with this Agreement. The aggregate principal
amount of the Incremental Term Loan Commitments as in effect on the Closing Date
is ZERO DOLLARS ($0).
     “Incremental Term Note” has the meaning specified in Section 2.10(a).
     “Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the Ordinary
Course of Business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the Ordinary Course of Business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) the Attributable
Indebtedness of such Person with respect to Capital Leases and

17



--------------------------------------------------------------------------------



 



Synthetic Lease Obligations, (g) all net obligations of such Person under Swap
Contracts, (h) all direct and contingent reimbursement obligations in respect of
letters of credit (other than trade letters of credit) and bankers’ acceptances,
including, without duplication, all unreimbursed drafts drawn thereunder (less
the amount of any cash collateral securing any such letters of credit or and
bankers’ acceptances), (i) the principal component or liquidation preference of
all Capital Stock issued by a Consolidated Party and which by the terms thereof
could at any time prior to the final Maturity Date hereunder be (at the request
of the holders thereof or otherwise) subject to mandatory sinking fund payments,
mandatory redemption or other acceleration, (j) the outstanding principal amount
of all obligations of such Persons under Securitization Transactions, (k) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(l) all Guarantees of such Person with respect to Indebtedness of another Person
and (m) the Indebtedness of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer to the extent such
Indebtedness is recourse to such Person. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. To the extent that the rights and remedies of the
obligee of any Indebtedness are limited to certain property and are otherwise
non-recourse to such Person, the amount of such Indebtedness shall be limited to
the value of the Person’s interest in such property (valued at the higher of
book value or market value as of such date of determination).
     “Indemnified Taxes” means Taxes other than Excluded Taxes
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Insolvency Proceeding” means any case or proceeding commenced by or
against a Person under any state, federal or foreign law for, or any agreement
of such Person to, (a) the entry of an order for relief under the Bankruptcy
Code, or any other insolvency, debtor relief or debt adjustment law; (b) the
appointment of a receiver, trustee, liquidator, administrator, conservator or
other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.
     “Intellectual Property” means all intellectual and similar Property of a
Person, including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, registrations
and franchises; all books and records describing or used in connection with the
foregoing; and all licenses or other rights to use any of the foregoing.
     “Intellectual Property Claim” means any claim or assertion (whether in
writing, by suit or otherwise) that a Consolidated Party’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
     “Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date by and between the Administrative Agent, the ABL Agent, the Control
Agent and the Loan Parties.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the applicable facility under which such Loan was made;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each

18



--------------------------------------------------------------------------------



 



March, June, September and December and the Maturity Date of the applicable
facility under which such Loan was made.
     “Interest Period” means, (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, and
(b) as to the Credit-Linked Deposits, the period commencing on the Closing Date
and ending on the date three months thereafter, and, thereafter, each three
month period commencing on the last day of the immediately preceding Interest
Period and ending on the date three months thereafter; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Inventory” has the meaning specified in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Loan Party’s business (but excluding Equipment).
     “Investment” in any Person means (a) any Acquisition of such Person or its
Property, (b) any other acquisition of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
such other Person, (c) any deposit with, or advance, loan or other extension of
credit to, such Person (other than deposits made in connection with the purchase
of equipment inventory and supplies in the Ordinary Course of Business) or
(d) any other capital contribution to or investment in such Person, including,
without limitation, any Guarantee (including any support for the Credit-Linked
Letters of Credit issued on behalf of such Person) incurred for the benefit of
such Person and any Disposition to such Person for consideration less than the
fair market value of the Property disposed in such transaction, but excluding
any Restricted Payment to such Person. Investments which are capital
contributions or purchases of Capital Stock which have a right to participate in
the profits of the issuer thereof shall be valued at the amount (or, in the case
of any Investment made with Property other than cash, the book value of such
Property) actually contributed or paid (including cash and non-cash
consideration and any assumption of Indebtedness) to purchase such Capital Stock
as of the date of such contribution or payment. Investments which are loans,
advances, extensions of credit or Guarantees shall be valued at the principal
amount of such loan, advance or extension of credit outstanding as of the date
of determination or, as applicable, the principal amount of the loan or advance
outstanding as of the date of determination actually guaranteed by such
Guarantees.
     “Involuntary Disposition” means any loss of, damage to or destruction of,
or any condemnation or other taking for public use of, any Priority Collateral,
including, without limitation, any such event or occurrence that results in the
receipt by any of the Consolidated Parties of insurance proceeds or other
compensation that would be required by the ABL Credit Agreement to be applied
either to make Eligible Reinvestments or to the prepayment of any
ABL Obligations.

19



--------------------------------------------------------------------------------



 



     “Involuntary Disposition Prepayment Event” means, with respect to any
Involuntary Disposition, the failure of the Loan Parties to apply (or cause to
be applied) an amount equal to the Net Cash Proceeds of such Involuntary
Disposition, if any, to make Eligible Reinvestments (including but not limited
to the repair or replacement of the Property affected by such Involuntary
Disposition) during the Application Period for such Involuntary Disposition,
subject to the terms and conditions of Section 2.04(b)(iii)(B).
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Credit-Linked Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).
     “Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit D hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.13.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, Licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
     “Lenders” means a collective reference to the Persons identified as
“Lenders” on the signature pages hereto, together with any Person that
subsequently becomes a Lender by way of assignment in accordance with the terms
of Section 11.06 or a New Commitment Agreement in accordance with the terms of
Section 2.01(d), together with their respective successors, other than any
Person that ceases to be a Lender as a result of an assignment in accordance
with the terms of Section 11.06 or Section 11.13, or an amendment of this
Agreement in accordance with the terms of Section 11.01(b)(i), and “Lender”
means any one of them.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “License” means any license or agreement under which a Consolidated Party
is authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Limited Partner” has the meaning specified in the heading hereof.
     “Loan” means any extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan or an Incremental Term Loan. The term
“Loan” shall also mean, as appropriate, any portion of the Term Loan or any
applicable Incremental Term Loan bearing interest at the same rate of interest
and having an Interest Period that begins and ends on the same date.

20



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, each Note, the Credit-Linked Letters
of Credit, each Credit-Linked Issuer Document, each Joinder Agreement, each
Collateral Document, the Intercreditor Agreement, the Money Market Account
Agreement, each New Commitment Agreement and the Fee Letter.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
     “Loan Parties” means, collectively, the Borrower and each Guarantor, and
“Loan Party” means any one of them. For the purpose of clarification, it is
understood and agreed that the MLP General Partner is not, and shall not be
required to become, a Loan Party.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Consolidated Parties taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.
     “Material Contract” means any agreement or arrangement to which a
Consolidated Party is party (other than the Loan Documents) (a) that is deemed
to be a material contract under any securities Law applicable to such
Consolidated Party, including the Securities Act of 1933, as amended, (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect, or (c) that relates to
Indebtedness of such Consolidated Party in an aggregate amount of $15,000,000 or
more.
     “Material Operating Unit” means a unit of equipment that is integral to the
processing or refining of either crude oil or other feedstocks into other types
of products, and without which such processing or refining would not be
possible.
     “Maturity Date” means (a) with respect to the Credit-Linked Letters of
Credit (and the related Credit-Linked L/C Obligations) and the Term Loan,
January      , 2015 and (b) with respect to the Incremental Term Loan, the
maturity date for the Incremental Term Loan as set forth in the applicable New
Commitment Agreement; provided that in no event shall the Maturity Date for the
Incremental Term Loan be a date prior to January      , 2015.
     “MLP General Partner” means Calumet GP, LLC a Delaware limited liability
company.
     “MLP Parent” has the meaning specified in the heading hereof.
     “MLP Partnership Agreement” means the partnership agreement of the MLP
Parent, including all amendments thereto, as filed with the SEC in connection
with the MLP Parent’s disclosure obligations pursuant to the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

21



--------------------------------------------------------------------------------



 



     “Money Market Account Agreement” means the Money Market Account Agreement
dated as of the Closing Date between the Administrative Agent and Bank of
America, as depository, concerning the Credit-Linked Deposit Account, as
amended, modified, restated or supplemented from time to time.
     “Mortgage Instruments” has the meaning specified in Section 5.01(f)(i).
     “Mortgage Policies” has the meaning specified in Section 7.14(f)(ii).
     “Mortgaged Properties” has the meaning specified in Section 5.01(f)(i).
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Consolidated Party in respect of any Disposition of Priority
Collateral, Equity Issuance, Debt Issuance or Involuntary Disposition of
Priority Collateral, net of (a) direct costs incurred in connection therewith
(including, without limitation, legal, accounting and investment banking fees,
and sales commissions), (b) Taxes paid or payable as a result thereof and (c) in
the case of any Disposition, the amount necessary to retire any Indebtedness
secured by a Permitted Lien (ranking senior to any Lien of the Administrative
Agent) on the related Property; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by any such
Consolidated Party in any Disposition of Priority Collateral, Equity Issuance,
Debt Issuance or Involuntary Disposition of Priority Collateral.
     “New Commitment Agreement” has the meaning specified in Section 2.01(d).
     “Note” or “Notes” means the Term Notes, the Incremental Term Notes and/or
the Credit-Linked Notes, individually or collectively, as appropriate.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Credit-Linked Letters of Credit, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses, costs and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Operating Lease” means, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any Property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.
     “Ordinary Course of Business” means, with respect to any Person, the
ordinary course of business of such Person, consistent with past practices and
undertaken in good faith (and not for the purpose of evading any provision of a
Loan Document).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture,

22



--------------------------------------------------------------------------------



 



trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
     “OSHA” means the Occupational Safety and Health Act of 1970, as amended.
     “Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or Property Taxes, charges or similar levies (other than Excluded
Taxes) arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
     “Outstanding Amount” means (a) with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, as the case may be,
occurring on such date; (b) with respect to the Incremental Term Loan on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of the Incremental Term Loan, as
the case may be, occurring on such date; and (c) with respect to any
Credit-Linked L/C Obligations on any date, the amount of such Credit-Linked L/C
Obligations on such date after giving effect to any Credit-Linked Credit
Extension occurring on such date and any other changes in the aggregate amount
of the Credit-Linked L/C Obligations as of such date, including as a result of
any reimbursements by the Borrower of Unreimbursed Credit-Linked Amounts.
     “Participant” has the meaning specified in Section 11.06(d).
     “PBGC” means the United States Pension Benefit Guaranty Corporation.
     “Penreco” means Penreco, a Texas general partnership, together with its
Subsidiaries.
     “Penreco Acquisition” means the acquisition of Penreco by the MLP Parent or
its permitted assigns pursuant to the Penreco Acquisition Agreement.
     “Penreco Acquisition Agreement” means that certain Agreement with Respect
to the Sale of Partnership Interests in Penreco dated as of October 19, 2007, by
and among the MLP Parent and the Penreco Sellers, together with all exhibits and
schedules thereto.
     “Penreco Acquisition Documents” means the Penreco Acquisition Agreement and
all other agreements, instruments and documents executed and delivered in
connection with the Penreco Acquisition Agreement.
     “Penreco Sellers” means, collectively, ConocoPhillips Company, a Delaware
corporation, and M.E. Zukerman Specialty Oil Corporation, a Delaware
corporation.
     “Penreco Transaction” means, collectively, (a) the consummation of the
Penreco Acquisition, (b) the entering into by the Loan Parties and their
applicable Subsidiaries of the Loan Documents, the Sixth Amendment to ABL Credit
Agreement and the Related Documents to which they are or are intended to be a
party, (c) the refinancing of the outstanding Indebtedness of the Borrower and
its Subsidiaries under the Existing PP&E Credit Agreement and the termination of
all commitments with respect thereto, (d) all related financings, equity
contributions and other transactions by the Loan Parties related thereto, and
(e) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

23



--------------------------------------------------------------------------------



 



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Acquisition” means an Acquisition permitted pursuant to the
terms of Section 8.02(h).
     “Permitted Investments” means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 8.02.
     “Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 8.01.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 7.02.
     “PP&E Proceeds Account” shall have the meaning specified in the Security
Agreement.
     “PP&E Proceeds Account Control Agreement” means an agreement among the
Borrower, Bank of America or an affiliate thereof, as depository institution or
securities intermediary, as applicable, and the Administrative Agent or the
Control Agent, in form and substance acceptable to the Administrative Agent and
the Borrower, and which provides the Administrative Agent or Control Agent, as
applicable, with “control” as such term is used in the UCC, while also providing
to Borrower the ability to select investment options for the balance therein
that provide customary rates of return for cash equivalents.
     “Principal Amortization Payment” means a principal payment on the Term Loan
as set forth in Section 2.06(a) or on the Incremental Term Loan as set forth in
Section 2.06(b).
     “Priority Collateral” means all “Term Loan Priority Collateral” as defined
in the Intercreditor Agreement (other than Excluded Property), including, upon
the payment in full of the ABL Obligations and the termination of the ABL
Commitment, all ABL Priority Collateral (other than Excluded Property).
     “Pro Forma Basis” means, in connection with the calculation as of the
applicable Calculation Date (utilizing the principles set forth in
Section 1.03(c)) of the Consolidated Leverage Ratio and/or the Consolidated
Interest Coverage Ratio in respect of a proposed transaction (a “Specified
Transaction”) as of the date on which such Specified Transaction is to be
effected, the making of such calculation after giving effect on a pro forma
basis to:
     (a) the consummation of such Specified Transaction as of the first day of
the applicable Calculation Period;

24



--------------------------------------------------------------------------------



 



     (b) the assumption, incurrence or issuance of any Indebtedness by any of
the Consolidated Parties (including any Person which became a Subsidiary
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been assumed, incurred
or issued (and the proceeds thereof applied) on the first day of such
Calculation Period (with any such Indebtedness bearing interest at a floating
rate being deemed to have an implied rate of interest for the applicable period
equal to the rate which is or would be in effect with respect to such
Indebtedness as of the applicable Calculation Date);
     (c) the permanent repayment, retirement or redemption of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
permanent commitment reduction) by any of the Consolidated Parties (including
any Person which became a Subsidiary pursuant to or in connection with such
Specified Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;
     (d) other than in connection with such Specified Transaction, any
assumption, incurrence or issuance of any Indebtedness by any of the
Consolidated Parties during the period beginning with the first day of the
applicable Calculation Period through and including the applicable Calculation
Date, as if such Indebtedness had been assumed, incurred or issued (and the
proceeds thereof applied) on the first day of such Calculation Period (with any
such Indebtedness bearing interest at a floating rate being deemed to have an
implied rate of interest for the applicable period equal to the weighted average
of the interest rates actually in effect with respect to such Indebtedness
during the portion of such period that such Indebtedness was outstanding); and
     (e) other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a permanent commitment
reduction) by any of the Consolidated Parties during the period beginning with
the first day of the applicable Calculation Period through and including the
applicable Calculation Date, as if such Indebtedness had been repaid, retired or
redeemed on the first day of such Calculation Period.
     “Pro Forma Compliance Certificate” means a certificate of a Responsible
Officer of the General Partner delivered to the Administrative Agent in
connection with Specified Transaction, such certificate to contain reasonably
detailed calculations satisfactory to the Administrative Agent, upon giving
effect to the applicable Specified Transaction on a Pro Forma Basis, of the
Consolidated Leverage Ratio and/or the Consolidated Interest Coverage Ratio for
the applicable Calculation Period.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Proposed Acquisition” means the acquisition by the MLP Parent and one or
more of its Subsidiaries of all or a part of any of three specialty hydrocarbon
products processing and distribution facilities in Europe and a specialty
products processing facility in the United States (all or a part of any of such
assets, the “Proposed Target Assets”), either directly or pursuant to the
acquisition by the MLP Parent or one or more of its Subsidiaries of all of the
Capital Stock of each Person that is the owner of such Proposed Target Assets as
further described on pages S-4 and S-5 of the Prospectus Supplement of the MLP
Parent filed with the Securities and Exchange Commission on November 9, 2007.
     “Proposed Acquisition Agreement” means that the acquisition agreement
(including all schedules and exhibits thereto) regarding the Proposed Target
Assets.

25



--------------------------------------------------------------------------------



 



     “Proposed Acquisition Documents” means the Proposed Acquisition Agreement
and all other agreements, instruments and documents executed and delivered in
connection with the Proposed Acquisition.
     “Proposed Target Assets” has the meaning specified in the definition of
“Proposed Acquisition.”
     “Proposed Transaction” means, collectively, (a) the consummation of the
Proposed Acquisition, (b) all other financings, equity contributions and other
transactions related thereto and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.
     “Public Lender” has the meaning specified in Section 7.02.
     “Real Properties” means, at any time, a collective reference to each of the
facilities and real Properties owned, leased or operated by the Consolidated
Parties at such time.
     “Refinery Properties” means a collective reference to each of the refinery
facilities owned and operated by the Consolidated Parties and located in
Princeton, Louisiana, Cotton Valley, Louisiana and Shreveport, Louisiana,
respectively and each of the specialty hydrocarbon processing facilities located
in Karns City, Pennsylvania and Dickinson, Texas that are being acquired by the
Borrower in connection with the Penreco Acquisition, and “Refinery Property”
means any such facility.
     “Register” has the meaning specified in Section 11.07(c).
     “Related Documents” means, collectively, the Penreco Acquisition Agreement
and the other Penreco Acquisition Documents.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, and (b) with respect to a
Credit-Linked Credit Extension, a Credit-Linked Letter of Credit Application.
     “Required Credit-Linked Lenders” means, at any time, Credit-Linked Lenders
holding in the aggregate more than fifty percent (50%) of the Credit-Linked
Deposits and the outstanding Credit-Linked L/C Obligations. The Credit-Linked
Deposits of, and the outstanding Credit-Linked L/C Obligations held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Credit-Linked Lenders.
     “Required Financial Information” means, with respect to each fiscal period
or quarter of the Consolidated Parties, (a) the financial statements required to
be delivered pursuant to Section 7.01(a) or (b) for such fiscal period or
quarter, and (b) the certificate of a Responsible Officer of the General Partner
required by Section 7.02(b) to be delivered with the financial statements
described in clause (a) above.
     “Required Lenders” means, at any time, Lenders holding in the aggregate
more than 50% of the Credit-Linked Deposits, the outstanding Term Loans, the
outstanding Incremental Term Loans, if applicable, the Credit-Linked L/C
Obligations and participations therein. The Credit-Linked Deposits of, and the

26



--------------------------------------------------------------------------------



 



outstanding Term Loans, the outstanding Incremental Term Loans and Credit-Linked
L/C Obligations and participations therein held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
     “Responsible Officer” means, with respect to any Person, the chief
executive officer, president, chief financial officer, treasurer or assistant
treasurer of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
     “Restricted Payment” means, with respect to any Person, any dividend or
other distribution (whether in cash, securities or other property) with respect
to any Capital Stock of such Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Capital Stock, or on
account of any return of capital to such Person’s stockholders, partners or
members (or the equivalent of any thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.
     “Royalties” means all royalties, fees, expense reimbursement and other
amounts payable by a Consolidated Party under a License.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sale and Leaseback Transaction” means any arrangement pursuant to which
any Consolidated Party, directly or indirectly, becomes liable as lessee,
guarantor or other surety with respect to any lease, whether an Operating Lease
or a Capital Lease, of any Property (a) which such Consolidated Party has sold
or transferred (or is to sell or transfer) to a Person which is not a
Consolidated Party or (b) which such Consolidated Party intends to use for
substantially the same purpose as any other Property which has been sold or
transferred (or is to be sold or transferred) by such Consolidated Party to
another Person which is not a Consolidated Party in connection with such lease.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Crack Spread Hedge Agreement” means any Swap Contract of a Loan
Party provided for the purpose of managing its risk with respect to the spread
created by the purchase by such Loan Party of crude oil for delivery in the
future and the sale by such Loan Party of gasoline, diesel, jet fuel or heating
oil under contract for future delivery (regardless of whether such Swap Contract
is effected by means of a futures contract or an over-the-counter hedging
agreement) that (a) is in effect on the Closing Date with an Approved
Counterparty or (b) is entered into after the Closing Date with a counterparty
that is an Approved Counterparty at the time such Swap Contract is entered into,
and in each case is permitted to be incurred pursuant to Section 8.03(d).
     “Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a third party financial
institution or a special purpose subsidiary or Affiliate of the Borrower, and
such transaction involving a special purpose subsidiary or Affiliate is related
to a second step sale to or other financing of such property by a third party
financial institution.

27



--------------------------------------------------------------------------------



 



     “Security Agreement” means the Security and Pledge Agreement, dated as of
the Closing Date, among the Loan Parties and the Administrative Agent.
     “Shoreline/Cottage Grove Properties” has the meaning specified in Section
5.01(d)(v).
     “Shreveport Initiatives” means (a) the current expansion of the
manufacturing capacity of the refinery owned and operated by one or more of the
Consolidated Parties and located in Shreveport, Louisiana to be completed in
fiscal year 2008 and (b) any further expansion thereof or optimization of the
production thereof.
     “Sixth Amendment to ABL Credit Agreement” means that certain Sixth
Amendment to the ABL Credit Agreement dated as of January 3, 2008 by and among
the ABL Borrowers, certain Subsidiaries of the Borrower, the ABL Lenders party
thereto and the ABL Agent.
     “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the Ordinary Course of Business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
     “Specified Transaction” has the meaning specified in the definition of “Pro
Forma Basis” set forth in this Section 1.01.
     “Subordinated Indebtedness” means Indebtedness of the Consolidated Parties
which by its terms is subordinated to the Obligations in a manner and to an
extent acceptable to the Required Lenders.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
     “Substantial Adverse Effect” has the meaning specified for the term
“Substantial Adverse Effect” in the Penreco Acquisition Agreement.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward

28



--------------------------------------------------------------------------------



 



foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means any taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges of whatever nature, including income,
receipts, excise, property, sales, use, transfer, license, payroll, withholding,
social security, franchise, intangibles, stamp or recording taxes imposed by any
Governmental Authority, and all interest, penalties and similar liabilities
relating thereto.
     “Term Loan” has the meaning specified in Section 2.01(a). The term “Term
Loan” also shall mean, as appropriate, any portion of the Term Loan bearing
interest at the same rate of interest and having an Interest Period which begins
and ends on the same date.
     “Term Loan Commitment” means, with respect to each Lender, such Lender’s
obligation to make its portion of the Term Loan to the Borrower pursuant to
Section 2.01(a), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01 as its “Term Loan Commitment” or in the Assignment and
Assumption or New Commitment Agreement pursuant to which such Lender becomes a
party hereto, as applicable, as such commitment may be reduced or adjusted from
time to time in accordance with this Agreement and shall include any commitments
by such Lender to make term loans pursuant to Section 2.01(d) in the form of an
increase to the Term Loan. The aggregate principal amount of the Term Loan
Commitments of all the Lenders as in effect on the Closing Date is THREE HUNDRED
EIGHTY-FIVE MILLION DOLLARS ($385,000,000).
     “Term Note” has the meaning specified in Section 2.10(a).
     “Terminal Property” means the terminal facility owned and operated by the
Borrower and located in Burhnam, Illinois.
     “Threshold Amount” means $15,000,000.

29



--------------------------------------------------------------------------------



 



     “Title Insurance Company” has the meaning specified in Section 5.01(f)(iv).
     “Total Credit-Linked Deposit” means, at any time, the sum of all
Credit-Linked Lenders’ Credit-Linked Deposits, as the same may be reduced from
time to time. As of the Closing Date, the amount of the Total Credit-Linked
Deposit is FIFTY MILLION DOLLARS ($50,000,000).
     “Type” means, with respect to any Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.
     “UCC” has the meaning specified in the Security Agreement.
     “Unreimbursed Credit-Linked Amount” has the meaning specified in
Section 2.03(c)(i).
     “United States” and “U.S.” mean the United States of America.
     “Voting Stock” means, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wholly Owned Subsidiary” means, with respect to any Person, any other
Person 100% of whose Capital Stock is at the time owned by such Person directly
or indirectly through other Persons 100% of whose Capital Stock is at the time
owned, directly or indirectly, by such Person.
1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, and (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

30



--------------------------------------------------------------------------------



 



     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Company Financial Statements;
provided, however, that calculations of Attributable Indebtedness under any
Synthetic Lease Obligations or the implied interest component of any Synthetic
Lease Obligations shall be made by the Borrower in accordance with accepted
financial practice and consistent with the terms of such Synthetic Lease
Obligations.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Effect of Dispositions and Acquisitions. Notwithstanding the above, the
parties hereto acknowledge and agree that, for purposes of all calculations of
the Consolidated Leverage Ratio and/or Consolidated Interest Coverage Ratio
(including without limitation for purposes of the financial covenants set forth
in Section 8.16 and the definition of “Pro Forma Basis” set forth in
Section 1.01), (i) after consummation of any Disposition (A) income statement
items (whether positive or negative) and capital expenditures attributable to
the Property disposed of shall be excluded and (B) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period and (ii) after consummation of any Acquisition (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or Property acquired shall, to the extent not
otherwise included in such income statement items for the Consolidated Parties
in accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, be included to the extent relating to any period applicable in
such calculations, (B) to the extent not retired in connection with such
Acquisition, Indebtedness of the Person or Property acquired shall be deemed to
have been incurred as of the first day of the applicable period.
     (d) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Consolidated Parties or to the
determination of any amount for the Consolidated Parties on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that the MLP Parent is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

31



--------------------------------------------------------------------------------



 



1.04 Rounding.
     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06 Credit-Linked Letters of Credit Amounts.
     Unless otherwise specified herein, the amount of the Credit-Linked Letter
of Credit at any time shall be deemed to be the stated amount of the
Credit-Linked Letter of Credit in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Loans and Credit-Linked Deposit.
     (a) Term Loan. Subject to the terms and conditions set forth herein, each
Lender having a Term Loan Commitment severally agrees to make its pro rata share
of a term loan (the “Term Loan”) available to the Borrower on the Closing Date
in an amount equal to such Lender’s Term Loan Commitment. Amounts repaid on the
Term Loan may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     (b) Credit-Linked Deposits. Subject to the terms and conditions set forth
herein, each Credit-Linked Lender severally agrees to fund such Lender’s
Credit-Linked Deposit to the Administrative Agent on the Closing Date in an
amount equal to its Credit-Linked Commitment for deposit by the Administrative
Agent in the Credit-Linked Deposit Account.
     (c) Incremental Term Loan. Subject to the terms and conditions set forth
herein, each Lender having an Incremental Term Loan Commitment severally agrees
to make its pro rata share of a term loan or term loans (each an “Incremental
Term Loan,” and collectively, the “Incremental Term Loans”) to the Borrower on
the applicable Incremental Term Loan Borrowing Date in an amount equal to such
Lender’s Incremental Term Loan Commitment. Incremental Term Loans shall be
incurred on an Incremental Term Loan Borrowing Date, and amounts repaid on the
Incremental Term Loan may not be reborrowed. The Incremental Term Loan may
consist of Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
     (d) Increases of the Term Loan Commitments and Incremental Term Loan
Commitments. The Borrower shall have the right, on a single occasion, to request
an increase to the Term Loan Commitments or the Incremental Term Loan
Commitments (but not both) in an aggregate amount not to exceed SEVENTY-FIVE
MILLION DOLLARS ($75,000,000); subject, however, in any such case, to
satisfaction of the following conditions precedent:

32



--------------------------------------------------------------------------------



 



     (i) such increase shall be in a minimum principal amount of $25,000,000 and
in integral multiples of $1,000,000 in excess thereof, and ;
     (ii) no Event of Default shall exist and be continuing on the date on which
such increase is to become effective;
     (iii) any such request for additional Term Loan Commitments or Incremental
Term Loan Commitments, as applicable, made hereunder shall be made first to the
existing Lenders then holding Credit-Linked Deposits and/or the Term Loan, but
no existing Lender shall be under any obligation to increase its Term Loan
Commitment or provide an Incremental Term Loan Commitment, and any such decision
whether to increase its Term Loan Commitment or Incremental Term Loan
Commitment, as applicable, shall be in such Lender’s sole and absolute
discretion;
     (iv) any financial institution providing such additional Term Loans or
Incremental Term Loans, as applicable, shall be acceptable to the Administrative
Agent in its reasonable discretion, unless such financial institution is
otherwise an Eligible Assignee.
     (v) such requested increase shall become effective on the date set forth in
the applicable New Commitment Agreement, only to the extent that, on or before
such date, (A) the Administrative Agent shall have received a corresponding
amount of Additional Commitment(s) pursuant to a commitment letter(s) reasonably
acceptable to the Administrative Agent from one or more new or existing lenders
and, with respect to any lender that is not at such time a Lender hereunder, the
Borrower, (B) each such lender has executed an agreement in the form of
Exhibit F hereto (each such agreement a “New Commitment Agreement”), accepted in
writing therein by the Administrative Agent (and, with respect to any lender
that is not at such time a Lender hereunder, the Borrower) and (C) the
Administrative Agent shall have received from the Borrower a Loan Notice with
respect to the funding of such Additional Commitment;
     (vi) (A) with respect to the Incremental Term Loan, the Applicable Rate,
Maturity Date, amortization schedule and other specific terms with respect to
the Incremental Term Loan shall be as set forth in the relevant New Commitment
Agreement(s) and (B) with respect to the Incremental Term Loan or increase of
the Term Loan, the commitment, upfront or other fees payable to any Lender
providing such Additional Commitment(s) shall be as set forth in the relevant
New Commitment Agreement; provided that (1) the Maturity Date for the
Incremental Term Loan shall not be a date occurring prior to the Maturity Date
applicable to the Term Loan; (2) the initial principal amount of the Incremental
Term Loan shall not amortize (pursuant to scheduled amortization) during any
calendar year in an amount greater than the percentage of the outstanding
principal amount of the Term Loan scheduled to amortize during such calendar
year in accordance with Section 2.06, and (3) the applicable yield-to-maturity
on the Incremental Term Loan or increase of the Term Loan, as applicable (taking
into account the interest rate payable thereon, any original issue discount and
any upfront fees payable to the lenders making the Incremental Term Loans or
additional Term Loans, as applicable), shall not be higher than the yield on the
Term Loan funded on the Closing Date or the Credit-Linked Deposit (it being
understood that the Applicable Rate or Credit-Linked Facility Fee, as
applicable, will be increased and/or additional fees will be paid to the
applicable Lenders to the extent necessary to satisfy such requirement).
     (vii) the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the date of such increase (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by

33



--------------------------------------------------------------------------------



 



such Loan Party approving or consenting to such increase, and (B) in the case of
the Borrower, certifying that (1) the Indebtedness represented by any increase
in the Term Loan and/or the Incremental Term Loan made pursuant to this
Section 2.01(d) is permitted to be incurred under both the ABL Credit Agreement
and the Intercreditor Agreement, and qualifies as “Term Loan Obligations” under,
and as defined in, the Intercreditor Agreement and (2) before and after giving
effect to such increase, (I) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date on which such increase is to become effective,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.02(f), the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (II) no Event of Default exists.
     Upon any increase of the Term Loan, if applicable, the outstanding Loans
held by each Lender thereunder shall be reallocated amongst the applicable
Lenders such that after giving affect to such reallocation, each of the
applicable Lenders will hold Term Loans based on its Applicable Percentage of
the Term Loan after giving effect to such increase. The Borrower shall be
responsible for any costs arising under Section 3.05 resulting from such
reallocation, it being understood that the parties hereto shall use commercially
reasonable efforts (which may include commercially reasonable efforts to effect,
but shall not be required to include, assignments and/or the purchase and sale
of participation interests by and among such applicable Lenders) to avoid
prepayment or assignment of any affected Loan that is a Eurodollar Rate Loan on
a day other than the last day of the Interest Period applicable thereto. If
applicable, any such assignments or participations shall not be subject to any
processing and/or recordation fees among the Lenders.
     At such time as the as the Borrower has received and accepted Additional
Commitments in an aggregate amount equal to the Maximum Increase Amount, the
Borrower’s ability to solicit and accept commitments pursuant to this
Section 2.01(d) shall immediately and automatically terminate.
2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the
irrevocable notice from the Borrower to the Administrative Agent, which may be
given by telephone (provided that such telephonic notice complies with the
information requirements of the form of Loan Notice attached hereto). Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the General Partner. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice

34



--------------------------------------------------------------------------------



 



requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans requested to be converted or continued or its Term Loan
Commitment and/or Incremental Term Loan Commitment, as applicable, for any
requested Borrowings, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
applicable amount of its Term Loan based on its Term Loan Commitment and its
Incremental Term Loan based on its Incremental Term Loan Commitment available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.
     (c) Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the occurrence or continuation of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans having Interest
Periods greater than one month without the consent of the Required Lenders.
During the existence of an Event of Default, no Loans may be converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than eight Interest Periods in effect with respect to any
Loan.
2.03 Credit-Linked Deposits and Credit Extensions.
     (a) Credit-Linked Letters of Credit.
     (i) Subject to the terms and conditions set forth herein, (A) the
Credit-Linked L/C Issuer agrees, in reliance upon the agreements of the
Credit-Linked Lenders set forth in this Section 2.03, from time to time on any
Business Day during the period from the Closing Date until the Credit-Linked
Expiration Date, (1) to issue Credit-Linked Letters of Credit denominated in
Dollars for the account of the Borrower or any Subsidiary, (2) to amend, extend
or renew Credit-Linked Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (3) to honor drawings under the Credit-Linked
Letters of Credit; and (B) the Credit-Linked

35



--------------------------------------------------------------------------------



 



Lenders severally agree to participate in Credit-Linked Letters of Credit issued
or outstanding hereunder for the account of the Borrower as provided in
Section 2.03(c), and all reimbursement obligations and rights hereunder in
respect thereof and the Credit-Linked L/C Issuer Documents with respect thereto
and the Credit-Linked L/C Issuer hereby grants to the Credit-Linked Lenders such
participation interests in such Credit-Linked Letters of Credit and all
reimbursement obligations and rights hereunder in respect thereof and such
related Credit-Linked L/C Issuer Documents; provided that after giving effect to
any Credit-Linked L/C Credit Extension with respect to any Credit-Linked Letter
of Credit, (I) the sum of the Outstanding Amount of (x) all Credit-Linked
Letters of Credit plus (y) the aggregate of the Unreimbursed Credit-Linked
Amounts with respect to Credit-Linked Letters of Credit shall not exceed the
principal amount of the Total Credit-Linked Deposit; (II) any Credit-Linked
Lender’s Applicable Percentage of the sum of the Outstanding Amount of (x) all
Credit-Linked Letters of Credit and (y) the aggregate of the Unreimbursed
Credit-Linked Amounts with respect to the Credit-Linked Letters of Credit would
exceed the principal amount of such Credit-Linked Lender’s Credit-Linked
Deposit; or (III) the expiry date of any such requested Credit-Linked Letter of
Credit would occur after the Credit-Linked Expiration Date, unless all the
Credit-Linked Lenders have approved such expiry date; and provided further that
in determining the availability hereunder with respect to any Credit-Linked
Letter of Credit issued or outstanding hereunder, the Total Credit-Linked
Deposit will be deemed to be utilized in respect of each Credit-Linked Letter of
Credit in an amount equal to the maximum amount available to be drawn under each
such Credit-Linked Letter of Credit after giving effect to all increases thereof
contemplated by such Credit-Linked Letter of Credit (whether or not such maximum
amount is in effect at such time). The Credit-Linked Letters of Credit to be
issued on the Closing Date, and the amounts and beneficiaries thereof, are as
set forth on Schedule 2.03(b). The Existing Credit-Linked Letter of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.
     (ii) Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Credit-Linked Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Credit-Linked Letters of Credit to replace Credit-Linked Letters
of Credit that have expired, been terminated or cancelled, or that have been
drawn upon and reimbursed. Notwithstanding anything to the contrary set forth
herein, (a) if any portion of the Total Credit-Linked Deposit is utilized to
reimburse the Credit-Linked L/C Issuer for any amounts drawn under any
Credit-Linked Letter of Credit pursuant to Section 2.03(c) hereof, the Total
Credit-Linked Deposit shall be permanently reduced by the corresponding amount
utilized to reimburse the Credit-Linked L/C Issuer and shall not be reinstated.
     (iii) The Credit-Linked L/C Issuer shall act on behalf of the Credit-Linked
Lenders with respect to any Credit-Linked Letters of Credit issued by it and the
documents associated therewith, and the Credit-Linked L/C Issuer shall have all
of the benefits and immunities (A) provided to the Administrative Agent by the
Lenders in Article X with respect to any acts taken or omissions suffered by the
Credit-Linked L/C Issuer in connection with Credit-Linked Letters of Credit
issued by it and the Credit-Linked L/C Issuer Documents pertaining thereto as
fully as if the term “Administrative Agent” as used in Article X included the
Credit-Linked L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Credit-Linked L/C Issuer.

36



--------------------------------------------------------------------------------



 



     (iv) The Credit-Linked L/C Issuer shall not issue any Credit-Linked Letter
of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Credit-Linked Letter of Credit would occur more than twelve months after the
date of issuance or last renewal, unless the Credit-Linked L/C Issuer and the
Required Credit-Linked Lenders have approved such expiry date; or
     (B) the expiry date of such requested Credit-Linked Letter of Credit would
occur after the Credit-Linked Expiration Date, unless the Credit-Linked L/C
Issuer and all the Credit-Linked Lenders have approved such expiry date;
     (v) The Credit-Linked L/C Issuer shall be under no obligation to issue any
Credit-Linked Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Credit-Linked
L/C Issuer from issuing such Credit-Linked Letter of Credit, or any Law
applicable to the Credit-Linked L/C Issuer or any request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over the Credit-Linked L/C Issuer shall prohibit, or request that
the Credit-Linked L/C Issuer refrain from, the issuance of letters of credit
generally or such Credit-Linked Letter of Credit in particular or shall impose
upon the Credit-Linked L/C Issuer with respect to such Credit-Linked Letter of
Credit any restriction, reserve or capital requirement (for which the
Credit-Linked L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the Credit-Linked L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Credit-Linked L/C Issuer in good faith deems material to it;
     (B) the issuance of such Credit-Linked Letter of Credit would violate one
or more customary policies of the Credit-Linked L/C Issuer applicable to letters
of credit generally; or
     (C) except as otherwise agreed by the Administrative Agent and the
Credit-Linked L/C Issuer, such Credit-Linked Letter of Credit is in a face
amount less than $1,000,000, or is to be denominated in a currency other than
Dollars; or
     (D) a default of any Credit-Linked Lender’s obligations to fund under
Section 2.03(c) exists or any Credit-Linked Lender is at such time a Defaulting
Lender hereunder, unless the Credit-Linked L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Credit-Linked Lender or
other Credit-Linked Lenders to eliminate the Credit-Linked L/C Issuer’s risk
with respect to such Credit-Linked Lender.
     (vi) The Credit-Linked L/C Issuer shall be under no obligation to amend any
Credit-Linked Letter of Credit if (A) the Credit-Linked L/C Issuer would have no
obligation at such time to issue such Credit-Linked Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such
Credit-Linked Letter of Credit does not accept the proposed amendment to such
Credit-Linked Letter of Credit.

37



--------------------------------------------------------------------------------



 



     (b) Procedures for Issuance and Amendment of Credit-Linked Letters of
Credit; Auto-Extension Credit-Linked Letters of Credit.
     (i) Each Credit-Linked Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the Credit-Linked
L/C Issuer (with a copy to the Administrative Agent) in the form of a
Credit-Linked Letter of Credit Application, appropriately completed and signed
on behalf of the Borrower by a Responsible Officer of the General Partner. Such
Credit-Linked Letter of Credit Application must be received by the Credit-Linked
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least three
(3) Business Days (or such later date and time as the Credit-Linked L/C Issuer
may agree in a particular instance in its sole discretion) prior to the proposed
date of issuance or amendment, as the case may be. The Borrower acknowledges and
agrees that with respect to the Credit-Linked Letters of Credit to be issued on
the Closing Date, the applicable Credit-Linked Letter of Credit Applications
must be received by the Credit-Linked L/C Issuer and the Administrative Agent
not later than 11:00 a.m. at least three (3) Business Days prior to the Closing
Date. In the case of a request for an initial issuance of a Credit-Linked Letter
of Credit, such Credit-Linked Letter of Credit Application shall specify, in
form and detail reasonably satisfactory to the Credit-Linked L/C Issuer: (A) the
proposed issuance date of the requested Credit-Linked Letter of Credit (which
shall be a Business Day), (B) the amount thereof, (C) the expiry date thereof,
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Credit-Linked L/C Issuer
may reasonably require. In the case of a request for an amendment of any
outstanding Credit-Linked Letter of Credit, such Credit-Linked Letter of Credit
Application shall specify, in form and detail reasonably satisfactory to the
Credit-Linked L/C Issuer: (A) the Credit-Linked Letter of Credit to be amended
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) the delivery instructions with
respect to the amendment. Additionally, the Borrower shall furnish to the
Credit-Linked L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Credit-Linked Letter of Credit issuance
or amendment, including any Credit-Linked L/C Issuer Documents, as the
Credit-Linked L/C Issuer or the Administrative Agent may reasonably require.
Upon the effectiveness of any issuance or amendment of any Credit-Linked Letter
of Credit hereunder, the Administrative Agent and the Lenders shall be entitled
to assume that the Credit-Linked L/C Issuer has obtained such Credit-Linked
L/C Issuer Documents as it shall have requested, executed by the relevant
parties thereto to the extent required hereby.
     (ii) Promptly after receipt of any Credit-Linked Letter of Credit
Application, the Credit-Linked L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Credit-Linked Letter of Credit Application from the Borrower and,
if not, the Credit-Linked L/C Issuer will provide the Administrative Agent with
a copy thereof. Unless the Credit-Linked L/C Issuer has received written notice
from any Credit-Linked Lender, the Administrative Agent or any Loan Party, on or
prior to the Business Day prior to the requested date of issuance or amendment
of such Credit-Linked Letter of Credit, that one or more applicable conditions
contained in Section 5.02 shall not then be satisfied, then, subject to the
terms and conditions hereof, the Credit-Linked L/C Issuer shall, on the
requested date, issue a Credit-Linked Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Credit-Linked L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Credit-Linked Letter
of Credit, each Credit-Linked Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Credit-Linked L/C Issuer a risk
participation in the Credit-Linked Letter of Credit in an amount equal to the

38



--------------------------------------------------------------------------------



 



product of such Credit-Linked Lender’s Applicable Percentage times the amount of
the Credit-Linked Letter of Credit (which risk participation shall be satisfied
solely from such Credit-Linked Lender’s Credit-Linked Deposits in the
Credit-Linked Deposit Account in accordance with the provisions of
Section 2.03(c)).
     (iii) If the Borrower so requests in any applicable Credit-Linked Letter of
Credit Application, the Credit-Linked L/C Issuer may, in its sole and absolute
discretion, agree to issue a Credit-Linked Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Credit-Linked Letter of Credit”);
provided that any such Auto-Renewal Credit-Linked Letter of Credit must permit
the Credit-Linked L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Credit-Linked
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than thirty (30) days prior to the then applicable expiry date (the
“Credit-Linked Nonrenewal Notice Date”). Unless otherwise directed by the
Credit-Linked L/C Issuer, the Borrower shall not be required to make a specific
request to the Credit-Linked L/C Issuer for any such renewal. Once the
Credit-Linked Letter of Credit has been issued, the Credit-Linked Lenders shall
be deemed to have authorized (but may not require) the Credit-Linked L/C Issuer
to permit the renewal of the Credit-Linked Letter of Credit at any time to an
expiry date not later than the Credit-Linked Expiration Date; provided, however,
that the Credit-Linked L/C Issuer shall not permit any such renewal if (A) the
Credit-Linked L/C Issuer has determined that it would have no obligation at such
time to issue such Credit-Linked Letter of Credit in its renewed form under the
terms hereof (by reason of the provisions of Sections 2.03(a)(ii) or (iii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Credit-Linked Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Credit-Linked Lenders have elected not to permit such renewal or
(2) from the Administrative Agent, any Credit-Linked Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied. It is acknowledged and agreed that the Credit-Linked Letters of
Credit to be issued on the Closing Date shall have an initial expiry date
coinciding with the one year anniversary of the Closing Date and will contain a
provision providing for the automatic renewal of such expiry date for an
additional one year period on each succeeding anniversary date of the Closing
Date (subject to the terms of this Section 2.03).
     (iv) If the Credit-Linked L/C Issuer amends any Credit-Linked Letter of
Credit so as to increase the face amount thereof without obtaining the prior
written consent of all of the Credit-Linked Lenders, then the increased portion
of the face amount of such Credit-Linked Letter of Credit as so amended shall
for all purposes (x) be deemed to have been issued by the Credit-Linked
L/C Issuer solely for its own account and risk and without recourse to any
Credit-Linked Deposits in the Credit-Linked Deposit Account or any Collateral
and (y) shall not be considered to be outstanding under this Agreement, and no
Credit-Linked Lender shall be deemed to have any participation in the increased
portion of the face amount of such Credit-Linked Letter of Credit, effective as
of the date of such amendment. If the Credit-Linked L/C Issuer shall permit the
renewal of any Credit-Linked Letter of Credit when such renewal is not permitted
under this Section 2.03(b) without obtaining the prior written consent of all of
the Credit-Linked Lenders, then the entire face amount of such Credit-Linked
Letter of Credit shall for all purposes (x) be deemed to have been issued by the
Credit-Linked L/C Issuer solely for its own account and risk and without
recourse to any Credit-Linked Deposits in the Credit-Linked Deposit Account or
any Collateral and (y) shall not be considered to be outstanding under this
Agreement, and no Credit-Linked Lender shall be deemed to have any participation
therein, effective as of the date of such renewal.

39



--------------------------------------------------------------------------------



 



     (v) Any amendment of a Credit-Linked Letter of Credit involving a reduction
in the face amount thereof shall be subject to the terms of Section 2.05.
     (vi) Promptly after its delivery of any amendment to a Credit-Linked Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Credit-Linked L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such amendment.
     (c) Drawings and Reimbursements; Credit Linked Deposits.
     (i) Upon receipt from the beneficiary of any Credit-Linked Letter of Credit
of any notice of drawing thereunder, the Credit-Linked L/C Issuer shall notify
the Borrower and the Administrative Agent thereof and of the date that the
Credit-Linked L/C Issuer is to make payment under such Credit-Linked Letter of
Credit, which date shall be a Business Day (each such date, a “Credit-Linked
Honor Date”). Not later than 11:00 a.m. on the applicable Credit-Linked Honor
Date, the Borrower shall reimburse the Credit-Linked L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the Credit-Linked L/C Issuer by such time, the
Administrative Agent shall promptly notify each Credit-Linked Lender of the
Credit-Linked Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Credit-Linked Amount”), and the amount of such Credit-Linked
Lender’s Applicable Percentage thereof. In such event the Administrative Agent
shall also notify each Credit-Linked Lender that Credit-Linked L/C Advances will
be funded by application of such Credit-Linked Lender’s Credit-Linked Deposits
in the Credit-Linked Deposit Account on the fourth Business Day after such
Credit-Linked Honor Date to the extent the Unreimbursed Credit-Linked Amount (or
any portion thereof) remains outstanding on such day. Any notice given by the
Credit-Linked L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) The Credit-Linked L/C Issuer hereby irrevocably grants to each
Credit-Linked Lender, and each Credit-Linked Lender hereby irrevocably accepts
and purchases from the Credit-Linked L/C Issuer, in each case on the terms and
conditions hereinafter stated, for such Credit-Linked Lender’s own account and
risk, an undivided interest equal to its Applicable Percentage in the
Credit-Linked L/C Issuer’s obligations and rights with respect to each
Credit-Linked Letter of Credit (as to each Credit-Linked Lender, its
“Credit-Linked Participation”). The consideration for the Credit-Linked
Participation of each Credit-Linked Lender shall consist of the payment by such
Credit-Linked Lender to the Administrative Agent of an amount equal to the
Dollar amount set forth opposite such Credit-Linked Lender’s name in
Schedule 2.01 under the heading “Credit-Linked Deposit” (as the same may be
reduced from time to time in accordance with this Agreement, such Lender’s
“Credit-Linked Deposit”), subject to the conditions precedent set forth in
Article V hereof. Each Credit-Linked Lender shall pay to the Administrative
Agent its Credit-Linked Deposit in full on the Closing Date. The Credit-Linked
Deposits of all Credit-Linked Lenders shall be held by, and in the name of, the
Administrative Agent in the Credit-Linked Deposit Account under the sole
dominion and control of the Administrative Agent. Each Credit-Linked Lender
unconditionally and irrevocably agrees with the Administrative Agent and the
Credit-Linked L/C Issuer that, if a drawing is paid under the Credit-Linked
Letter of Credit for which the Credit-Linked L/C Issuer is not reimbursed in
full by the Borrower in cash within three (3) Business Days after the applicable
Credit-Linked Honor Date, the Administrative Agent shall be authorized to
reimburse to the Credit-Linked L/C Issuer the Unreimbursed Credit-Linked Amount
(or the outstanding portion thereof) related to such

40



--------------------------------------------------------------------------------



 



drawing on or after the fourth Business Day after such Credit-Linked Honor Date,
to the extent of such Credit-Linked Lender’s Applicable Percentage of the
Unreimbursed Credit-Linked Amount, solely from such Credit-Linked Lender’s
Credit-Linked Deposits in the Credit-Linked Deposit Account, and each
Credit-Linked Lender hereby irrevocably authorizes the Administrative Agent to
charge the Credit-Linked Deposit Account for such purpose, in satisfaction of
such Credit-Linked Lender’s reimbursement obligation arising with respect to
such drawing thereunder. Upon the charging of the Credit-Linked Lenders’
Credit-Linked Deposits to reimburse the Credit-Linked L/C Issuer in respect of
any Unreimbursed Credit-Linked Amounts, the Credit-Linked L/C Issuer’s
Credit-Linked L/C Borrowing in respect of such amount shall no longer be
outstanding and shall be deemed replaced by Credit-Linked Advances in an
aggregate amount equal to such Credit-Linked L/C Borrowing. Notwithstanding the
foregoing, following the occurrence of an Event of Default, each Credit-Linked
Lender hereby agrees that the Administrative Agent may immediately reimburse to
the Credit-Linked L/C Issuer the Unreimbursed Credit-Linked Amount (or the
outstanding portion thereof) related to any drawing under any Credit-Linked
Letter of Credit on the applicable Credit-Linked Honor Date with Dollars
deposited in the Credit-Linked Deposit Account in an amount equal to each such
Credit-Linked Lender’s Applicable Percentage of such Unreimbursed Credit-Linked
Amount. Without limiting the generality of Section 10.01, in charging the
Credit-Linked Deposit Account or otherwise exercising any rights of set-off with
respect thereto, the Administrative Agent shall be acting as the agent of the
Credit-Linked L/C Issuer. The amount of each Credit-Linked Lender’s Applicable
Percentage of such Unreimbursed Credit-Linked Amount (or portion thereof) which
is paid to the Credit-Linked L/C Issuer as set forth above shall be deemed to be
a Credit-Linked L/C Advance by such Credit-Linked Lender to the Borrower
hereunder; and shall thereafter accrue interest at a rate per annum as provided
in Section 2.07(b)(ii). Any such Credit-Linked LC Advance shall be deemed a
permitted incurrence of Indebtedness under this Agreement if (and only if) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to the incurrence of such
Indebtedness, on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.16. The making of any Credit-Linked LC Advance
that is not deemed to a permitted incurrence of Indebtedness in accordance with
the terms of the immediately preceding sentence shall constitute an immediate
Event of Default as provided in Section 9.01(b). The outstanding principal
amount of each Credit-Linked L/C Advance, together with interest thereon as
provided in Section 2.07(c), shall be due and payable, in Dollars, on demand.
Each Credit-Linked Lender shall be subrogated to the rights and remedies of the
Credit-Linked L/C Issuer against the Borrower under the Credit-Linked Letter of
Credit to the extent such Credit-Linked Lender has reimbursed the Credit-Linked
L/C Issuer for the Unreimbursed Credit-Linked Amount of such Credit-Linked
Letter of Credit as set forth in this Section 2.03(c)(ii). The Credit-Linked
L/C Issuer shall reasonably cooperate in exercising and enforcing such rights
and remedies as may be requested by the Required Credit-Linked Lenders (and such
cooperation shall be subject to any applicable indemnification set forth in
Section 11.04(b) and (c) of this Agreement). The Credit-Linked L/C Issuer shall
have no right to withdraw or set-off against monies on deposit in the
Credit-Linked Deposit Account other than as set forth in this
Section 2.03(c)(ii).
     (iii) The Credit-Linked Deposits shall be held by the Administrative Agent
in its name in the Credit-Linked Deposit Account and no Person other than the
Administrative Agent shall have a right of withdrawal from the Credit-Linked
Deposit Account nor any other right or power with respect to the Credit-Linked
Deposits or the Credit-Linked Deposit Account. Notwithstanding anything in this
Agreement to the contrary, the sole funding obligation of each

41



--------------------------------------------------------------------------------



 



Credit-Linked Lender in respect of its Credit-Linked Participation shall be
satisfied upon funding in full its Credit-Linked Deposit on the Closing Date.
     (iv) Until a Credit-Linked L/C Advance is funded pursuant to this
Section 2.03(c) to reimburse the Credit-Linked L/C Issuer for a Credit-Linked
L/C Borrowing, interest in respect of each Credit-Linked L/C Borrowing in the
amount of the Unreimbursed Credit-Linked Amount giving rise to such
Credit-Linked L/C Borrowing shall be solely for the account of the Credit-Linked
L/C Issuer.
     (v) Except as expressly provided herein, each Credit-Linked Lender’s
agreement to fund Credit-Linked L/C Advances, by application of such
Credit-Linked Lender’s Credit-Linked Deposits, and to reimburse the
Credit-Linked L/C Issuer for Credit-Linked Borrowings arising out of amounts
drawn under Credit-Linked Letters of Credit issued by the Credit-Linked
L/C Issuer, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such
Credit-Linked Lender may have against the Credit-Linked L/C Issuer, the
Borrower, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
     (d) Repayment of Participations.
     (i) At any time after the Credit-Linked L/C Issuer has made a payment under
a Credit-Linked Letter of Credit and has received from the Credit-Linked
Deposit, in payment of its Credit-Linked L/C Borrowing, the proceeds of
Credit-Linked L/C Advances by the Credit-Linked Lenders in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the Credit-Linked L/C Issuer any payment in respect of the
related Unreimbursed Credit-Linked Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to each Credit-Linked Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Credit-Linked Lender’s Credit-Linked L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent. If
a Credit-Linked L/C Borrowing has occurred hereunder, the Borrower shall repay
the Credit-Linked Unreimbursed Amount and interest thereon as provided in
Sections 2.03(c) and 2.07. Notwithstanding the foregoing, if the Credit-Linked
L/C Issuer shall have received from the Credit-Linked Deposit the proceeds of
Credit-Linked L/C Advances by the Credit-Linked Lenders and thereafter shall
receive any direct payment from the Borrower in respect of a Credit-Linked L/C
Advance, the Credit-Linked L/C Issuer shall immediately pay the amount received
to the Administrative Agent for distribution to the Credit-Linked Lenders in
accordance with this Section 2.03(d).
     (ii) If any payment received by the Administrative Agent for the account of
the Credit-Linked L/C Issuer pursuant to Section 2.03(d)(i) and distributed to
the Credit-Linked Lenders by the Administrative Agent is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the Credit-Linked L/C Issuer), each Credit-Linked
Lender shall pay to the Administrative Agent for the account of the
Credit-Linked L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Credit-Linked L/C Lender, at a rate per
annum equal to the Federal Funds

42



--------------------------------------------------------------------------------



 



Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
Credit-Linked L/C Issuer for each drawing under each Credit-Linked Letter of
Credit and to repay each Credit-Linked L/C Borrowing, shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of any such Credit-Linked Letter
of Credit, this Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of the Credit-Linked Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Credit-Linked L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by any Credit-Linked Letter
of Credit or any agreement or instrument relating thereto, or any unrelated
transaction;
     (iii) any draft, demand, certificate or other document presented under the
Credit-Linked Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under the Credit-Linked Letter of
Credit;
     (iv) any payment by the Credit-Linked L/C Issuer under the Credit-Linked
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of the Credit-Linked Letter of Credit; or any
payment made by the Credit-Linked L/C Issuer under the Credit-Linked Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of the Credit-Linked Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     Upon request of the Credit-Linked L/C Issuer, the Borrower shall promptly
examine a copy of such Credit-Linked Letter of Credit and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other apparent irregularity, the Borrower will
promptly notify the Credit-Linked L/C Issuer. The Borrower shall be deemed to
have waived any such claim against the Credit-Linked L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of Credit-Linked L/C Issuer. Each Credit-Linked Lender and the
Borrower agree that, in paying any drawing under any Credit-Linked Letter of
Credit, the Credit-Linked L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by such Credit-Linked Letter of Credit or indicated by the Borrower as
being necessary for presentment in the applicable Credit-Linked Letter of Credit
Application delivered pursuant to Section 2.04(b)(i)) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of the Credit-Linked
L/C Issuer, any Issuer-Related Person nor any of the respective correspondents,
participants or assignees

43



--------------------------------------------------------------------------------



 



of the Credit-Linked L/C Issuer or any Issuer-Related Person shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Required Lenders or the Required
Credit-Linked Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to the Credit-Linked Letter of Credit or Request for Credit Extension. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of the Credit-Linked Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Credit-Linked L/C Issuer, any Issuer-Related Person, nor any of the respective
correspondents, participants or assignees of the Credit-Linked L/C Issuer, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the
Credit-Linked L/C Issuer, and the Credit-Linked L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Credit-Linked L/C Issuer’s willful misconduct or gross
negligence or the Credit-Linked L/C Issuer’s willful or grossly negligent
failure to pay under any Credit-Linked Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of the Credit-Linked Letter of Credit. In
furtherance and not in limitation of the foregoing, the Credit-Linked L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Credit-Linked L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign the Credit-Linked Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
     (g) Applicability of ISP. Unless otherwise expressly agreed by the
Credit-Linked L/C Issuer and the Borrower when any Credit-Linked Letter of
Credit is issued (including any such agreement executed by the Borrower
applicable to the Existing Credit-Linked Letter of Credit), the rules of the ISP
shall apply to each Credit-Linked Letter of Credit.
     (h) Interest on Credit-Linked Deposit; Repayment of Credit-Linked Deposit.
     (i) The Administrative Agent hereby agrees to cause Bank of America to pay
interest to the Administrative Agent, as holder of the Credit-Linked Deposit
Account, and the Administrative Agent, as holder of the Credit-Linked Deposit
Account, agrees to distribute to each Credit-Linked Lender, from such interest
payments received from Bank of America, such Credit-Linked Lender’s Applicable
Percentage of the interest earned on the outstanding amount of the Credit-Linked
Deposits in the Credit-Linked Deposit Account. Such interest will be distributed
to the Credit-Linked Lenders by the Administrative Agent quarterly in arrears on
the first Business Day following the end of each Interest Period relating to the
Credit-Linked Deposits. The Administrative Agent hereby agrees that the
Credit-Linked Deposits in the Credit-Linked Deposit Account shall earn interest
at the rate per annum at least equal to the LIBO Rate (as defined in the Money
Market Account Agreement) (the “Benchmark Rate”). In addition to the foregoing
payments by the Administrative Agent, the Borrower agrees to make payments to
the Credit-Linked Lenders quarterly in arrears when the Credit-Linked Facility
Fees are payable pursuant to Section 2.03(j) in an amount equal to the shortfall
between the rate of interest actually earned on the Credit-Linked Deposits and
the Benchmark Rate. The Administrative Agent shall compute all amounts due under
this Section 2.03(h) and shall notify the Borrower and each Credit-Linked Lender
of each such amount due at least three (3) Business Days before the date on
which any such payment is due. Notwithstanding the foregoing, to the extent the

44



--------------------------------------------------------------------------------



 



Credit-Linked Deposits earn interest in excess of the Benchmark Rate for any
Interest Period the Administrative Agent shall return such excess to the
Borrower.
     (ii) Subject to, and to the extent of, the Borrower’s compliance with the
cash-collateralization requirements set forth in Section 2.03(i), the
Administrative Agent shall distribute the aggregate amount of any remaining
Credit-Linked Deposits to the Credit-Linked Lenders on the Maturity Date
applicable to Credit-Linked Letters of Credit. The Credit-Linked Deposit Account
is a deposit account in the name of the Administrative Agent under its sole
dominion and control, and held by it subject to the terms and conditions of this
Agreement. No Credit-Linked Lender, whether upon the receivership or liquidation
of such Credit-Linked Lender or otherwise, shall be entitled to its
Credit-Linked Deposit other than as expressly provided in this Agreement.
     (iii) The Borrower shall have no right, title or interest in or to the
Credit-Linked Deposits or the Credit-Linked Deposit Account and no obligations
with respect thereto, it being acknowledged and agreed by the parties hereto
that the making of the Credit-Linked Deposits by the Credit-Linked Lenders, the
deposit by the Administrative Agent of the Credit-Linked Deposits in the
Credit-Linked Deposit Account, the provisions of this Section 2.03(h) and the
application of the Credit-Linked Deposits in the manner contemplated by
Section 2.03(c) constitute agreements among the Administrative Agent, the
Credit-Linked L/C Issuer and each Credit-Linked Lender in respect of the funding
obligations of each Credit-Linked Lender in respect of its Credit-Linked
Participation in Credit-Linked Letters of Credit, and do not constitute any loan
or extension of credit to the Borrower by a Credit-Linked Lender until
Credit-Linked Advances are made.
     (i) Cash Collateral. Upon the request of the Administrative Agent, if as of
the Credit-Linked Expiration Date, any Credit-Linked Letters of Credit may for
any reason remain outstanding and partially or wholly undrawn, the Borrower
shall immediately Cash Collateralize the then Outstanding Amount of such
Credit-Linked L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the Credit-Linked Expiration Date). For the purposes of this
Agreement, “Cash Collateralize” means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Credit-Linked L/C Issuer and
the Credit-Linked Lenders, as collateral for the Credit-Linked L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Credit-Linked L/C Issuer (which
documents are hereby consented to by the Credit-Linked Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Credit-Linked L/C Issuer and the
Credit-Linked Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.
     (j) Credit-Linked Facility Fee. The Borrower shall pay to the
Administrative Agent for the account of each Credit-Linked Lender in accordance
with its Applicable Percentage, a fee (the “Credit-Linked Facility Fee”) equal
to the Applicable Credit-Linked Rate times the actual daily amount of such
Credit-Linked Lender’s Credit-Linked Deposit. The Credit-Linked Facility Fee
shall accrue effective as of the Closing Date and shall be calculated quarterly
in arrears by the Administrative Agent. The Credit-Linked Facility Fee shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date and on the Credit-Linked Expiration Date and thereafter on
demand; provided that, in connection with any reduction of the Aggregate
Credit-Linked Commitments pursuant to Section 2.04, the accrued Credit-Linked
Facility Fee calculated for the period ending on such date shall also be paid on
the date of such reduction, and the following quarterly payment shall be
calculated on the basis of the

45



--------------------------------------------------------------------------------



 



period from such reduction date to such quarterly payment date. The
Credit-Linked Facility Fee shall accrue at all times, including at any time
during which one or more of the conditions in Article V is not met.
     (k) Credit-Linked Fronting Fee and Processing Charges. The Borrower shall
pay directly to the Credit-Linked L/C Issuer for its own account (the
“Credit-Linked Fronting Fee”) a fronting fee with respect to each Credit-Linked
Letter of Credit in an amount equal to 0.125% per annum on the daily maximum
amount available to be drawn thereunder (whether or not such maximum amount is
then in effect under such Credit-Linked Letter of Credit), due and payable
quarterly in arrears on the Business Day immediately following the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Credit-Linked Expiration Date.
In addition, the Borrower shall pay directly to the Credit-Linked L/C Issuer for
its own account the customary and standard issuance, commission, presentation,
amendment and other processing fees, and other standard costs and charges (if
any), of the Credit-Linked L/C Issuer or any Affiliate of the Credit-Linked
L/C Issuer, relating to its Credit-Linked Letters of Credit as from time to time
in effect and agreed upon between the Borrower and the Credit-Linked L/C Issuer.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
     (l) Credit-Linked L/C Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Credit-Linked Letter of Credit
Application, the terms hereof shall control.
2.04 Prepayments.
     (a) Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time, subject to Section 3.05,
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$10,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if less,
the entire principal amount thereof then outstanding); and (iii) any prepayment
of Base Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Any voluntary
prepayment pursuant to this Section 2.04(a) shall be applied first, ratably to
the Term Loan and, if applicable, the Incremental Term Loans (in each case to
the remaining Principal Amortization Payments thereof on a pro rata basis) and,
second, after all Loans have been paid in full, deposited in the Credit-Linked
Deposit Account to Cash Collateralize outstanding Credit-Linked LC Obligations
by a corresponding amount (with the portion of the Credit-Linked Deposit
corresponding to the amount of such cash collateral to be released and repaid to
the Credit-Linked Lenders), and each such prepayment shall be applied to the
Term Loans, the Incremental Term Loans and the Credit-Linked L/C Obligations of
the Lenders in accordance with their respective Applicable Percentages.

46



--------------------------------------------------------------------------------



 



     (b) Mandatory Prepayments.
     (i) Credit-Linked Commitments. If for any reason the Outstanding Amount of
(A) all Credit-Linked Letters of Credit and (B) the aggregate of the
Unreimbursed Credit-Linked Amounts exceeds the Total Credit-Linked Deposit, the
Borrower shall immediately pay the Unreimbursed Credit-Linked Amounts and/or
Cash Collateralize the Credit-Linked Letters of Credit in an aggregate amount
equal to such excess.
     (ii) [Intentionally Omitted.]
     (iii) Dispositions and Involuntary Dispositions.
     (A) Dispositions. Immediately upon the occurrence of any Disposition
Prepayment Event, the Borrower shall prepay the Credit Facilities in an
aggregate amount equal to 100% of the Net Cash Proceeds of the related
Disposition not applied (or caused to be applied) by the Loan Parties during the
related Application Period to make Eligible Reinvestments as contemplated by the
terms of Section 8.05(g) (such prepayment to be applied as set forth in clause
(vi) below); provided, however, that so long as no Default or Event of Default
shall have occurred and be continuing, a mandatory prepayment shall only be
required pursuant to this Section 2.04(b)(iii)(A) (1) in respect of any single
Disposition, if the aggregate amount of Net Cash Proceeds from any such
Disposition exceeds $2,500,000, and then only to the amount of such excess, and
(2) when the aggregate amount of Net Cash Proceeds from all such Dispositions
specified in the preceding clause (1) that have not previously been applied as a
mandatory prepayment during the then current fiscal year equals at least
$10,000,000, and then only in the amount of such excess.
     (B) Involuntary Dispositions. Immediately upon the occurrence of an
Involuntary Disposition Prepayment Event, the Borrower shall prepay the Credit
Facilities in an aggregate amount equal to 100% of the Net Cash Proceeds of the
related Involuntary Disposition not applied (or caused to be applied) by the
Loan Parties during the related Application Period to make Eligible
Reinvestments as contemplated by the terms of Section 7.07(b) (such prepayment
to be applied as set forth in clause (vi) below); provided, however, that so
long as no Default or Event of Default shall have occurred and be continuing, a
mandatory prepayment shall only be required pursuant to this
Section 2.04(b)(iii)(B) (1) in respect of any single Involuntary Disposition, if
the aggregate amount of Net Cash Proceeds from any single Involuntary
Disposition exceeds $2,500,000 and (2) when the aggregate amount of Net Cash
Proceeds from all such Involuntary Dispositions specified in the preceding
clause (1) that have not previously been applied as a mandatory prepayment
during the then current fiscal year equals at least $10,000,000, and then only
in the amount of such excess.
     (iv) Debt Issuances. Immediately upon the occurrence of a Debt Issuance
Prepayment Event, the Borrower shall prepay the Credit Facilities in an
aggregate amount equal to (i) in the case of a Debt Issuance pursuant to
Section 8.03(k), 75% of the Net Cash Proceeds of such Debt Issuance, and (ii) in
all other cases, 100% of the Net Cash Proceeds of the Debt Issuance (each such
prepayment to be applied as set forth in clause (vi) below).
     (v) [Intentionally Omitted].

47



--------------------------------------------------------------------------------



 



     (vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.04(b) shall be applied as follows:
     (A) with respect to all amounts prepaid pursuant to Section 2.04(b)(i) to
the Unreimbursed Credit-Linked Amounts and (after all Unreimbursed Credit-Linked
Amounts have been repaid) to Cash Collateralize the Credit-Linked Letters of
Credit;
     (B) with respect to all amounts prepaid pursuant to Section 2.04(b)(ii),
(iii), (iv) or (v):
     (1) until the Loans have been paid in full, ratably to each of the Term
Loan and, if applicable, the Incremental Term Loan (in each case to the
remaining Principal Amortization Payments thereof on a pro rata basis); and
     (2) after all Loans have been paid in full, deposited in the Credit-Linked
Deposit to Cash Collateralize outstanding Credit-Linked LC Obligations by a
corresponding amount (with the portion of the Credit-Linked Deposit Account
corresponding to the amount of such cash collateral to be released and repaid to
the Credit-Linked Lenders).
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.04(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by accrued interest on the principal amount prepaid through
the date of prepayment.
2.05 Termination or Reduction of Commitments.
     (a) Optional Reduction of Credit-Linked Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Credit-Linked
Commitments, or from time to time permanently reduce the Aggregate Credit-Linked
Commitments to an amount not less than the Credit-Linked L/C Obligations;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five (5) Business Days prior to the date of
termination or reduction, (ii) any partial reduction of the Aggregate
Credit-Linked Commitments shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, or such lesser amount as would
reduce the Aggregate Credit-Linked Commitments to zero, and (iii) the Borrower
shall not direct the Administrative Agent to reduce the Aggregate Credit-Linked
Commitments if, after giving effect to such reduction, the aggregate
Credit-Linked L/C Obligations would exceed the Aggregate Credit-Linked
Commitments. The Administrative Agent shall promptly notify the Credit-Linked
Lenders of any such notice of termination or reduction of the Aggregate
Credit-Linked Commitments. Any such reduction or termination of the Aggregate
Credit-Linked Commitments shall be applied to the Credit-Linked Commitment of
each Lender according to its Pro Rata Share, and the Administrative Agent shall
return all amounts in the Credit-Linked Deposit in the amount of such reduction
or termination to the Credit-Linked Lenders in accordance with their respective
Applicable Percentage. Once reduced in accordance with this Section 2.05(a), the
Credit-Linked Commitments may not be increased. All fees accrued with respect
thereto until the effective date of any termination or reduction of the
Aggregate Credit-Linked Commitments shall be paid on the effective date of such
termination or reduction. Upon any such termination or reduction, the
Administrative Agent shall promptly remit to each Credit-Linked Lender in
Dollars from the Credit-Linked Deposit Account its Applicable Percentage of
termination or reduction of the Aggregate Credit-Linked Commitments.

48



--------------------------------------------------------------------------------



 



     (b) Term Loan Commitment. The Term Loan Commitment of each Lender, if any,
shall automatically terminate at such time as such Lender shall have made
available to the Borrower its share of the Term Loan.
     (c) Incremental Term Loan Commitment. The Incremental Term Loan Commitment
of each Lender, if any, automatically shall terminate at such time as such
Lender shall have made available to the Borrower its share of the Incremental
Term Loan.
2.06 Repayment of Loans.
     (a) Term Loan. The Borrower shall repay the outstanding principal amount of
the Term Loan in consecutive quarterly installments, beginning with the quarter
ending March 31, 2008, as follows, unless accelerated sooner pursuant to
Section 9.02:

      Payment Dates   Principal Amortization Payment
Each March 31, June 30, September 30 and December 31, commencing March 31, 2008
and continuing through and including September 30, 2014
  0.25% of the initial aggregate principal amount of (i) the Term Loan funded on
the Closing Date plus (ii) if applicable, any increase of the Term Loan pursuant
to Section 2.01(d)
 
   
Maturity Date
  Remaining Balance

     (b) Incremental Term Loan. The Borrower shall repay the outstanding
principal amount of the Incremental Term Loan in the installments on the dates
and in the amounts set forth in the New Commitment Agreement (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.04), unless accelerated sooner pursuant to Section 9.02; provided
that in no event shall the initial principal amount of the Incremental Term Loan
amortize (pursuant to scheduled amortization) during any calendar year in an
amount greater than the percentage of the outstanding principal amount of the
Term Loan scheduled to amortize during such calendar year in accordance with
Section 2.06(a).
2.07 Interest.
     (a) Loans.
     (i) Subject to the provisions of subsection (b) below, (i) each Loan that
is Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Loan that
is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
     (ii) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

49



--------------------------------------------------------------------------------



 



     (b) Interest on Credit-Linked L/C Borrowings and Credit-Linked L/C
Advances.
     (i) Each Credit-Linked L/C Borrowing shall bear interest on the outstanding
principal amount thereof (A) from and including the applicable Credit-Linked L/C
Borrowing date to and excluding the date four (4) Business Days thereafter at an
interest rate per annum equal at all times to the Base Rate plus the Applicable
Credit-Linked Rate, and (B) if not repaid by the Borrower or with the proceeds
of a Credit-Linked Advance on or before the fourth Business Day after the
applicable Credit-Linked L/C Borrowing, from and including the fourth Business
Day after the applicable Credit-Linked L/C Borrowing date at an interest rate
per annum equal at all times to the Default Rate.
     (ii) Each Credit-Linked L/C Advance shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the sum of (A) the Base Rate for such Interest Period plus (B) the Applicable
Credit-Linked Rate.
     (c) Default Rate.
     (i) If any amount payable by the Borrower under the Loan Documents is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall to the fullest
extent permitted by applicable laws thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate.
     (ii) While any Event of Default exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
2.08 Fees.
     In addition to certain fees described in subsections (j) and (k) of
Section 2.03:
     (a) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     (b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.09 Computation of Interest and Fees.
     All computations of interest for Base Rate Loans when the Base Rate is
determined by reference to Bank of America’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Credit-Linked L/C Advance or Loan for the day on
which the Credit-Linked L/C Advance or Loan is made, and shall not accrue on a
Credit-Linked L/C Advance or Loan, or any portion thereof, for the day on which
the

50



--------------------------------------------------------------------------------



 



Credit-Linked L/C Advance or Loan, or any portion thereof, is paid, provided
that any Credit-Linked L/C Advance or Loan that is repaid on the same day on
which it is made shall, subject to Section 2.11(a), bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.10 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the Ordinary Course of Business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount actually owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a promissory note
which shall evidence such Lender’s Term Loans in addition to such accounts or
records. Each such promissory note shall, (i) in the case of Term Loans, be in
the form of Exhibit B-1 (a “Term Note”) and (ii) in the case of the Incremental
Term Loans, be in the form of Exhibit B-2 (an “Incremental Term Note”).
Furthermore, the Credit-Linked Deposit of, and the obligations of the Borrower
to pay Credit-Linked L/C Advances to, each Credit-Linked Lender shall be
evidenced by a Credit-Linked Note in the form of Exhibit B-3 (a “Credit-Linked
Note”) executed by the Borrower. Each Lender may attach schedules to its Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Term Loans, Incremental Term Loan or Credit-Linked L/C Advances and payments
with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Credit-Linked Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
2.11 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any

51



--------------------------------------------------------------------------------



 



Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
on such date in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus in the case of a payment to be made by such Lender, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans (but not including any administrative, processing or similar fees charged
to a Lender pursuant to the foregoing clause (A)). If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Credit-Linked L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Credit-Linked L/C Issuer, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the Credit-Linked L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Credit-Linked L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive absent
manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

52



--------------------------------------------------------------------------------



 



     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to fund participations in Credit-Linked Letters of
Credit and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or make its payment
pursuant to Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan or the Credit-Linked Deposit in any particular place or
manner.
2.12 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in Credit-Linked L/C Obligations
held by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in Credit-Linked L/C Obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans,
participations in Credit-Linked L/C Obligations and other amounts owing them,
provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Credit-Linked L/C Obligations to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

53



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Credit-Linked L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Credit-Linked L/C Issuer, within
30 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Credit-Linked L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Credit-Linked L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Credit-Linked L/C Issuer, shall be conclusive absent
manifest error; provided that the Borrower shall not be required to compensate
the Administrative Agent, any Lender or the Credit-Linked L/C Issuer pursuant to
the foregoing provisions of this Section for any Indemnified Taxes or Other
Taxes that are paid, incurred or accrued more than nine months prior to the date
that the Administrative Agent, such Lender or the Credit-Linked L/C Issuer, as
the case may be, notifies the Borrower of such Indemnified Taxes or Other Taxes
and of such Person’s intention to claim indemnification therefore.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. Any
Lender, at the time or times prescribed by applicable Law or as reasonably
requested by the Borrower or the Administrative

54



--------------------------------------------------------------------------------



 



Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent or as
required by applicable Law, but only if such Foreign Lender is legally entitled
to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the Credit-Linked L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Credit-Linked L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Credit-Linked L/C Issuer, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the
Credit-Linked L/C Issuer in the event the Administrative Agent, such Lender or
the Credit-Linked L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent, any Lender or the Credit-Linked L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
3.02 Illegality.
     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any

55



--------------------------------------------------------------------------------



 



Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the Credit-Linked L/C Issuer;
     (ii) subject any Lender or the Credit-Linked L/C Issuer to any tax of any
kind whatsoever with respect to this Agreement, the Credit-Linked Letter of
Credit, any participation in the Credit-Linked Letter of Credit or any
Eurodollar Rate Loan made by it, or change the basis of taxation of payments to
such Lender or the Credit-Linked L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Credit-Linked L/C Issuer); or
     (iii) impose on any Lender or the Credit-Linked L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or the Credit-Linked Letter of
Credit or participation therein;

56



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Credit-Linked L/C Issuer of participating in, issuing or maintaining the
Credit-Linked Letter of Credit (or of maintaining its obligation to participate
in or to issue the Credit-Linked Letter of Credit), or to reduce the amount of
any sum received or receivable by such Lender or the Credit-Linked L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Credit-Linked L/C Issuer, the Borrower will pay to
such Lender or the Credit-Linked L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the Credit-Linked L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
     (b) Capital Requirements. If any Lender or the Credit-Linked L/C Issuer
determines that any Change in Law affecting such Lender or the Credit-Linked L/C
Issuer or any Lending Office of such Lender or such Lender’s or the
Credit-Linked L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Credit-Linked L/C Issuer’s capital or on the capital of such
Lender’s or the Credit-Linked L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Credit-Linked Letters of Credit held by, such Lender,
or the Credit-Linked Letters of Credit issued by the Credit-Linked L/C Issuer,
to a level below that which such Lender or the Credit-Linked L/C Issuer or such
Lender’s or the Credit-Linked L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Credit-Linked L/C Issuer’s policies and the policies of such Lender’s or the
Credit-Linked L/C Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or the Credit-Linked
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the Credit-Linked L/C Issuer or such Lender’s or the
Credit-Linked L/C Issuer’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
Credit-Linked L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the Credit-Linked L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Credit-Linked L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Credit-Linked L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
Credit-Linked L/C Issuer’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or the Credit-Linked L/C
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the Credit-Linked L/C Issuer, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Credit-Linked L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which

57



--------------------------------------------------------------------------------



 



determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
3.05 Funding Losses.
     If for any reason (other than default by a Lender) (a) any Borrowing of, or
conversion to or continuation of, a Eurodollar Rate Loan does not occur on the
date specified therefor in a Loan Notice (whether or not withdrawn), (b) any
repayment or conversion of a Eurodollar Rate Loan occurs on a day other than the
end of its Interest Period, or (c) the Borrower fails to repay a Eurodollar Rate
Loan when required hereunder, then the Borrower shall pay to the Administrative
Agent its customary administrative charge and to each Lender all losses and
expenses that it sustains as a consequence thereof, including any loss or
expense arising from liquidation or redeployment of funds or from fees payable
to terminate deposits of matching funds. Lenders shall not be required to
purchase Dollar deposits in the London interbank market or any other offshore
Dollar market to fund any Eurodollar Rate Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
Eurodollar Rate Loan.
3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If the Borrower is required pursuant to
Section 3.01 or 3.04 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue Eurodollar Rate Loans or to covert Base
Rate Loans to Eurodollar Rate Loans shall be suspended pursuant to Section 3.02,
then the Borrower may replace such Lender in accordance with Section 11.13.
3.07 Survival.
     All of the Borrower’s obligations under this Article III shall survive
termination of the Credit-Linked Commitments and the Credit-Linked Deposits and
repayment of all other Obligations hereunder.

58



--------------------------------------------------------------------------------



 



ARTICLE IV
GUARANTY
4.01 The Guaranty.
     Each of the Guarantors hereby jointly and severally guarantees to (a) each
Lender and (b) the Administrative Agent as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws or any comparable provisions of any
applicable state law.
4.02 Obligations Unconditional.
     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that its rights of subrogation, indemnity, reimbursement
or contribution against the Borrower or any other Guarantor for amounts paid
under this Article IV shall not be enforceable until, and shall be subordinate
and subject in right of payment to, the Obligations, until such time as the
Obligations have been Fully Satisfied. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;
     (c) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

59



--------------------------------------------------------------------------------



 



     (d) any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
     (e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, or any other agreement or instrument referred to in the Loan
Documents, or against any other Person under any other guarantee of, or security
for, any of the Obligations.
4.03 Reinstatement.
     The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
4.04 Certain Additional Waivers.
     Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05 Remedies.
     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.
4.06 Rights of Contribution.
     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the

60



--------------------------------------------------------------------------------



 



Obligations until such time as the Obligations have been Fully Satisfied, and
none of the Guarantors shall exercise any such contribution rights until the
Obligations have been Fully Satisfied.
4.07 Guarantee of Payment; Continuing Guarantee.
     The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions of Closing Date and Initial Credit Extension.
     The occurrence of the Closing Date, the effectiveness of this Agreement and
the obligation of the Credit-Linked L/C Issuer and each Lender to make its
initial Credit Extension hereunder is subject to satisfaction of the following
conditions precedent:
     (a) Loan Documents, Etc. The Administrative Agent shall have received (i)
executed counterparts of this Agreement and the other Loan Documents properly
executed by a Responsible Officer of the signing Loan Party, and (ii) a Note
properly executed by a Responsible Officer of the Borrower in favor of each
Lender requesting a Note; each of which shall be (x) originals or telecopies
(followed promptly by originals) unless otherwise specified, (y) dated as of the
Closing Date and (z) in form and substance satisfactory to the Administrative
Agent and each of the Lenders.
     (b) Organization Documents, Resolutions, Etc. The Administrative Agent’s
shall have received the following, each of which shall be (x) originals or
telecopies (followed promptly by originals) unless otherwise specified,
(y) where applicable, properly executed by a Responsible Officer of the signing
Loan Party in form and substance satisfactory to the Administrative Agent and
its legal counsel and (z) dated as of the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date):
     (i) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, as
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
     (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
as applicable, and is validly existing, in good standing and qualified to engage
in business in (A) the jurisdiction of its incorporation or organization, as
applicable, and (B) each jurisdiction where its ownership, lease or operation of
Properties or the conduct of its

61



--------------------------------------------------------------------------------



 



business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     (c) Opinions of Counsel. The Administrative Agent shall have received, in
each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent:
     (i) a legal opinion of Fulbright and Jaworski LLP, general counsel for the
Loan Parties;
     (ii) a legal opinion of Barnes & Thornburg, special Indiana and Illinois
counsel for the Loan Parties;
     (iii) a legal opinion of Cook, Yancey, King & Galloway, special Louisiana
counsel for the Loan Parties; and
     (iv) a legal opinion of Buchanan Ingersoll & Rooney PC, special
Pennsylvania counsel for the Loan Parties.
     (d) Financial Statements. The Administrative Agent shall have received:
     (i) the Audited Company Financial Statements and the Audited Penreco
Financial Statements; and
     (ii) (A) unaudited consolidated financial statements of the Consolidated
Parties for the nine month period ended September 30, 2007, including balance
sheets and statements of income or operations, partners’ capital and cash flows
and (B) balance sheets and statements of income or operations of Penreco and its
Subsidiaries for the fiscal quarter ended September 30, 2007;
     (iii) a pro forma consolidated income statement and balance sheet as to the
Consolidated Parties as of September 30, 2007, giving effect to all elements of
the Penreco Transaction to be effected on or before the Closing Date; and
     (iv) pro forma forecasts prepared by management of the Consolidated
Parties, giving effect to all elements of the Penreco Transaction to be effected
on or before the Closing Date, of consolidated balance sheets and statements of
income or operations and cash flows of the Consolidated Parties (A) on a
quarterly basis for fiscal year 2008 and (B) on an annual basis for fiscal years
2009 through 2012.
     (e) Personal Property Collateral. The Administrative Agent shall have
received:
     (i) UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
     (ii) evidence that all certificates evidencing any certificated Capital
Stock pledged to the Administrative Agent pursuant to the Security Agreement,
together with duly executed in blank, undated stock powers attached thereto
(unless, with respect to the pledged Capital Stock of any Foreign Subsidiary,
such stock powers are deemed

62



--------------------------------------------------------------------------------



 



unnecessary by the Administrative Agent in its reasonable discretion under the
law of the jurisdiction of incorporation of such Person) have been delivered to
the Control Agent;
     (iii) duly executed notices for filing with the United States Patent and
Trademark Office or United States Copyright Office, as applicable, of the grant
of security interest in patents, trademarks and/or copyrights, each in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the Collateral; and
     (iv) evidence that all instruments and chattel paper in the possession of
any of the Loan Parties, together with allonges or assignments as may be
necessary or appropriate to perfect the Administrative Agent’s security interest
in the Collateral, have been delivered to the Control Agent.
     (f) Real Property Collateral. The Administrative Agent shall have received,
in form and substance reasonably satisfactory to the Administrative Agent:
     (i) fully executed and notarized mortgages, deeds of trust or deeds to
secure debt (each, as the same may be amended, modified, restated or
supplemented from time to time, a “Mortgage Instrument” and collectively the
“Mortgage Instruments”) encumbering the fee interest and/or leasehold interest
of any Loan Party in each of the Refinery Properties, the Terminal Property and
each of the other Real Properties designated on Schedule 6.19(a) as a “Mortgaged
Property” (each a “Mortgaged Property” and collectively the “Mortgaged
Properties”);
     (ii) ALTA mortgagee title insurance policies issued by Stewart Title
Guaranty Company (or the equivalent) (or such other title company as shall be
acceptable to the Administrative Agent in its sole discretion) (the “Mortgage
Policies”) with respect to each of the Mortgaged Properties (other than (i) the
Mortgaged Property located in Karns City, Pennsylvania (which shall be delivered
as provided in Section 7.14(d)) and the Shoreline/Cottage Grove Properties),
assuring the Administrative Agent that each of the Mortgage Instruments creates
a valid and enforceable first priority mortgage lien on the applicable Mortgaged
Property, free and clear of all defects and encumbrances except Permitted Liens,
which Mortgage Policies shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent and shall include such endorsements as
are reasonably requested by the Administrative Agent;
     (iii) in the case of each real property leasehold interest of any Loan
Party constituting Mortgaged Property, (A) such estoppel letters, consents and
waivers from the landlords on such real property as may be required by the
Administrative Agent, which estoppel letters shall be in the form and substance
reasonably satisfactory to the Administrative Agent and (B) evidence that the
applicable lease, a memorandum of lease with respect thereto, or other evidence
of such lease in form and substance reasonably satisfactory to the
Administrative Agent, has been or will be recorded in all places to the extent
necessary or desirable, in the reasonable judgment of the Administrative Agent,
so as to enable the Mortgage Instrument encumbering such leasehold interest to
effectively create a valid and enforceable first priority lien (subject to
Permitted Liens) on such leasehold interest in favor of the Administrative Agent
(or such other Person as may be required or desired under local law) for the
benefit of Lenders;

63



--------------------------------------------------------------------------------



 



     (iv) maps or plats of a survey or a mortgage inspection of the sites of the
Refinery Properties, the Terminal Property and the other owned Mortgaged
Properties certified to the Administrative Agent and the title insurance company
issuing the policies (other than the Mortgaged Properties known as 3125 and 3127
Parkhurst, Shreveport, Louisiana) referred to in Section 5.01(f)(ii) (the “Title
Insurance Company”) in a manner reasonably satisfactory to each of the
Administrative Agent and the Title Insurance Company, dated a date reasonably
satisfactory to each of the Administrative Agent and the Title Insurance Company
by an independent professional licensed land surveyor;
     (v) evidence as to (A) whether any Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (B) if any such Mortgaged
Property is a Flood Hazard Property, (1) whether the community in which such
Mortgaged Property is located is participating in the National Flood Insurance
Program, (2) the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Administrative Agent (a) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (b) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance of the Consolidated Parties evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent as
sole loss payee on behalf of the Lenders; and
     (vi) evidence reasonably satisfactory to the Administrative Agent that each
of the Mortgaged Properties (other than the leased Real Properties referred to
in items 7 and 8 of Schedule 6.19(a) (the “Shoreline/Cottage Grove Properties”)
and in item 10 of Schedule 6.19(a), and the uses of the Mortgaged Properties,
are in compliance in all material respects with all applicable zoning laws (the
evidence submitted as to which should include the zoning designation made for
each of the Mortgaged Properties, the permitted uses of each such Mortgaged
Properties under such zoning designation and, if available, zoning requirements
as to parking, lot size, ingress, egress and building setbacks).
     (g) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Control Agent as additional
insured (in the case of liability insurance) or Lender’s loss payee (in the case
of hazard insurance) on behalf of the Administrative Agent, for the benefit of
the Lenders.
     (h) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed on behalf of the Borrower by a Responsible
Officer of the General Partner as of the Closing Date, in form and substance
satisfactory to the Administrative Agent, stating that (A) the conditions
specified in subsections (a) and (b) of Section 5.02 and have been satisfied,
(B) each Loan Party is in compliance with all existing financial obligations,
(C) all governmental, shareholder and third party consents and approvals, if
any, with respect to the Loan Documents and the transactions contemplated
thereby have been obtained (and attaching copies thereof), (D) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Loan
Party or any transaction contemplated by the Loan Documents, if such action,
suit, investigation or proceeding could have a Material Adverse Effect and
(E) no change in the business, operations or financial condition of Penreco has
occurred since December 31, 2006 that, individually or taken as a whole, has
resulted in a Substantial Adverse Effect.

64



--------------------------------------------------------------------------------



 



     (i) Solvency. The Administrative Agent shall have received a certificate
executed on behalf of each Loan Party by a Responsible Officer of such Loan
Party as of the Closing Date, after giving effect to the Penreco Transaction, in
form and substance satisfactory to the Administrative Agent, regarding the
Solvency of such Loan Party.
     (j) Termination of Existing PP&E Credit Agreement. The Administrative Agent
shall have received evidence, in form and substance satisfactory to the
Administrative Agent, that the Existing PP&E Credit Agreement has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released.
     (k) Sixth Amendment to ABL Credit Agreement. (i) All conditions precedent
to the closing of the Sixth Amendment to ABL Credit Agreement shall have been,
or concurrently with the Closing Date and the funding of the Credit Facilities
shall be, satisfied, (ii) the ABL Credit Agreement, as amended, shall make
available to the ABL Borrowers not less than $375 million of revolving loan
commitments, and (iii) the Administrative Agent shall have received a copy,
certified by the chief financial officer of the Borrower as true and complete,
of the Sixth Amendment to ABL Credit Agreement as originally executed and
delivered, together with all exhibits and schedules thereto.
     (l) Priority of Liens. The Administrative Agent shall have received
satisfactory evidence that (A) the Administrative Agent, on behalf of the
Lenders, holds (1) a perfected Lien on all Collateral and (2) a first priority,
perfected lien on all Priority Collateral (in each case subject to clause
(B) below) and (B) none of the Collateral is subject to any other Liens other
than Permitted Liens and Liens on Indebtedness to be repaid on the Closing Date
and to be released on or promptly after the Closing Date.
     (m) Debt Ratings. The Administrative Agent shall have received evidence
that (i) the Credit Facilities shall have each received a debt rating from each
of Moody’s and S&P and (ii) the Borrower shall have received (A) a corporate
family rating from Moody’s and (B) a corporate issuer rating from S&P.
     (n) Consummation of the Penreco Acquisition. (i) Concurrently with the
initial Credit Extensions hereunder, the Penreco Acquisition shall have been
consummated in accordance with the terms of the Penreco Acquisition Agreement
and applicable Law, and all material conditions precedent to the obligations of
the MLP Parent thereunder shall have been satisfied, and (ii) all governmental,
shareholder and material third party consents and approvals necessary in
connection with the Penreco Acquisition shall have been obtained and shall be in
force and effect. The Penreco Acquisition Agreement shall not have been altered,
amended or otherwise changed or supplemented in any material respect or any
material condition therein waived, without the prior written consent of the
Administrative Agent, except for such amendments or waivers as are not
materially adverse to the Lenders. The Administrative Agent shall have received
a copy, certified by a Responsible Officer of the Borrower as true and complete,
of the Penreco Acquisition Agreement as originally executed and delivered,
together with all exhibits, schedules and amendments thereto.
     (o) Flow of Funds. The Administrative Agent shall have received a sources
and uses table and payment instructions with respect to each wire transfer to be
made by the Administrative Agent, on behalf of the Lenders and the Borrower on
the Closing Date setting forth (i) the amount of such wire transfer, (ii) the
purpose of such wire transfer, (iii) the name and number of the account to which
such wire transfer is to be made, (iv) the name and ABA number of the bank or
other financial

65



--------------------------------------------------------------------------------



 



institution where such account is located and (v) the name and telephone number
of an individual that may be contacted to confirm receipt of such wire transfer.
     (p) Fees. Any fees required to be paid by the Borrower to the
Administrative Agent, the Arranger or any of the Lenders pursuant to the Fee
Letter or otherwise on or before the Closing Date shall have been paid.
     (q) Attorney Costs. The Borrower shall have paid all reasonable fees,
charges and disbursements of counsel of the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     (r) Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the Closing Date.
     (s) No Default. No Default shall exist and be continuing as of the Closing
Date.
Without limiting the generality of the provisions of the last paragraph of
Section 10.04, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension
(other than a Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.
     (b) No Default shall exist, or would result from, such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the Credit-Linked L/C
Issuer, shall have received a Request for Credit Extension in accordance with
the requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be

66



--------------------------------------------------------------------------------



 



a representation and warranty that the conditions specified in subsections (a)
and (b) of Section 5.02 have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01 Existence, Qualification and Power; Compliance with Laws.
     Each Consolidated Party (a) is duly organized or formed, validly existing
and in good standing (to the extent the concept of good standing exists in such
jurisdiction) under the Laws of the jurisdiction of its incorporation or
formation, and (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations, if any, under the Loan Documents and the Related Documents to which
it is a party and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.02 Authorization; No Contravention.
     The execution, delivery and performance by each Loan Party of each Loan
Document and Related Document to which such Person is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contradict the terms of any of such Loan Party ‘s Organization
Documents; (b) violate or result in any breach or contravention of, or result in
or require the creation of any Lien under (other than the Liens created by the
Agreement or the other Loan Documents), or require any payment to be made under
(i) any Contractual Obligation to which such Loan Party is a party or affecting
such Loan Party or the Property of such Loan Party or any of its Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law (including, without limitation, Regulation U or Regulation X issued by
the FRB). Each Loan Party and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect
6.03 Governmental Authorization and Approvals; Other Consents.
     Each Borrower and Subsidiary has, is in compliance with, and is in good
standing with respect to, all Governmental Approvals necessary to conduct its
business, to own, lease and operate its Properties and to execute, deliver and
perform its obligations under the Loan Documents. All necessary import, export
or other Licenses, permits or certificates for the import or handling of any
goods or other Collateral have been procured and are in effect. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or any
Related Document, or for the consummation of the Penreco Transaction, except for
(a) consents, authorizations, notices and filings described in Schedule 6.03,
all of which have been obtained or made or have the status described in such
Schedule 6.03, (b) third party consents with respect to immaterial contracts,
and (c) filings to perfect the Liens created by the Collateral Documents or the
ABL Documents. All applicable waiting periods in connection with the Penreco
Transaction have expired without any action having been taken by any
Governmental Authority

67



--------------------------------------------------------------------------------



 



restraining, preventing or imposing materially adverse conditions upon the
Penreco Transaction or the rights of the Loan Parties or their Subsidiaries to
transfer freely or otherwise dispose of, or to create any Lien on, any
properties now owned or hereafter acquired by any of them. The Penreco
Acquisition will be consummated concurrently with the initial Credit Extension
hereunder in accordance with the Penreco Acquisition Agreement and applicable
Law.
6.04 Binding Effect.
     This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).
6.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Company Financial Statements and, to the knowledge of the
Loan Parties, the Audited Penreco Financial Statements, respectively (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Consolidated Parties and Penreco and its
Subsidiaries, respectively, as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other direct or
known contingent material liabilities of the Consolidated Parties and Penreco
and its Subsidiaries, respectively, as of the date thereof, including material
liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated balance sheet of (i) the Consolidated
Parties dated September 30, 2007 and (ii) to the knowledge of the Loan Parties,
Penreco and its Subsidiaries dated September 30, 2007, and (iii) in each case
the related consolidated statements of income or operations, partner’s capital
and cash flows for the nine month period ended on that date, respectively,
(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(B) fairly present the financial condition of the Consolidated Parties and
Penreco and its Subsidiaries, respectively, as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (A) and (B), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 6.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Consolidated Parties and Penreco and
its Subsidiaries, respectively, as of the date of the applicable financial
statements, including liabilities for taxes, material commitments and
Indebtedness.
     (c) During the period from December 31, 2006, to and including the Closing
Date, there has been no sale, transfer or other disposition by any Consolidated
Party of any material part of the business or Property of the Consolidated
Parties, taken as a whole, and, no purchase or other acquisition by any of them
of any business or property (including any Capital Stock of any other Person)
material in relation to the consolidated financial condition of the Consolidated
Parties, taken as a whole, in each case, other than (i) the Penreco Acquisition
or (ii) as reflected in the foregoing financial statements or in the notes
thereto and otherwise been disclosed in writing to the Lenders on or prior to
the Closing Date.
     (d) The forecasts delivered pursuant to Section 5.01(d)(iv) were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were reasonable in light of the conditions existing at the time of delivery of
such forecasts, and represented, at the time of delivery, the Borrower’s good
faith

68



--------------------------------------------------------------------------------



 



estimate of its future financial performance during the period covered by such
forecasts. The Administrative Agent, the L/C Issuer and the Lenders hereby
acknowledge that forecasts and estimates of future financial performance are
inherently uncertain and no assurances have been given, and no representations
or warranties have been made by any Loan Party, that the results reflected in
the forecasts will be achieved.
     (e) Since the date of the Audited Company Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
6.06 Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Loan Parties after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Consolidated Party or against any of
its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, any Related Document or the consummation of the Penreco Transaction or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect. No Consolidated Party
is in default with respect to any order, injunction or judgment of any
Governmental Authority.
6.07 No Default.
     No Consolidated Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
There is no basis upon which any party (other than a Consolidated Party) could
terminate a Material Contract prior to its scheduled termination date.
6.08 Ownership of Property; Liens.
     Each Consolidated Party has good record and marketable (or, as to real
Property located in Texas, indefeasible) title in fee simple to, or valid
leasehold interests in, all real Property necessary or used in the ordinary
conduct of its business, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to the
Administrative Agent or the Lenders, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All Liens of the Administrative Agent in the Priority Collateral
are duly perfected, first priority Liens, all Liens of the Administrative Agent
in the ABL Priority Collateral are duly perfected, second priority liens, in
each case in accordance with the Collateral Documents and subject only to
Permitted Liens that are expressly allowed to have priority over the Liens of
the Administrative Agent. Each Consolidated Party has paid and discharged all
lawful claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens.
6.09 Environmental Compliance.
     Except in each case as where the existence and/or occurrence of any of the
following could not reasonably be expected to have a Material Adverse Effect:
     (a) Each of the Real Properties and all operations at the Real Properties
are in compliance with all applicable Environmental Laws, there is no violation
of any Environmental Law

69



--------------------------------------------------------------------------------



 



with respect to the Real Properties or the Businesses, and there are no
conditions relating to the Real Properties or the Businesses that could give
rise to liability under any applicable Environmental Laws.
     (b) None of the Real Properties contains any Hazardous Materials at, on or
under the Real Properties in amounts or concentrations that constitute a
violation of, or could give rise to liability under, Environmental Laws.
     (c) No Consolidated Party has received any written notice of, or inquiry
from any Governmental Authority that remains unresolved or is currently
outstanding with regard to any violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Real Properties or the
Businesses, nor does any Responsible Officer of any Loan Party have knowledge or
reason to believe that any such notice will be received or is being threatened.
     (d) Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by or on behalf
of any Consolidated Party in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Consolidated Parties, the Real Properties or the Businesses.
     (f) There has been no Environmental Release, or threat of Environmental
Release, of Hazardous Materials at or from the Real Properties, or arising from
or related to the operations (including, without limitation, disposal) of any
Consolidated Party in connection with the Real Properties or otherwise in
connection with the Businesses, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.
6.10 Insurance.
     The properties of the Consolidated Parties are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are, in the reasonable
business judgment of the management of the Borrower, adequate for the
Consolidated Parties. Schedule 6.10 contains a list of all insurance policies in
effect as of the date hereof for each of the properties of the Borrower and its
Subsidiaries and provides a description of coverage provided by such policies,
the carrier, policy number, expiration date and amount on Schedule 6.10.
6.11 Taxes.
     The Consolidated Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material

70



--------------------------------------------------------------------------------



 



Adverse Effect. Except as described on Schedule 6.11, no Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.
6.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Loan Party and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, except where the failure to make such contribution could not reasonably be
expected to have a Material Adverse Effect, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan, except for such applications the
failure to grant any of which could not reasonably be expected to have a
Material Adverse Effect.
     (b) There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) Except could not reasonably be expect to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) the aggregate actuarial present value of all accumulated plan benefits of
all Pension Plans (determined utilizing the assumptions used for purposes of
Statement of Financial Accounting Standards No. 35) did not, as of the date of
the Borrower’s most recent financial statement reflecting any such amount,
exceed the aggregate fair market value of the assets of all such Pension Plans
except as disclosed in such financial statement; (iii) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and, to the knowledge of the Loan Parties, no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) no Loan Party and no ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
     (d) No Loan Party is an entity deemed to hold “plan assets” within the
meaning of 29 C.F.R. §2510.3-101 of any Plan or any “plan” (within the meaning
of Section 4975 of the Code), and neither the execution of this Agreement nor
the funding of any Loans gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.
6.13 Capital Structure/Subsidiaries.
     The corporate capital and ownership structure of the Consolidated Parties
as of the Closing Date is as described in Schedule 6.13(a). Set forth on
Schedule 6.13(b) is a complete and accurate list as of the Closing Date with
respect to the MLP Parent and each of its direct and indirect Subsidiaries of
(i) jurisdiction of formation or organization, (ii) number of shares of each
class of Capital Stock outstanding, (iii) number and percentage of outstanding
shares of each class owned (directly or indirectly) by the Consolidated Parties
and (iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto as of the Closing Date. The outstanding Capital Stock of all such

71



--------------------------------------------------------------------------------



 



Persons is validly issued, fully paid and non-assessable and is owned by the
Consolidated Parties, directly or indirectly, in the manner set forth on
Schedule 6.13(b), free and clear of all Liens (other than those arising under or
contemplated in connection with the Loan Documents). Other than as set forth in
Schedule 6.13(b), neither the Borrower nor any of its Subsidiaries has
outstanding any securities convertible into or exchangeable for its Capital
Stock nor does any such Person have outstanding any rights to subscribe for or
to purchase or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to its Capital Stock. As of the Closing Date, the
Borrower has no equity investments in any other Person constituting 5% or more
of the outstanding equity interests in such Person other than those equity
investments set forth on Schedule 6.13(c) hereto.
6.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. No Loan proceeds
or Credit-Linked Letter of Credit will be used by the Borrower to purchase or
carry, or to reduce or refinance any Indebtedness incurred to purchase or carry,
any margin stock or for any related purpose governed by Regulations T, U or X of
the FRB.
     (b) None of the Loan Parties or any Subsidiary of a Loan Party (i) is an
“investment company” or a “person directly or indirectly controlled by or acting
on behalf of an investment company” within the meaning of the Investment Company
Act of 1940, or is required to be registered as an “investment company” under,
the Investment Company Act of 1940, or (ii) subject to regulation under any
other Law which limits its ability to incur Indebtedness.
6.15 Disclosure.
     Neither this Agreement nor any report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
6.16 Compliance with Laws.
     Each Consolidated Party is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its Properties, including, without limitation, all
foreign and domestic laws with respect to the shipment and importation of any
goods or Collateral, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No Inventory of the Consolidated
Parties has been produced in violation of the FLSA.

72



--------------------------------------------------------------------------------



 



6.17 Intellectual Property.
     Each Consolidated Party owns, or has the legal right to use, the
Intellectual Property necessary for each of them to conduct its business as
currently conducted. Set forth on Schedule 6.17 is a list of all Intellectual
Property registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each
Consolidated Party or that any Consolidated Party has the right to use. No claim
has been asserted and is pending by any Person challenging or questioning the
use of the Intellectual Property owned by any Consolidated Party or the validity
or effectiveness of the Intellectual Property owned by any Consolidated Party,
nor does any Loan Party know of any such claim, and, to the knowledge of the
Responsible Officers of the Loan Parties, the use of the Intellectual Property
by any Consolidated Party or the granting of a right or a License by any
Consolidated Party in respect of the Intellectual Property owned by any
Consolidated Party does not infringe on the rights of any Person. As of the
Closing Date, none of the Intellectual Property owned by of the Consolidated
Parties is subject to any licensing agreement or similar arrangement except as
set forth on Schedule 6.17. Except as disclosed on Schedule 6.17, no
Consolidated Party pays or owes any royalty or other compensation to any Person
with respect to any Intellectual Property
6.18 Solvency.
     Each Consolidated Party is Solvent.
6.19 Business Locations.
     Set forth on Schedule 6.19(a) is a list of all Real Properties located in
the United States that are owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.19(b) is a list of all locations where any
tangible personal Property of a Loan Party (other than inventory in transit with
common carriers) with a value in excess of $750,000 is located as of the Closing
Date. Set forth on Schedule 6.19(c) is the chief executive office, jurisdiction
of formation or organization and principal place of business of each Loan Party
as of the Closing Date. During the five years preceding the Closing Date, except
as shown on Schedule 6.19(d), no Loan Party has been known as or used any
corporate, fictitious or trade names, has been the surviving corporation of a
merger or combination, or has acquired any substantial part of the assets of any
Person. During the five years preceding the Closing Date, no Loan Party has had
any other office or place of business.
6.20 Brokers’ Fees.
     No Consolidated Party has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
any of the transactions contemplated under the Loan Documents.
6.21 Labor Matters.
     Schedule 6.21 sets forth all collective bargaining agreements or
Multiemployer Plans covering the employees of a Consolidated Party as of the
Closing Date. There are no existing or threatened strikes, walkouts, work
stoppages or other material labor difficulty related to any collective
bargaining or similar agreement to which any Consolidated Party is a party
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 6.21, no Consolidated
Party is party to or bound by any management or consulting agreement.

73



--------------------------------------------------------------------------------



 



6.22 Nature of Business.
     As of the Closing Date, the Consolidated Parties are engaged in the
business of processing crude oil into customized lubricating oils, solvents and
waxes, and into a variety of fuel and fuel-related products, including unleaded
gasoline, diesel fuel, jet fuel and other petroleum-based products.
6.23 Representations and Warranties from Other Loan Documents.
     Each of the representations and warranties made by any of the Loan Parties
in any of the other Loan Documents is true and correct in all material respects.
6.24 Collateral Documents.
     The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Lenders and any other secured
parties identified therein, legal, valid and enforceable (i) with respect to the
Priority Collateral, first priority, and (ii) with respect to the ABL Priority
Collateral, second priority, security interests in all right, title and interest
of the Loan Parties in the Collateral described therein and all proceeds thereof
(in each case subject to Permitted Liens). Except for filings completed prior to
the Closing Date and as contemplated by this Agreement and the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such security interest.
6.25 Real Properties.
     The real Property legal description set forth in each Mortgage Instrument
is a true and correct description in all material respects of the applicable
Mortgaged Property covered by such Mortgage Instrument, none of the buildings,
structures or improvements located on any Mortgage Property is in violation of
any applicable set back or other similar requirements under applicable Law
and/or interferes with any easement rights granted to any Person with respect to
such Mortgaged Property, except as may be disclosed in the surveys delivered to
the Administrative Agent on or before the Closing Date pursuant to
Section 5.01(d)(iii) hereof, and neither the ownership rights of any
Consolidated Party and/or the rights of the Administrative Agent under the
Collateral Documents will be affected by any title defect or third party rights
with respect to such Mortgaged Property in any manner that could reasonably be
expect to have a Material Adverse Effect.
6.26 No Conflict with MLP Partnership Agreement.
     The execution, delivery and performance of this Agreement will not, upon
the execution and delivery thereof, constitute a violation of, or otherwise
contravene the MLP Partnership Agreement as in effect on the Closing Date.
6.27 Representations and Warranties in Penreco Purchase Agreement.
     As of the Closing Date, each of the representations and warranties made in
the Penreco Purchase Agreement by the MLP Parent and/or any other Consolidated
Party party thereto is true and correct in all material respects.

74



--------------------------------------------------------------------------------



 



ARTICLE VII
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall not be Fully Satisfied, or the Credit-Linked
Letter of Credit shall remain outstanding, each Loan Party shall, and shall
cause each of its Subsidiaries to:
7.01 Financial Statements.
     Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Consolidated Parties (commencing with the fiscal year
ending December 31, 2007), a consolidated balance sheet of the Consolidated
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, partners’ capital and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such statements to be audited and accompanied by a report and opinion of
an independent certified public accountant, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification, exception, assumption
or explanatory language or any qualification, exception, assumption or
explanatory language as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of the Consolidated Parties (commencing
with the fiscal quarter ending March 31, 2008), a consolidated balance sheet of
the Consolidated Parties as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, partners’ capital and cash
flows for such fiscal quarter and for the portion of the fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such statements to be certified
on behalf of the Consolidated Parties by a Responsible Officer of the General
Partner as fairly presenting the financial condition, results of operations,
partners’ capital and cash flows of the Consolidated Parties for such fiscal
quarter and portion of such fiscal year in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
     As to any information contained in materials furnished pursuant to Section
7.02(h)(i), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
7.02 Certificates; Other Information.
     Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge

75



--------------------------------------------------------------------------------



 



was obtained of any Default or, if any such Default shall exist, stating the
nature and status of such event;
     (b) (i) concurrently with the delivery of the financial statements referred
to in subsections (a) and (b) of Section 7.01 (commencing with the delivery of
the financial statements for the fiscal year ended December 31, 2007), a duly
completed Compliance Certificate signed on behalf of the Borrower by a
Responsible Officer of the General Partner, and (ii) concurrently with the
delivery of the financial statements referred to in subsection (b) of
Section 7.01 (commencing with the delivery of the financial statements for the
fiscal quarter ending March 31, 2008), information regarding the mark to market
for hedging activities as of the end of the applicable quarter.
     (c) within 31 days after the end of each fiscal year of the Consolidated
Parties, beginning with the fiscal year ending December 31, 2008, an annual
business plan and budget of the Consolidated Parties containing, among other
things, pro forma financial statements for the next fiscal year;
     (d) within 90 days after the end of each fiscal year of the Consolidated
Parties, beginning with the fiscal year ending December 31, 2008, a certificate
containing information regarding the amount of all Dispositions (other than any
Excluded Disposition), Debt Issuances, Equity Issuances and Acquisitions that
occurred during the prior fiscal year;
     (e) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower and the MLP Parent, in each case by independent
accountants in connection with the accounts or books of the MLP Parent, the
Borrower or any Subsidiary of either of them, or any audit of any of them;
     (f) promptly after the furnishing thereof, copies of any financial
information, proxy materials, statement, report or other information furnished
to any holder of debt securities of any Loan Party or any Subsidiary thereof
pursuant to the terms of any indenture, loan or credit or similar agreement
(including, without limitation, the ABL Credit Agreement) and not otherwise
required to be furnished to the Lenders pursuant to Section 7.01 or any other
clause of this Section 7.02;
     (g) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or accounting
results of any Loan Party or any Subsidiary thereof; and
     (h) promptly after the same are available, (i) copies of each annual
report, definitive proxy or financial statement, report on Form 10-Q, 10-K or
8-K, or other report (other than Forms 3, 4 or 5) or communication sent to the
equityholders of the Borrower or the MLP Parent, and copies of all registration
statements (other than registration statements filed on Form S-8) that any
Consolidated Party may file or be required to file with the SEC under the
Securities Act of 1933, as amended, and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any

76



--------------------------------------------------------------------------------



 



successor agencies or authorities concerning environmental, health or safety
matters, in each case that could reasonably be expected to have a Material
Adverse Effect;
     (i) promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to any Consolidated
Party in connection with any annual, interim or special audit of the books of
such Person; and
     (j) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any other Consolidated Party, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(h) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
including Intralinks, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Credit-Linked L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Loan Parties hereby agree that so long as the MLP
Parent or the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arranger, the Credit-Linked L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities Laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

77



--------------------------------------------------------------------------------



 



7.03 Notices and Information.
     (a) Promptly notify the Administrative Agent and each Lender in writing of
the occurrence of any Default or Event of Default and the nature thereof.
     (b) Promptly notify the Administrative Agent and each Lender in writing, of
any of the following that affects any Consolidated Party: (i) the written threat
or commencement of any proceeding or investigation, whether or not covered by
insurance, if an adverse determination could reasonably be expected to have a
Material Adverse Effect; (ii) any pending or threatened material labor dispute,
strike or walkout, or the expiration of any material labor contract; (iii) any
default under or termination of a Material Contract; (iv) the existence of any
Default or Event of Default; (v) any judgment in an amount exceeding $7,500,000;
(vi) the assertion of any Intellectual Property Claim, if an adverse resolution
could reasonably be expected to have a Material Adverse Effect; (vii) any
violation or asserted violation of any Applicable Law (including ERISA, OSHA,
FLSA, or any Environmental Laws), if an adverse resolution could reasonably be
expected to have a Material Adverse Effect; (viii) any Environmental Release by
a Consolidated Party or on any Property owned, leased or occupied by a
Consolidated Party that could reasonably be expected to have a Material Adverse
Effect; or receipt of any Environmental Notice regarding a matter or event that
could reasonably be expected to have a Material Adverse Effect; (ix) the
discharge of or any withdrawal or resignation by the Borrower’s independent
accountants; or (x) any opening of a new office or place of business, at least
30 days prior to such opening.
     (c) Promptly notify the Administrative Agent and each Lender of the
occurrence of any ERISA Event.
     (d) Promptly notify the Administrative Agent and each Lender of any
material change in accounting policies or financial reporting practices by any
Consolidated Party.
     (e) Upon the reasonable written request of the Administrative Agent
following the occurrence of any event or the discovery of any condition which
the Administrative Agent or the Required Lenders reasonably believe has caused
(or could be reasonably expected to cause) the representations and warranties
set forth in Section 6.09 to be untrue in any material respect, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent, at the Loan
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Hazardous Materials on any Real
Properties and as to the compliance by any Consolidated Party with Environmental
Laws at such Real Properties. If the Loan Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the Consolidated
Parties hereby grant to the Administrative Agent and its representatives access
to the Real Properties to reasonably undertake such an assessment (including,
where appropriate, invasive soil or groundwater sampling). The reasonable cost
of any assessment arranged for by the Administrative Agent pursuant to this
provision will be payable by the Loan Parties on demand and added to the
obligations secured by the Collateral Documents.
     (f) At the time of delivery of the financial statements and reports
provided for in Section 7.01(a), deliver to the Administrative Agent a report
signed on behalf of the Borrower by an Responsible Officer of the General
Partner setting forth (i) a list of registration numbers for all patents,
trademarks, service marks, trade names and copyrights awarded to any Loan Party
since the last day of the immediately preceding fiscal year and (ii) a list of
all patent applications, trademark applications, service mark applications,
trade name applications and copyright applications submitted by any Loan Party
since the last day of the immediately preceding fiscal year and the status of
each such application, all in such form as shall be reasonably satisfactory to
the Administrative Agent.

78



--------------------------------------------------------------------------------



 



     (g) Not later than five Business Days after receipt thereof by any
Consolidated Party thereof, copies of all notices or written requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Related Document or material instrument, indenture,
loan or credit or similar agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding the Related
Documents and such material instruments, indentures and loan and credit and
similar agreements as the Administrative Agent may reasonably request.
Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the General Partner setting forth in
reasonable detail the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
7.04 Payment of Obligations.
     Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all Tax liabilities, assessments and
governmental charges or levies upon it or its Properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Consolidated Party; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its Property (unless a Permitted Lien); and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except in each case to the extent the failure to pay any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.
7.05 Preservation of Existence, Licenses, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05; (b) take
all reasonable action to maintain all rights, privileges, permits, Licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve or renew all of its material registered
copyrights, patents, trademarks, trade names and service marks, and (d) without
limitation of the foregoing, keep each License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of the Consolidated Parties in full force and effect;
promptly notify the Administrative Agent of any proposed modification to any
such License, or entry into any new License, in each case at least 30 days prior
to its effective date; pay all Royalties when due; and notify the Administrative
Agent of any default or breach asserted by any Person to have occurred under any
License.
7.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material Properties and
Equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and Involuntary Dispositions excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof;
and (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

79



--------------------------------------------------------------------------------



 



7.07 Maintenance of Insurance.
     (a) Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, property insurance and business
interruption insurance) with insurers rated A or better by Best Rating Guide, in
such amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are deemed sufficient for the Consolidated Parties
by the management of the Borrower and the General Partner in the exercise of
reasonable business judgment and acceptable to the Required Lenders. The Control
Agent, for the benefit of the Administrative Agent and the ABL Agent shall be
named as loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.
     (b) In the event that the Consolidated Parties receive Net Cash Proceeds on
account of any Involuntary Dispositions of Priority Collateral, the Loan Parties
shall (i) within the applicable Application Period, apply (or cause to be
applied) an amount equal to the Net Cash Proceeds of such Involuntary
Disposition to (A) make Eligible Reinvestments (including but not limited to the
repair or replacement of the related Property), or (B) prepay the Credit
Facilities in accordance with the terms of Section 2.04(b)(iii)(B) and
(ii) pending final application of the Net Cash Proceeds of any Disposition of
Priority Collateral to Eligible Reinvestments, deposit such proceeds (in excess
of amounts already applied toward Eligible Reinvestments) in the PP&E Proceeds
Account; provided, however, that such Person shall not undertake replacement or
restoration of such Property unless (1) after giving effect to any Funded
Indebtedness to be incurred in connection with such replacement or restoration,
on a Pro Forma Basis as of the most recent fiscal quarter end preceding the date
of the applicable Involuntary Disposition with respect to which the
Administrative Agent has received the Required Financial Information, the Loan
Parties would be in compliance with the financial covenants set forth in
Section 8.16 (as demonstrated in a Pro Forma Compliance certificate delivered to
the Administrative Agent no less than five Business Days prior to the incurrence
of such Indebtedness) and (2) the Borrower shall have demonstrated that it has
sufficient liquidity to maintain its business operations, as determined by the
Required Lenders. All insurance proceeds shall be subject to the security
interest of the Administrative Agent (for the ratable benefit of the Lenders)
under the Collateral Documents.
7.08 Compliance with Laws and Material Contractual Obligations.
     (a) Comply with the requirements of all Laws, all Contractual Obligations,
and all orders, writs, injunctions and decrees applicable to it or to its
business or Property, except in such instances in which (i) such requirement of
Law, Contractual Obligation, or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (ii)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect, and (b) maintain all Governmental Approvals necessary
to the ownership of its Properties or conduct of its business, unless failure to
comply or maintain could not reasonably be expected to have a Material Adverse
Effect.
7.09 Books and Records.
     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Loan Party
or such Subsidiary, as the case may be.

80



--------------------------------------------------------------------------------



 



7.10 Inspection Rights.
     Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its Properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and Accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice. The Loan Parties agree that
the Administrative Agent, and its representatives, may conduct an annual audit
of the Collateral, at the expense of the Loan Parties. Neither the
Administrative Agent nor any Lender shall have any duty to any Loan Party to
make any inspection, nor to share any results of any inspection, appraisal or
report with any Loan Party. To the extent any inspection result, appraisal or
report is shared by the Administrative Agent or a Lender with any Loan Party,
such Loan Party shall not be entitled to rely upon it.
7.11 Use of Proceeds.
     Use the proceeds of the Credit Extensions (a) on the Closing Date to
finance the Penreco Acquisition (and costs and expenses related thereto), the
refinancing of Indebtedness outstanding under the Existing PP&E Credit Agreement
and the repayment of Indebtedness outstanding under the ABL Facility, and
(b) thereafter, for general corporate purposes not in contravention of any Law
or of any Loan Document (including, in the case of any Incremental Term Loan, to
fund the Proposed Acquisition and costs and expenses related thereto, subject to
the conditions set forth in Section 8.03(l)).
7.12 Crack Spread Protection.
     Cause the Borrower to obtain and at all times maintain, with one or more
Approved Counterparties, Crack Spread Hedge Agreements for its annual fuels
production such that as of the end of each fiscal quarter of the Borrower ending
after the Closing Date (each such date, a “Test Date”) (i) a minimum of 60% and
a maximum of 90% of its planned or anticipated fuels production for the 12-month
period following such Test Date shall be covered by such agreements and (ii) a
minimum of 50% and a maximum of 90% of its planned or anticipated fuels
production for the period beginning 12 months following such Test Date and
ending 24 months following such Test Date shall be covered by such agreements.
7.13 Additional Guarantors.
     Notify the Administrative Agent at the time that any Person becomes a
Subsidiary (other than an Immaterial Subsidiary) of a Loan Party and promptly
thereafter (and in any event within 30 days), with respect to each such Person
that is a Domestic Subsidiary (other than an Immaterial Subsidiary), cause such
Person to (a) become a Guarantor and a party to this Agreement, the Security
Agreement and the Intercreditor Agreement by executing and delivering to the
Administrative Agent a Joinder Agreement, and (b) deliver to the Administrative
Agent items of the types referred to for each of the initial Loan Parties
pursuant to Section 5.01, all in form, content and scope reasonably satisfactory
to the Administrative Agent. With respect to any Domestic Subsidiary that is
initially an Immaterial Subsidiary and that subsequently ceases to be an
Immaterial Subsidiary, the Loan Parties shall promptly thereafter (and in any
event within 30 days) comply with the provisions of this Section 7.13 with
respect to such Subsidiary.

81



--------------------------------------------------------------------------------



 



7.14 Pledged Assets; Etc.
     (a) Capital Stock. Cause (i) 100% of the issued and outstanding Capital
Stock of each Domestic Subsidiary of each Loan Party, and (ii) 65% (or such
greater percentage that, due to a change in an applicable Law after the date
hereof, (A) would not cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
(provided that the foregoing shall not require a pledge of more than 65% of the
Capital Stock of any controlled foreign corporation merely because it has no
undistributed earnings) and (B) could not reasonably be expected to cause any
adverse tax consequences) of the issued and outstanding Capital Stock entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Capital Stock not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary, in
each case to be subject at all times to a perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request.
     (b) Other Assets. (i) Cause all of the owned and leased real and personal
Property of each Loan Party (other than Excluded Property) to be subject at all
times to first priority, perfected and, in the case of real Property (whether
leased or owned), title insured, Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents, or, with respect to Property acquired after the Closing Date, such
other additional security documents as the Administrative Agent shall reasonably
request, subject in any case to Permitted Liens, and (ii) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, real estate title insurance policies, surveys, environmental
reports, landlord’s waivers, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 5.01(c) and (d), all in
form, content and scope reasonably satisfactory to the Administrative Agent.
     (c) Certain Consents. On or before March 31, 2008, provide the
Administrative Agent with any (i) landlord or other third party lien waivers and
(ii) third party consents related to the processes necessary to complete
work-in-process fuel and specialty Inventory, in each case as required by the
Administrative Agent in its sole discretion.
     (d) Certain Intellectual Property and Real Estate Matters. On or before
February 28, 2008, (i) file or cause to be filed with the United States Patent
and Trademark Office such documentation as reasonably requested by the
Administrative Agent so that applicable records correctly reflect the applicable
Loan Party’s ownership of all registered patents and trademarks (or applications
therefore) listed on Schedule 6.17 and (ii) deliver to the Administrative Agent
a title insurance policy with respect to the Mortgaged Property located in Karns
City, Pennsylvania that meets the requirements set forth in Section 5.01(f)(ii).
     (e) PP&E Proceeds Account. (i) Promptly (and in any event within two
Business Days) provide the Administrative Agent with notice of the occurrence of
any Disposition of, or of any receipt of proceeds from an Involuntary
Disposition of, Priority Collateral, in each case with respect to which the Loan
Parties receive Net Cash Proceeds in such amount that if the Company were to
elect not to apply such Net Cash Proceeds to make Eligible Reinvestments a
mandatory prepayment would be required under Section 2.04(b)(iii)(A) or (B),
respectively, (ii) include with such notice an indication as to whether

82



--------------------------------------------------------------------------------



 



the Loan Parties intend to apply all or any portion of such Net Cash Proceeds to
make Eligible Reinvestments during the Application Period, and (iii) if the Loan
Parties so intend and the PP&E Proceeds Account has not already been established
prior to the date of such notice, (A) promptly take such action as reasonably
requested by the Administrative Agent to establish the PP&E Proceeds Account to
hold such Net Cash Proceeds as required by Sections 7.07(b) and Section 8.05 of
this Agreement and Section 7(p) of the Security Agreement and (B) execute and
deliver the PP&E Proceeds Account Control Agreement.
ARTICLE VIII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall not be Fully Satisfied, or the Credit-Linked
Letter of Credit shall remain outstanding, no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:
8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the Property (or, in the case
of fungible Property, any replacement thereof) covered thereby is not changed,
(ii) the amount secured or benefited thereby is not increased (other than for
reasonable and customary transaction costs incurred in connection with such
renewal or extension), (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 8.03(b);
     (c) Liens (other than Liens imposed under ERISA) for Taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the Ordinary Course
of Business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
     (e) pledges or deposits in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the Ordinary Course of Business;

83



--------------------------------------------------------------------------------



 



     (g) easements, rights-of-way, zoning restrictions and other similar
encumbrances affecting real Property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h), and pre-judgment Liens created by or
existing from any litigation or legal proceeding that are being contested in
good faith by appropriate proceedings, promptly instituted and diligently
conducted, for which adequate reserves have been made to the extent required by
GAAP, and which would not, upon becoming Liens securing judgments for the
payment of money, constitute an Event of Default under Section 9.01(h);
     (i) Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness and the proceeds thereof (including
insurance proceeds), (ii) the Indebtedness secured thereby does not exceed the
cost or fair market value on the date of acquisition, whichever is lower, of the
Property being acquired and (iii) such Liens attach to such Property
concurrently with or within 90 days after the acquisition thereof;
     (j) Liens on Property acquired pursuant to a Permitted Acquisition, or on
the Property of a Subsidiary in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition; provided that (i) any Indebtedness
that is secured by such Liens is permitted to exist under Section 8.03(h),
(ii) such Liens existed at the time such Person became a Subsidiary and were not
created in connection with, or in contemplation or anticipation of, such
Permitted Acquisition, (iii) any such Liens do not attach to any other Property
of the Borrower or any of its Subsidiaries, and (iv) the amount of Indebtedness
secured thereby is not increased;
     (k) leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;
     (l) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (m) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (n) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
     (o) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (p) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (q) Liens of sellers of goods to the Consolidated Parties arising under
Article 2 of the Uniform Commercial Code or similar provisions of applicable Law
in the Ordinary Course of Business, covering only the goods sold and securing
only the unpaid purchase price for such goods and related expenses;

84



--------------------------------------------------------------------------------



 



     (r) Liens securing the ABL Obligations, so long as the Intercreditor
Agreement or a replacement intercreditor agreement satisfactory to
Administrative Agent and all the Lenders is in effect;
     (s) customary setoff rights and related settlement procedures under any
Swap Contract permitted to be incurred pursuant to Section 8.03(d);
     (t) Liens arising in connection with (i) any lease of catalyst necessary
for the operation of the refinery assets of the Consolidated Parties in the
Ordinary Course of Business or (ii) any commodity leases for catalyst elements
necessary for the operation of the refinery assets of the Consolidated Parties
in the Ordinary Course of Business and not for the purpose of speculation;
provided, in each case, that such Liens do not encumber any Property other than
the catalyst or the commodity being leased, or any insurance proceeds of either
of the foregoing; and
     (u) other Liens (other than Liens on (i) Capital Stock of any Subsidiary or
(ii) any real Property (including improvements thereon) or any Material
Operating Unit, in each case that are part of or associated with any Refinery
Property) securing Indebtedness or other obligations in an aggregate principal
amount not to exceed $5,000,000 at any time outstanding.
8.02 Investments.
     Make any Investments, except:
     (a) Investments held in the form of Cash Equivalents;
     (b) Investments existing as of the Closing Date and set forth in
Schedule 8.02;
     (c) Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers in an aggregate principal amount
(including Investments of such type set forth in Schedule 8.02) not to exceed
$1,000,000 at any time outstanding; provided that all such advances must be in
compliance with applicable Laws, including, but not limited to, Sarbanes-Oxley.
     (d) Investments in any Person which is a Loan Party prior to giving effect
to such Investment;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (f) Guarantees constituting Indebtedness permitted by Section 8.03 (other
than Section 8.03(c)), to the extent such Guarantees also constitute
Investments;
     (g) any Eligible Reinvestment of the proceeds of any Involuntary
Disposition as contemplated by Section 7.07(b) or of any Disposition as
contemplated by Section 8.05(g);
     (h) Investments consisting of an Acquisition (other than the Penreco
Acquisition or the Proposed Acquisition) by a Consolidated Party, provided that

85



--------------------------------------------------------------------------------



 



     (i) Same or Similar Line of Business. The Property acquired (or the
Property of the Person acquired) in such Acquisition is used or useful in the
same or a similar line of business as the Borrower and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof);
     (ii) Guaranty and Collateral Requirements. The Administrative Agent shall
have received all items, including in respect of the Capital Stock or Property
acquired in such Acquisition and/or in respect of any Subsidiary that is formed
to effect such Acquisition, required to be delivered by the terms of Section
7.13 and/or Section 7.14;
     (iii) Non-Hostile. In the case of an Acquisition of the Capital Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition;
     (iv) Continued Accuracy of Representations and Warranties. The
representations and warranties made by the Loan Parties in any Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date;
     (v) Partnership Interests. If such transaction involves the purchase of an
interest in a partnership between a Consolidated Party as a general partner and
entities unaffiliated with such Consolidated Party as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate or limited liability holding company directly or indirectly
wholly-owned by the Borrower formed for the purpose of effecting such
transaction;
     (vi) Minimum Liquidity. The Administrative Agent shall have received a
certificate, in form and substance satisfactory to the Administrative Agent,
executed by a Responsible Officer of the Borrower, certifying that, after giving
effect to such Acquisition, the Borrower shall have liquidity (including in the
form of availability under the ABL Facility and cash on hand) sufficient for the
Consolidated Parties to operate their businesses; and
     (vii) Aggregate Consideration. The aggregate consideration (including cash
and non-cash consideration, any assumption of Indebtedness and any earn-out
payments, but excluding consideration consisting of (A) any Capital Stock of the
MLP Parent issued to the seller of the Capital Stock or Property acquired in
such Acquisition, (B) the proceeds of any Equity Issuance by the MLP Parent
consummated subsequent to the Closing Date and (C) the proceeds of any
Disposition, Excluded Disposition or Involuntary Disposition consummated
subsequent to the Closing Date; provided that in the case of clause (B) such
amounts have not previously (1) served as the basis for allowing any capital
expenditures made pursuant to Section 8.11 or any other Acquisition pursuant to
this clause (h) or (2) been applied to fund the purchase price of, and related
expenses incurred in connection with, the Proposed Acquisition) paid by the
Consolidated Parties for all such Acquisitions occurring after the Closing Date
shall not exceed $100,000,000.
     (i) To the extent constituting Investments, Swap Contracts permitted to be
incurred pursuant to Section 8.03(d);

86



--------------------------------------------------------------------------------



 



     (j) Investments made after the Closing Date in Subsidiaries which are not
Loan Parties in an aggregate principal amount (excluding Investments of such
type set forth in Schedule 8.02) not to exceed $15,000,000;
     (k) the Penreco Acquisition;
     (l) the Proposed Acquisition, provided that
     (i) Consolidated Leverage Ratio. The Administrative Agent shall have
received satisfactory evidence that, after giving effect to both the Penreco
Acquisition and the Proposed Acquisition on a Pro Forma Basis, the Consolidated
Leverage Ratio for the twelve month period ended as of the most recent fiscal
quarter ended prior to the closing date of the Proposed Acquisition was not
greater than 3.00 to 1.00;
     (ii) Availability. After giving effect to the Proposed Acquisition, the
Borrower shall have no less than $100,000,000 of availability under the ABL
Facility as of the closing date of the Proposed Acquisition after giving effect
to the Proposed Transaction;
     (iii) Loan Documents, etc. The Administrative Agent shall have received
executed counterparts of the Joinder Agreements joining as Guarantors to the
Credit Agreement and the other Loan Documents any new Domestic Subsidiaries of
the MLP Parent acquired in connection with, or formed to hold assets acquired in
connection with, the Proposed Acquisition, in each case properly executed by a
Responsible Officer of the signing Person and all other items in respect of the
Capital Stock or Property acquired in such Acquisition required to be delivered
by the terms of Section 7.13 and/or Section 7.14; and
     (iv) Continued Accuracy of Representations and Warranties. The
representations and warranties made by the Loan Parties in any Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date; and
     (m) other Investments (other than Acquisitions) not otherwise permitted by
this Section 8.02 in an aggregate outstanding amount at any time for all such
Investments made after the Closing Date pursuant to this subsection (m) not to
exceed $25,000,000.
8.03 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness of the Borrower and its Subsidiaries outstanding on the
Closing Date and set forth in Schedule 8.03, and renewals, refinancings and
extensions thereof on terms and conditions no less favorable to such Person than
such existing Indebtedness; provided that (i) the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (ii) the terms relating to

87



--------------------------------------------------------------------------------



 



principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate (it being understood that it shall be deemed a
permitted refinancing under this Section 8.03(b) if funds, raised in a public
offering of debt securities, are restricted to repayment of such Indebtedness,
even if a period of up to 30 days (or a longer period to the extent that such
funds are escrowed pursuant to arrangements satisfactory to the Required
Lenders) intervenes between the date such public offering closes and the date
that the applicable Indebtedness is repaid from such funds;
     (c) intercompany Indebtedness and Guarantees with respect to Indebtedness
otherwise permitted hereunder, so long as in each case the related Investment
made by the holder of such Indebtedness or by the provider of such Guarantee, as
applicable, is permitted under Section 8.02 (other than subsection (f) thereof);
     (d) obligations (contingent or otherwise) of any Consolidated Party
existing or arising under any Swap Contract (including any Secured Crack Spread
Hedge Agreement, in addition to the Indebtedness permitted under subsection
(f) below, provided that (i) such obligations are (or were) entered into by such
Person in the Ordinary Course of Business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or Property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;”; (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, and (iii) with respect to a
Secured Crack Spread Hedge Agreement, such agreement shall have been entered
into with an Approved Counterparty;
     (e) purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Lease Obligations) hereafter incurred by any
Consolidated Party to finance fixed assets provided that (i) the total of all
such Indebtedness for all such Persons taken together shall not exceed an
aggregate principal amount of $25,000,000 at any one time outstanding; (ii) such
Indebtedness when incurred shall not exceed the purchase price or value of the
asset(s) financed; (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing and (iv) not less than five Business Days prior to the
date of the incurrence of such Indebtedness, the Borrower shall have delivered
to the Administrative Agent a Pro Forma Compliance Certificate demonstrating
that, upon giving effect to the incurrence of such Indebtedness and to the
concurrent retirement of any other Indebtedness of any Consolidated Party, on a
Pro Forma Basis as of the most recent fiscal quarter end with respect to which
the Administrative Agent has received the Required Financial Information, the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.16;
     (f) (i) ABL Bank Product Obligations, provided that, with respect to any
ABL Bank Product Obligations existing or arising under any Swap Contract
(A) such obligations are (or were) entered into in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or Property held or reasonably
anticipated by the Consolidated Parties, or changes in the value of securities
issued by any of the Consolidated Parties, and not for purposes of speculation
or taking a “market view;” and (B) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its

88



--------------------------------------------------------------------------------



 



obligation to make payments on outstanding transactions to the defaulting party;
and (ii) the Guarantee of any future Subsidiary of the Borrower which is a
Guarantor hereunder of the Indebtedness of the ABL Borrowers permitted under
clause (i) of this subsection (f), in each case so long as the Intercreditor
Agreement or a replacement intercreditor agreement acceptable to the
Administrative Agent and each Lender is in effect;
     (g) (i) ABL Obligations of the ABL Borrowers (other than ABL Bank Product
Obligations permitted by clause (f) above) in an aggregate outstanding principal
amount not to exceed the ABL Cap Amount; and (ii) the Guarantee of any future
Subsidiary of the Borrower which is a Guarantor hereunder of the Indebtedness of
the ABL Borrowers permitted under clause (i) of this subsection (g);
     (h) Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed by a Consolidated Party pursuant to a
Permitted Acquisition as a result of a merger or consolidation, or the
acquisition of Property securing such Indebtedness), so long as (i) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (ii) not less than five Business
Days prior to the date of the consummation of such Permitted Acquisition and
incurrence of such Indebtedness, the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to the incurrence of such Indebtedness, on a Pro Forma Basis as of
the most recent fiscal quarter end with respect to which the Administrative
Agent has received the Required Financial Information, the Loan Parties would be
in compliance with the financial covenants set forth in Section 8.16, and
(iii) the aggregate principal amount of such Indebtedness incurred pursuant to
this clause (h) shall not exceed $25,000,000 at any time;
     (i) Indebtedness of a Consolidated Party in the form of completion
guarantees and performance bonds and other similar obligations required in the
Ordinary Course of Business in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding, excluding bonds posted to secure excise tax
or sales tax payment obligations;
     (j) to the extent constituting Indebtedness, obligations of the
Consolidated Parties (i) arising under any license for a proprietary refining
process entered into by a Consolidated Party in connection with (1) the
Shreveport Initiatives or (2) otherwise in the Ordinary Course of Business
(including, without limiting the generality of the foregoing, plant expansion,
modification and optimization), (ii) in respect of leases (including any such
lease constituting a Capital Lease) of catalyst necessary for the operation of
the refinery assets of the Consolidated Parties in the Ordinary Course of
Business and (iii) in respect of commodity leases (including any such commodity
lease constituting a Capital Lease) for catalyst elements and necessary for the
operation of the refinery assets of the Consolidated Parties in the Ordinary
Course of Business and not for the purposes of speculation;
     (k) additional unsecured Indebtedness of the Consolidated Parties not
otherwise permitted pursuant to this Section 8.03; provided that (i) the
maturity date for such Indebtedness shall occur no earlier than the date six
months after the Maturity Date of the Term Loan, (ii) the amount of such
Indebtedness shall not amortize prior to, have any put or similar rights that
may be exercised prior to, or have any required prepayments of principal prior
to, the Maturity Date of the Term Loan, (iii) the terms of any such
Indebtedness, taken as a whole, and of any agreement (including applicable
covenants) entered into or in connection therewith are not materially less
favorable to any Consolidated Party, are not more restrictive than the terms,
covenants and/or default provisions in the Loan Documents, and in the case of
any subordinated Indebtedness, the applicable subordination terms thereof shall
be reasonably acceptable to the Administrative Agent, and

89



--------------------------------------------------------------------------------



 



(iv) 75% of the Net Cash Proceeds of such Indebtedness shall be applied to the
repayment of the Credit Facilities in accordance with the terms of
Section 2.04(b)(iv); and
     (l) additional Indebtedness of the Consolidated Parties not otherwise
permitted pursuant to this Section 8.03; provided that (i) upon giving effect to
the incurrence of such Indebtedness and to the concurrent retirement of any
other Indebtedness of any Consolidated Party, on a Pro Forma Basis as of the
most recent fiscal quarter end with respect to which the Administrative Agent
has received the Required Financial Information, the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.16 and (ii) the
aggregate principal amount of such Indebtedness incurred pursuant to this clause
(l) shall not exceed $5,000,000 at any time.
8.04 Fundamental Changes.
     Except in connection with an Excluded Disposition, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
provided that, notwithstanding the foregoing provisions of this Section 8.04 but
subject to the terms of Sections 7.13 and 7.14, (a) the Borrower may merge or
consolidate with any of its Subsidiaries provided that the Borrower shall be the
continuing or surviving corporation, (b) any Loan Party other than the Borrower
may merge or consolidate with any other Loan Party other than the Borrower,
(c) any Consolidated Party which is not a Loan Party may be merged or
consolidated with or into any Loan Party provided that such Loan Party shall be
the continuing or surviving corporation, (d) any Consolidated Party which is not
a Loan Party may be merged or consolidated with or into any other Consolidated
Party which is not a Loan Party, (e) any Subsidiary of the Borrower may merge
with any Person that is not a Loan Party in connection with a Disposition
permitted under Section 8.05, (f) the Borrower or any Subsidiary of the Borrower
may merge with any Person other than a Consolidated Party in connection with a
Permitted Acquisition provided that, if such transaction involves the Borrower,
the Borrower shall be the continuing or surviving corporation, and (g) any
Wholly Owned Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect.
8.05 Dispositions.
     Make any Disposition other than an Excluded Disposition unless (a) the
consideration paid in connection therewith shall be in cash or Cash Equivalents,
such payment to be contemporaneous with consummation of such transaction, and
shall be in an amount not less than the fair market value of the Property
disposed of, (b) such transaction is not a Sale and Leaseback Transaction,
(c) such transaction does not involve the sale or other disposition of a
minority equity interest in any Consolidated Party, (d) such transaction does
not involve a sale or other disposition of receivables other than receivables
owned by or attributable to other Property concurrently being disposed of in a
transaction otherwise permitted under this Section 8.05, (e) the aggregate fair
market value of all operating assets sold or otherwise disposed of in such
transactions after the Closing Date shall not exceed (1) in respect of any
single Disposition, $10,000,000, and with respect to all such Dispositions in
any fiscal year, $20,000,000, (f) no later than five (5) Business Days prior to
any such Disposition, the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the General Partner specifying
the anticipated date of such Disposition, briefly describing the assets to be
sold or otherwise disposed of and setting forth the fair market value of such
assets, the aggregate consideration and the Net Cash Proceeds to be received for
such assets in connection with such Disposition, (g) the Loan Parties shall,
within the Application Period, apply (or cause to be applied) an amount equal to
the Net Cash Proceeds of such Disposition to (i) make Eligible Reinvestments or
(ii) prepay the Loans (and Cash Collateralize Credit-Linked L/C Obligations), in
each case in accordance with the terms

90



--------------------------------------------------------------------------------



 



of Section 2.04(b)(iii)(A), and (h) the Loan Parties shall, pending final
pending final application of the Net Cash Proceeds of any Disposition of
Priority Collateral to Eligible Reinvestments, deposit such proceeds (in excess
of amounts already applied toward Eligible Reinvestments) in the PP&E Proceeds
Account. Notwithstanding any other provision of this Agreement to the contrary,
the Loan Parties shall not sell, lease, license, transfer or otherwise dispose
of (i) any Refinery Property as a whole or (ii) any Material Operating Unit (it
being understood that this sentence shall not prohibit the sale, lease, license,
transfer or other disposition, in accordance with the foregoing provisions of
this Section 8.05, of any operating unit that is at any time a Material
Operating Unit but that is subsequently (i) deemed by the management of the
Consolidated Parties to no longer be a Material Operating Unit and
(ii) decommissioned or idled and is no longer used in the business of the
Consolidated Parties).
8.06 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:
     (a) each Subsidiary of the MLP Parent may, and may incur obligations to,
make Restricted Payments (directly or indirectly) to the MLP Parent or any other
Loan Party;
     (b) each Consolidated Party may, and may incur obligations to, declare and
make Restricted Payments payable solely in the Capital Stock of such Person;
     (c) the MLP Parent or any Subsidiary thereof may, and may incur obligations
to, make offsets against and acquisitions of Capital Stock of the MLP Parent in
satisfaction of customary indemnification and purchase price adjustment
obligations owed to the MLP Parent or its Subsidiaries under acquisition
arrangements in which Capital Stock of the MLP Parent was issued as
consideration for the Acquisition, provided that the only consideration
exchanged by any Consolidated Party in connection with any such Acquisition is
the relief, satisfaction or waiver of claims of such Consolidated Party under
such acquisition arrangements;
     (d) the MLP Parent may, and may incur obligations to, purchase, redeem or
otherwise acquire its Capital Stock with the proceeds received from the
substantially concurrent issue of new units of the Capital Stock of the MLP
Parent;
     (e) so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, the MLP Parent may, and
may incur obligations to, make the following Restricted Payments:
     (i) Restricted Payments to its general and limited partners to be used by
such Person (or, if applicable, distributed by such Person to its respective
partners or members) to pay consolidated, combined or similar Federal, state and
local Taxes payable by any such Person and directly attributable to (or arising
as a result of) the operations of the MLP Parent and its Subsidiaries;
     (ii) Restricted Payments to the MLP General Partner to (A) reimburse the
MLP General Partner for reasonable and customary administrative or operating
expenses of the MLP Parent incurred by the MLP General Partner, and (B) permit
the MLP General Partner to pay franchise fees or similar Taxes and fees required
to maintain its existence;
     (iii) the MLP Parent may purchase, repurchase, retire or otherwise acquire
or retire for value units of its Capital Stock (x) held by any present or former
director, officer, member of

91



--------------------------------------------------------------------------------



 



management or employee of any Loan Party, or any Subsidiary of any Loan Party,
in accordance with repurchase rights or obligations established in connection
with such Capital Stock, and (y) pursuant to the terms of any incentive,
benefit, compensation, employee or restricted equity interest purchase plan,
equity interests option plan or other employee benefit or equity based
compensation plan established by the MLP Parent or any other Loan Party;
provided that the aggregate amount of all such Restricted Payments made pursuant
to this Section 8.06(e)(iii) shall not exceed $15,000,000 in any fiscal year;
     (iv) Restricted Payments consisting of the cashless exercise of options or
warrants in connection with customary and reasonable employee compensation,
incentive, or other benefit programs; and
     (v) other Restricted Payments; provided that not less than five Business
Days prior to the date of such Restricted Payment, the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that immediately after giving effect to any such Restricted
Payment, on a Pro Forma Basis as of the most recent fiscal quarter end with
respect to which the Administrative Agent has received the Required Financial
Information, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.16.
8.07 Change in Nature of Business; Name, Etc.
     Engage in any line of business different from those lines of business
conducted by the Borrower and its Subsidiaries taken as a whole on the date
hereof or any business substantially related or incidental thereto, or
(b) change its name or conduct business under any fictitious name; or change its
tax, charter or other organizational identification number, or form or state of
organization, unless, in the case of a name change, the Borrower first provides
the Administrative Agent at least 30 days prior written notice of such change or
fictitious name.
8.08 Transactions with Affiliates and Insiders.
     Enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than (a) advances
of working capital to any Loan Party, (b) transfers of cash and assets to any
Loan Party, (c) intercompany transactions expressly permitted by Section 8.02,
Section 8.03, Section 8.04, Section 8.05 or Section 8.06 (including
distributions to the MLP General Partner permitted under Section 8.06(b)(v)(B)
to reimburse the MLP General Partner for administrative and operating expenses
of the MLP Parent incurred by the MLP General Partner), (d) normal compensation
and reimbursement of expenses of officers and directors, and (e) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the Ordinary Course of Business of such Person on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.
8.09 Burdensome Agreements.
     (a) Enter into any Contractual Obligation that encumbers or restricts the
ability of any such Person to (i) pay dividends or make any other distributions
to any Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party
or (v) except in respect of any Consolidated Party which is not a Loan Party,
(A) pledge its Property (other than Excluded Property) pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (B) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except

92



--------------------------------------------------------------------------------



 



(in respect of any of the matters referred to in clauses (i)-(v) above) for
(1) this Agreement and the other Loan Documents, (2) any ABL Loan Document as in
effect on the Closing Date, (3) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed,
acquired or financed in connection therewith, (4) any Permitted Lien or any
document or instrument governing any Permitted Lien, (5) restrictions or
conditions imposed by leases or licenses otherwise permitted hereunder, if such
restrictions or conditions apply only to the leased or licensed property, or to
customary provisions in leases, licenses and other contracts otherwise permitted
hereunder restricting the assignment thereof; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (6) customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 8.05 pending the
consummation of such sale, and (7) restrictions and conditions contained in
credit agreements or other financial accommodations executed by Foreign
Subsidiaries and which Indebtedness is otherwise permitted hereunder.
     (b) Enter into any Contractual Obligation that prohibits or otherwise
restricts the existence of any Lien upon any of its Property in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (ii) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and (iii) pursuant to customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 8.05, pending the consummation of such sale.
8.10 Use of Proceeds.
     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
8.11 Capital Expenditures.
     Permit Consolidated Capital Expenditures for any fiscal year to exceed an
amount equal to the sum of (a) the Net Cash Proceeds of any equity offering by
the MLP Parent consummated after the Closing Date (provided that such amounts
have not previously (i) served as the basis for allowing any other capital
expenditures made pursuant to this Section 8.11 or any Acquisition pursuant to
Section 8.02(h) or (ii) been applied to fund the purchase price of, and related
expenses incurred in connection with, the Proposed Acquisition), plus (b)
$75,000,000; plus (c) growth or maintenance capital expenditures made in
connection with the Shreveport Initiatives; provided that (i) with respect to
all such capital expenditures made pursuant to Section 8.11, the applicable
Property acquired by the Consolidated Parties in connection with any such
capital expenditures shall constitute Priority Collateral and (ii) the
Administrative Agent shall have received all items in respect of the Property
acquired in connection with such capital expenditures required to be delivered
by the terms of Section 7.14). To the extent that any portion of the
Consolidated Capital Expenditures limitation (determined without giving effect
to this sentence) is not used during any fiscal year, such unused available
amount may be carried forward and used during the next fiscal year only;
provided further, however, that with respect to any fiscal year, Consolidated
Capital Expenditures made during such fiscal year shall be deemed to be made
first with respect to the applicable limitation for such fiscal year and then
with respect to any carry-forward from the immediately preceding fiscal year.

93



--------------------------------------------------------------------------------



 



8.12 Prepayment of Other Indebtedness, Amendment of Documents, Etc.
     Permit any Consolidated Party to:
     (a) If any Default or Event of Default has occurred and is continuing or
would be directly or indirectly caused as a result thereof, (i) amend or modify
any of the terms of any Indebtedness of such Consolidated Party (other than
Indebtedness under the Loan Documents or the ABL Loan Documents) if such
amendment or modification would add or change any terms in a manner adverse to
such Consolidated Party, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto, or (ii) make (or give any notice
with respect thereto) any voluntary, optional or other non-scheduled payment,
prepayment, redemption, acquisition for value (including without limitation, by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of such Consolidated Party (other than (A) Indebtedness under
the Loan Documents or (B) purchase money Indebtedness permitted under
Section 8.03(e) hereof if (and only if) the required prepayment involves the
mandatory application of the proceeds of the Property securing such purchase
money Indebtedness) (in each case, whether or not mandatory).
     (b) Amend, replace, refinance, refund, restructure, amend, supplement,
extend or otherwise modify the ABL Credit Agreement:
     (i) to violate the provisions of the Intercreditor Agreement; or
     (ii) to increase the then outstanding aggregate principal amount of the
loans, reimbursement obligations with respect to letters of credit and similar
obligations under the ABL Credit Agreement plus any undrawn portion of revolving
commitments pursuant to the ABL Credit Agreement to an amount that would exceed
the ABL Cap Amount.
     (c) Notwithstanding subsection (a) of this Section 8.12, any time make any
payment in respect of Subordinated Indebtedness in violation of the relevant
subordination provisions.
     (d) Notwithstanding subsection (a) of this Section 8.12, make any payment
or prepayment of principal of, or premium or interest on, any Indebtedness owed
to any of the Existing Partners or any of their respective Affiliates (other
than such Affiliates that are Loan Parties.
8.13 Organization Documents; Fiscal Year; Accounting Practices.
     Permit any Consolidated Party to (a) amend, modify or change its
Organization Documents in a manner adverse to the interest of the Administrative
Agent or the Lenders; (b) change its fiscal year; or (c) make any material
change in accounting treatment or reporting practices, except as required by
GAAP and in accordance with Section 1.03;
8.14 Ownership of Subsidiaries.
     Notwithstanding any other provisions of this Agreement to the contrary,
permit any Consolidated Party to (a) permit any Person other than (i) the MLP
Parent to own any Capital Stock of the General Partner or the Limited Partner,
(ii) the MLP Parent, the General Partner and the Limited Partner to own any
Capital Stock of the Borrower, or (iii) the Borrower or any Wholly Owned
Subsidiary of the Borrower to own any Capital Stock of any Subsidiary of the
Borrower, except in each case to qualify

94



--------------------------------------------------------------------------------



 



directors where required by applicable law or to satisfy other requirements of
applicable law with respect to the ownership of Capital Stock of Foreign
Subsidiaries or (ii) as a result of or in connection with a dissolution, merger,
consolidation or disposition of a Subsidiary not prohibited by Section 8.04 or
Section 8.05); (b) permit the General Partner, the Limited Partner, the Borrower
or any Subsidiary of the Borrower to issue or have outstanding any shares of
preferred Capital Stock; or (c) permit, create, incur, assume or suffer to exist
any Lien on any Capital Stock of the General Partner, the Limited Partner,
Borrower or any Subsidiary of the Borrower, except for Permitted Liens.
8.15 Tax Consolidation.
     File or consent to the filing of any consolidated income tax return with
any Person other than the Consolidated Parties.
8.16 Financial Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Consolidated Parties (beginning with the
fiscal quarter ending March 31, 2008) to be greater than (i) for any fiscal
quarter ending during the period from the Closing Date to and including
March 31, 2009, 4.00 to 1.00 and (ii) for any fiscal quarter ending on or after
June 30, 2009, 3.75 to 1.00.
     (b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Consolidated Parties
(beginning with the fiscal quarter ending March 31, 2008) to be less than
(i) for any fiscal quarter ending during the period from the Closing Date to and
including March 31, 2009, 2.50 to 1.00 and (ii) for any fiscal quarter ending on
or after June 30, 2009, 2.75 to 1.00.
8.17 Amendment of Related Documents.
     (a) Cancel or terminate any Related Document or consent to or accept any
cancellation or termination thereof; (b) amend, modify or change in any manner
any term or condition of any Related Document or give any consent, waiver or
approval thereunder; (c) waive any default under or any breach of any term or
condition of any Related Document; or (d) take any other action in connection
with any Related Document, in each case if such action would materially impair
the value of the interest or rights of any Loan Party thereunder or would
materially impair the rights or interests of the Administrative Agent or any
Lender.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default.
     Any of the following that has occurred and is continuing shall constitute
an Event of Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
Credit-Linked L/C Obligation, or (ii) within three days after the same becomes
due, any interest on any Loan or on any Credit-Linked L/C Obligation, the
shortfall between the rate actually earned on the Credit-Linked Deposit and the
Benchmark Rate as required hereunder or any fee due hereunder or any other
amount payable hereunder or under any other Loan Document; or

95



--------------------------------------------------------------------------------



 



     (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05,
7.10, 7.11, 7.13 or 7.14 or Article VIII, a Credit-Linked L/C Advance shall have
occurred other than in compliance with the leverage test set forth in with
Section 2.03(c)(ii), or any Guarantor fails to perform or observe any term,
covenant or agreement contained in Article IV; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 15 days after a Responsible Officer of such Loan Party has
knowledge thereof or receives written notice thereof from the Administrative
Agent, whichever is sooner; provided, however, that such notice and opportunity
to cure shall not apply if the breach or failure to perform is not capable of
being cured within such period or is a willful breach by a Loan Party; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
     (e) Cross-Default. (i) Any Loan Party (A) fails to perform or observe
(beyond the applicable grace period with respect thereto, if any) any
Contractual Obligation if such failure could reasonably be expected to have a
Material Adverse Effect, (B) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (C) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Consolidated Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted

96



--------------------------------------------------------------------------------



 



without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Consolidated Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against the any Consolidated Party (i) any
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents; Guarantees. (i) Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or (ii) except as the
result of or in connection with a dissolution, merger or disposition of a
Subsidiary not prohibited by Section 8.04 or Section 8.05, the Guaranty given by
any Guarantor hereunder or any provision thereof shall cease to be in full force
and effect, or any Guarantor hereunder or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under its
Guaranty, or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to its Guaranty; or
     (k) ABL Loan Documents. There shall occur and be continuing an “Event of
Default” under (and as defined in) the ABL Credit Agreement, or there shall
occur and be continuing an event of default under any of the other ABL Loan
Documents; or
     (l) Change of Control. There occurs any Change of Control; or
     (m) Injunctions; Solvency. Any Loan Party is enjoined, restrained or in any
way prevented by any Governmental Authority from conducting any material part of
its business; any Loan Party suffers the loss, revocation or termination of any
material license, permit, lease or agreement which loss, revocation or
termination could reasonably be expected to have a Material Adverse Effect;
there is a cessation of any part of such Loan Party’s business for a period of
time

97



--------------------------------------------------------------------------------



 



and such cessation could reasonably be expected to have a Material Adverse
Effect; any material Collateral or Property of a Loan Party is taken or impaired
through condemnation and such condemnation could reasonably be expected to have
a Material Adverse Effect; or any Loan Party ceases to be Solvent; or
     (n) Certain Criminal Matters. Any Loan Party, and general partner thereof
or any of such Person’s Responsible Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of such Obligor’s business, or
(ii) any state or federal law (including the Controlled Substances Act, Money
Laundering Control Act of 1986 and Illegal Exportation of War Materials Act)
that could lead to forfeiture of any material Property or any Collateral; or
9.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (i) declare the Credit-Linked Commitment of each Credit-Linked Lender and
any obligation of the Credit-Linked L/C Issuer to make Credit-Linked Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated; and
     (ii) require that the Borrower Cash Collateralize the Credit-Linked L/C
Obligations (in an amount equal to the then applicable Outstanding Amount
thereof);
     (iii) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Debtor Relief Laws of
the United States, the obligation of each Lender to make Loans and any
obligation of the Credit-Linked L/C Issuer to make Credit-Linked Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the Credit-Linked L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
Furthermore, if any Event of Default has occurred and is continuing, the
Administrative Agent shall, at the request of the Required Credit-Linked
Lenders, withdraw from the Credit-Linked Deposit Account and distribute to the
Credit-Linked Lenders on a pro rata basis an amount equal to the excess of the
Aggregate Credit-Linked Commitments over the Outstanding Amount of the
Credit-Linked Obligations.
9.03 Application of Funds.
     After the acceleration of the Obligations as provided for in Section 9.02
(or after the Loans have automatically become immediately due and payable and
the Credit-Linked L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

98



--------------------------------------------------------------------------------



 



     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Credit-Linked
Letter of Credit Fees) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders and the Credit-Linked L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Credit-Linked Letter of Credit Fees and interest on the Loans,
Credit-Linked L/C Borrowings and other Obligations, ratably among the Lenders
and the Credit-Linked L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Credit-Linked L/C Borrowings, and to Cash Collateralize
the undrawn amounts of Credit-Linked Letters of Credit, ratably among such
parties in proportion to the respective amounts described in this clause Fourth
held by them;
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Credit-Linked Letters of Credit pursuant to clause
Fourth above shall be applied to satisfy drawings under such Credit-Linked
Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Credit-Linked Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
ARTICLE X
ADMINISTRATIVE AGENT
10.01 Appointment and Authority.
     (a) Each of the Lenders and the Credit-Linked L/C Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Credit-Linked L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     (b) Each Credit-Linked Lender hereby consents to and approves the terms of
the Money Market Account Agreement. By execution hereof, the Credit-Linked
Lenders authorize and direct the Administrative Agent to enter into the Money
Market Account Agreement on behalf of the Credit-Linked Lenders.
     (c) Each Lender authorizes the Administrative Agent to execute and deliver
the ABL Loan Documents as contemplated by the Intercreditor Agreement.

99



--------------------------------------------------------------------------------



 



10.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Credit-Linked L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set

100



--------------------------------------------------------------------------------



 



forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
10.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of the Credit-Linked Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or the Credit-Linked L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the
Credit-Linked L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Credit-Linked L/C Issuer prior to
the making of such Loan or the issuance of the Credit-Linked Letter of Credit.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
10.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
10.06 Resignation of Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Credit-Linked L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the
Credit-Linked L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Credit-Linked L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Credit-Linked L/C Issuer
directly, until such time as the Required Lenders

101



--------------------------------------------------------------------------------



 



appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Credit-Linked L/C Issuer. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Credit-Linked L/C Issuer, (b) the
retiring Credit-Linked L/C Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Credit-Linked L/C Issuer shall issue Credit-Linked Letters
of Credit in substitution for the Credit-Linked Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Credit-Linked L/C Issuer to effectively assume the
obligations of the retiring Credit-Linked L/C Issuer with respect to such
Credit-Linked Letters of Credit.
10.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and the Credit-Linked L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Credit-Linked L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.08 No Other Duties, Etc.
     Anything herein to the contrary notwithstanding, none of the Book Managers,
Arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Credit-Linked L/C Issuer hereunder.
10.09 Administrative Agent May File Proofs of Claim.
     In case of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

102



--------------------------------------------------------------------------------



 



     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Credit-Linked L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Credit-Linked L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Credit-Linked L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Credit-Linked L/C Issuer and the Administrative Agent under subsections (i) and
(j) of Section 2.03, Section 2.08 and Section 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Credit-Linked L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the
Credit-Linked L/C Issuer, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Credit-Linked L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
10.10 Collateral and Guaranty Matters.
     The Lenders and the Credit-Linked L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations outstanding under the Loan Documents (other than contingent
indemnification obligations) and the expiration or termination of all
Credit-Linked Letters of Credit, (ii) that is transferred or to be transferred
as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document, or (iii) subject to Section 11.01, if approved,
authorized or ratified in writing by the Required Lenders;
     (b) to subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Property that is permitted by Section 8.01(i);
     (c) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
     (d) to enter into and perform its obligations under the Intercreditor
Agreement.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or

103



--------------------------------------------------------------------------------



 



items of Property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 10.10.
10.11 Intercreditor Agreement.
     Each of the Lenders hereby acknowledges that it has received and reviewed
the Intercreditor Agreement and agrees to be bound by the terms thereof. Each
Lender (and each Person that becomes a Lender hereunder pursuant to
Section 11.06) hereby (i) acknowledges that Bank of America is acting under the
Intercreditor Agreement in multiple capacities as the Administrative Agent, the
ABL Agent and the Control Agent and (ii) waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Bank of America any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto. Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 11.06) hereby
authorizes and directs Bank of America to enter into the Intercreditor Agreement
on behalf of such Lender and agrees that Bank of America, in its various
capacities thereunder, may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement.
ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
     (a) General. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, each Loan Party and the Required Lenders and acknowledged by the
Administrative Agent, or, the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Parties that are parties thereto, in each case with the consent of the
Required Lenders, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that:
     (i) no such amendment, waiver or consent shall, without the written consent
of each Lender affected thereby:
     (A) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or Event of Default or mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);
     (B) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document;
     (C) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or Credit-Linked L/C Borrowing, or any fees or other amounts
payable hereunder or under any other Loan Document; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or

104



--------------------------------------------------------------------------------



 



to waive any obligation of the Borrower to pay interest or Credit-Linked Letter
of Credit Fees at the Default Rate;
     (D) change Section 2.12 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby;
     (E) except as contemplated by subsection (b)(ii) below, change any
provision of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder;
     (F) (1) except as the result of or in connection with a Disposition not
prohibited by Section 8.05, release all or substantially all of the Collateral
and (2) except as otherwise provided in Section 10.10, release all or
substantially all of the Guarantors;
     (G) release the Borrower from its obligations under the Loan Documents; or
     (H) impose any greater restriction on the ability of any Lender to assign
any of its rights or obligations hereunder. For purposes of this clause, the
aggregate amount of each Lender’s risk participation and funded participation in
Credit-Linked L/C Obligations shall be deemed to be held by such Lender.
     (ii) no amendment, waiver or consent shall amend, change, waive, discharge
or terminate (A) Section 9.03 so as to alter the pro rata sharing of payments
required thereby without the written consent of each Lender or (B) the order of
application of any reduction in the Commitments or any prepayment among the
facilities provided hereunder from the application thereof set forth in
Section 2.04, respectively, in any matter that materially and adversely affects
the Lenders under a facility without the written consent of (1) in the case of
the Credit-Linked Deposits and the outstanding Credit-Linked L/C Obligations,
the Required Credit-Linked Lenders, (2) in the case of the Term Loan, the
Lenders holding in the aggregate a majority of the outstanding Term Loan, and
(3) in the case of the Incremental Term Loan, the Lenders holding in the
aggregate a majority of such outstanding Incremental Term Loan;
     (iii) no amendment, waiver or consent shall, unless in writing and signed
by the Credit-Linked L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the Credit-Linked L/C Issuer under this Agreement
or any Credit-Linked Issuer Document relating to the Credit-Linked Letter of
Credit;
     (iv) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;
     (v) without the consent of each Approved Counterparty that is party to an
outstanding Crack Spread Hedge Agreement, (A) amend, change, waive, discharge or
terminate either Section 9.03 hereof or Section 9 of the Security Agreement so
as to alter the manner of application of any payment of proceeds of Collateral
so as to provide for distributions in respect of the obligations under the Crack
Spread Hedge Agreement to any such Approved Counterparty on a basis less
favorable than ratably with the principal obligations under the Loans,
(B) change the definitions of “Approved Counterparty” or “Secured Crack Spread
Hedge Agreement” set forth in Section 1.01 in a manner adverse to any such
Approved Counterparty, (C) change the definition of “Secured Obligations” set
forth in the Security Agreement so as to exclude any

105



--------------------------------------------------------------------------------



 



obligations of the applicable Consolidated Party(ies) existing under any Secured
Crack Spread Hedge Agreement to which any such Approved Counterparty is a party
that would have been included prior to such change or (D) amend, change, waive
discharge or terminate this Section 11.01(a)(v); and
     (vi) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.
     (b) Certain Amendments.
     (i) General. Notwithstanding the foregoing provisions of Section 11.01(a),
(A) any provision of this Agreement may be amended by an agreement in writing
entered into by the Borrower, the Required Lenders and the Administrative Agent
(and, if its rights or obligations are affected thereby, the Credit-Linked L/C
Issuer) if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders under one or more tranches but not
under any other tranche may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite percentage in interest of the
affected tranche or tranches of Lenders that would be required to consent
thereto under this Section 11.01 if such tranche or tranches of Lenders were the
only tranche or tranches of Lenders hereunder at the time.
     (ii) Additional Commitments or Tranches. For the avoidance of doubt and
notwithstanding any provision to the contrary contained in this Section 11.01
(including Section 11.01(a)(i)(A)), this Agreement may be amended (or amended
and restated) with the written consent of the Loan Parties and the Required
Lenders (i) to increase the aggregate Commitments of the Lenders, (ii) to add
one or more additional borrowing tranches to this Agreement and to provide for
the ratable sharing of the benefits of this Agreement and the other Loan
Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing tranche(s) and the accrued interest and fees in respect thereof and
(iii) to include appropriately the lenders under such additional borrowing
tranches in any determination of the Required Lenders and/or to provide consent
rights to such lenders under Section 11.01(a) corresponding to the consent
rights of the other Lenders thereunder.
     (c) Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
     (d) Voting Rights of Lenders During Bankruptcy Proceedings. Notwithstanding
the fact that the consent of all the Lenders is required in certain
circumstances as set forth above, (x) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersedes the unanimous consent provisions set forth herein and
(y) the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or Insolvency Proceeding and
such determination shall be binding on all of the Lenders.

106



--------------------------------------------------------------------------------



 



11.02 Notices. Effectiveness of Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent or the Credit-Linked
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Credit-Linked L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Credit-Linked
L/C Issuer pursuant to Article II if such Lender or the Credit-Linked
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A

107



--------------------------------------------------------------------------------



 



PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the Credit-Linked L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the Credit-Linked L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the Credit-Linked L/C Issuer may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Credit-Linked L/C Issuer. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Laws.
     (e) Reliance by Administrative Agent, Credit-Linked L/C Issuer and Lenders.
The Administrative Agent, the Credit-Linked L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the Credit-Linked
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03 No Waiver; Cumulative Remedies.
     No failure by any Lender, the Credit-Linked L/C Issuer or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

108



--------------------------------------------------------------------------------



 



11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Credit-Linked L/C Issuer in connection with the issuance, amendment or renewal
of the Credit-Linked Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the Credit-Linked L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent or the Credit-Linked
LC Issuer, and one counsel retained by the Lenders or any steering committee or
similar group acting on behalf of the Lenders as a group (and such additional
counsel as the Administrative Agent, the Credit-Linked LC Issuer, any Lender,
any group of Lenders or any such steering committee determines in good faith are
necessary in light of actual or potential conflicts of interest or the
availability of different claims or defenses) in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Credit-Linked Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Credit-Linked Letters
of Credit.
     (b) Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Credit-Linked L/C Issuer, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Credit-Linked Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Credit-Linked L/C Issuer to honor a
demand for payment under the Credit-Linked Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of the Credit-Linked Letter of Credit), (iii) any actual or alleged presence or
Environmental Release of Hazardous Materials on or from any property owned or
operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has

109



--------------------------------------------------------------------------------



 



obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Credit-Linked L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Credit-Linked L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Credit-Linked L/C Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Credit-Linked L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipient by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the Credit-Linked L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Credit-Linked Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
11.05 Payments Set Aside.
     To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, the Credit-Linked L/C Issuer or any Lender, or the
Administrative Agent, the Credit-Linked L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Credit-Linked L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the Credit-Linked L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of

110



--------------------------------------------------------------------------------



 



the Lenders and the Credit-Linked L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Credit-Linked L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in Credit-Linked L/C Obligations) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which in the case of a Term Loan Commitment
and/or Incremental Term Loan Commitment includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not

111



--------------------------------------------------------------------------------



 



prohibit any Lender from assigning all or a portion of its rights and
obligations among the facilities hereunder on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Credit-Linked Commitment if such assignment is to a Person that is
not a Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan or Incremental Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and
     (C) the consent of the Credit-Linked L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Credit-Linked Letters of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to wave such processing and recordation fee in the case of any assignment.
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

112



--------------------------------------------------------------------------------



 



     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Credit-Linked L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Credit-Linked L/C Obligations) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the Credit-Linked L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vii) of the Section 11.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section, but only to the extent
that the Lender that sold such participation would otherwise be entitled to
assert a claim under any of such Sections. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.
     (e) Limitation on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the

113



--------------------------------------------------------------------------------



 



case may be, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act
     (h) Resignation as Credit-Linked L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days’ notice to the Borrower and the
Lenders, resign as Credit-Linked L/C Issuer. In the event of any such
resignation as Credit-Linked L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor Credit-Linked L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Credit-Linked L/C Issuer. If
Bank of America resigns as Credit-Linked L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the Credit-Linked L/C Issuer hereunder
with respect to all Credit-Linked Letters of Credit outstanding as of the
effective date of its resignation as Credit-Linked L/C Issuer and all
Credit-Linked L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor Credit-Linked L/C Issuer, (1) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Credit-Linked L/C Issuer, and (2) the successor Credit-Linked L/C
Issuer shall issue letters of credit in substitution for the Credit-Linked
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Credit-Linked Letters of
Credit.
     (i) The Credit-Linked Deposit Account funded by any Credit-Linked Lender
pursuant to Section 2.01(b) shall not be released in connection with any
assignment of its Credit-Linked Commitment but shall instead be purchased by the
relevant assignee and continue to be held for application in accordance with the
terms of Section 2.03 in respect of the Credit-Linked Commitment assigned to
such assignee.
11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent, the Lenders and the Credit-Linked
L/C Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, or any Person invited to become
a Lender hereunder pursuant to Section 2.01(d) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the Credit-Linked L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

114



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Credit-Linked
L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the Credit-Linked
L/C Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in a
manner consistent with the manner in which it handles its own confidential
information and accordance with applicable Law, including United States Federal
and state securities Laws.
11.08 Set-off.
     If an Event of Default shall have occurred and be continuing, each Lender,
the Credit-Linked L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Credit-Linked L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the Credit-Linked
L/C Issuer, irrespective of whether or not such Lender or the Credit-Linked
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Credit-Linked L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Credit-Linked L/C Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, the Credit-Linked L/C Issuer or their respective Affiliates may
have. Each Lender and the Credit-Linked L/C Issuer agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application
11.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

115



--------------------------------------------------------------------------------



 



11.10 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
11.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until such time as the Obligations under the Loan Documents
have been Fully Satisfied.
11.12 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
11.13 Replacement of Lenders.
     If (a) any Lender requests compensation under Section 3.04, (b) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(c) a Lender does not consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document that requires unanimous consent of
all Lenders and that has been approved by the Required Lenders as provided in
Section 11.01, (d) any Lender delivers a notice pursuant to Section 3.02 with
respect to circumstances that do not affect the other Lenders hereunder, or
(e) any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

116



--------------------------------------------------------------------------------



 



     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Credit-Linked L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (iv) such assignment does not conflict with applicable Laws; and
     (v) in the case of any such assignment resulting from a Lender’s failure to
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document, the applicable amendment, modification and/or waiver of this
Agreement that the Borrower has requested shall become effective upon giving
effect to such assignment (and any related assignments required to be effected
in connection therewith in accordance with this Section 11.06).
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE CREDIT-LINKED L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

117



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE OBJECTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 Waiver of Jury Trial.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16 Term of Agreement.
     The term of this Agreement shall be until the Obligations under the Loan
Documents have been Fully Satisfied.
11.17 USA PATRIOT Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
11.18 Subordination of Intercompany Debt.
     Each Loan Party agrees that all intercompany Indebtedness among Loan
Parties (the “Intercompany Debt”) is subordinated in right of payment, to the
prior payment in full of all Obligations. Notwithstanding any provision of this
Agreement to the contrary, provided that no Event of Default has occurred and is
continuing, Loan Parties may make and receive payments with respect to the
Intercompany Debt to the extent not otherwise prohibited by this Agreement;
provided, that in the event

118



--------------------------------------------------------------------------------



 



of and during the continuation of any Event of Default, no payment shall be made
by or on behalf of any Loan Party on account of any Intercompany Debt. In the
event that any Loan Party receives any payment of any Intercompany Debt at a
time when such payment is prohibited by this Section 11.18, such payment shall
be held by such Loan Party, in trust for the benefit of, and shall be paid
forthwith over and delivered, upon written request, to, the Administrative
Agent.
11.19 No Advisory or Fiduciary Relationship.
     In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arranger, are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b)(i) the Administrative Agent and the Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary, for the Borrower or any of Affiliates or any
other Person and (ii) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases,
any claims that it may have against the Administrative Agent or the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
11.20 ENTIRE AGREEMENT.
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURE PAGES FOLLOW]

119



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                          BORROWER:   CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP    
 
                            By:   Calumet LP GP, LLC, its general partner    
 
                                By:   Calumet Operating, LLC, its sole member  
 
 
                                    By:   Calumet Specialty Products Partners,
L.P., its sole member    
 
                       
 
              By:   Calumet GP, LLC, its general partner    
 
                       
 
              By:   /s/ R. Patrick Murray II    
 
                       
 
              Name:   R. Patrick Murray II    
 
              Title:   Vice-President and Chief Financial Officer    

              GUARANTORS:   CALUMET SHREVEPORT, LLC    
 
           
 
  By:   /s/ R. Patrick Murray II    
 
           
 
  Name:   R. Patrick Murray II    
 
  Title:   Vice-President and Chief Financial Officer    
 
                CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC    
 
           
 
  By:   /s/ R. Patrick Murray II    
 
           
 
  Name:   R. Patrick Murray II    
 
  Title:   Vice-President and Chief Financial Officer    
 
                CALUMET SHREVEPORT FUELS, LLC    
 
           
 
  By:   /s/ R. Patrick Murray II    
 
           
 
  Name:   R. Patrick Murray II    
 
  Title:   Vice-President and Chief Financial Officer    
 
                CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.    
 
           
 
  By:   Calumet GP, LLC, its general partner    
 
           
 
  By:   /s/ R. Patrick Murray II    
 
           
 
  Name:   R. Patrick Murray II    
 
  Title:   Vice-President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                          CALUMET LP GP, LLC    
 
                        By:   Calumet Operating, LLC, its sole member    
 
                            By:   Calumet Specialty Products Partners, L.P., its
sole member    
 
                   
 
          By:   Calumet GP, LLC, its general partner    
 
                   
 
          By:   /s/ R. Patrick Murray II    
 
                   
 
          Name:   R. Patrick Murray II    
 
          Title:   Vice-President and Chief Financial Officer    
 
                        CALUMET OPERATING, LLC    
 
                        By:   Calumet Specialty Products Partners, L.P., its
sole member    
 
                            By:   Calumet GP, LLC, its general partner    
 
                   
 
          By:   /s/ R. Patrick Murray II    
 
          Name:   R. Patrick Murray II    
 
          Title:   Vice-President and Chief Financial Officer    
 
                        CALUMET SALES COMPANY INCORPORATED    
 
                   
 
  By:   /s/ R. Patrick Murray II                  
 
  Name:   R. Patrick Murray II    
 
  Title:   Vice-President and Chief Financial Officer    

2



--------------------------------------------------------------------------------



 



                              CALUMET PENRECO, LLC
 
                            By:   Calumet Lubricants Co., Limited Partnership,
its sole member
 
                                By:   Calumet LP GP, LLC, its general partner
 
                                    By:   Calumet Operating, LLC, its sole
member
 
                                        By:   Calumet Specialty Products
Partners, L.P., its sole member
 
                       
 
                  By:   Calumet GP, LLC, its general partner
 
                       
 
                  By:   /s/ R. Patrick Murray II
 
                       
 
                  Name:   R. Patrick Murray II
 
                  Title:   Vice-President and Chief Financial Officer

3



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,         as
Administrative Agent    
 
           
 
  By:   /s/ Maurice E. Washington    
 
           
 
  Name:   Maurice E. Washington    
 
  Title:   Vice-President    

4



--------------------------------------------------------------------------------



 



              LENDER:   BANK OF AMERICA, N.A.,         as Lender and
Credit-Linked L/C Issuer    
 
           
 
  By:   /s/ Gabe Gomez    
 
           
 
  Name:   Gabe Gomez    
 
  Title:   Vice-President    

5



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF LOAN NOTICE
Date:                     , 20                    
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement dated as of January 3, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
at any time and from time to time, the “Agreement”), by and among Calumet
Lubricants Co., Limited Partnership, an Indiana limited partnership (together
with any permitted successors and assigns, the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and Credit-Linked L/C Issuer.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

     
1.
  The undersigned hereby requests (select one):
 
   
 
  o     A Borrowing of the Term Loan
 
   
 
  o     A Borrowing of the Incremental Term Loan
 
   
 
  o     A conversion or continuation of Term Loans
 
   
 
  o     A conversion or continuation of Incremental Term Loans
 
   
2.
  On                      (a Business Day).
 
   
3.
  In the amount of $                    .
 
   
4.
  Comprised of                     .
 
  [Type of Loan requested]
 
   
5.
  For Eurodollar Rate Loans: with an Interest Period of                     
months.

 



--------------------------------------------------------------------------------



 



The Borrowing requested herein complies with Section 2.02 of the Agreement.

                          CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an    
Indiana limited partnership
 
                        By:   CALUMET LP GP, LLC, its general partner
 
                            By:   CALUMET OPERATING, LLC, its sole member
 
                                By:   CALUMET SPECIALTY PRODUCTS                
PARTNERS, L.P., its sole member
 
                   
 
              By:   CALUMET GP, LLC,                 its general partner
 
                   
 
              By:    
 
                   
 
              Name:    
 
              Title:    

 



--------------------------------------------------------------------------------



 



Exhibit B-1
FORM OF TERM NOTE
                                        , 20                    
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                      or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement dated as of January 3, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing at any time
and from time to time, the “Agreement”), among the Borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent and Credit-Linked L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of
each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Term Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

 



--------------------------------------------------------------------------------



 



     THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

                          CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an    
Indiana limited partnership
 
                        By:   CALUMET LP GP, LLC, its general partner
 
                            By:   CALUMET OPERATING, LLC, its sole member
 
                                By:   CALUMET SPECIALTY PRODUCTS                
PARTNERS, L.P., its sole member
 
                   
 
              By:   CALUMET GP, LLC,                 its general partner
 
                   
 
              By:    
 
                   
 
              Name:    
 
              Title:    

 



--------------------------------------------------------------------------------



 



Exhibit B-2
FORM OF INCREMENTAL TERM NOTE
                                        
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                      or registered assigns (the “Incremental Term Loan
Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined) and the New Commitment Agreement dated as of                     , the
principal amount of the Incremental Term Loan made by the Incremental Term Loan
Lender to the Borrower under that certain Credit Agreement dated as of
January 3, 2008 (as amended, modified, supplemented or extended from time to
time, the “Agreement”) among the Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and Credit-Linked L/C Issuer and the New
Commitment Agreement between the Borrower and the Lenders party thereto.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of the
Incremental Term Loan from the date of the Incremental Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the New Commitment Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Incremental
Term Loan Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.
     This Incremental Term Note is one of the Incremental Term Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This Term
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Incremental Term Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. The Incremental Term Loan made by
the Incremental Term Loan Lender shall be evidenced by one or more loan accounts
or records maintained by the Incremental Term Loan Lender in the ordinary course
of business. The Incremental Term Loan Lender may also attach schedules to this
Incremental Term Note and endorse thereon the date, amount and maturity of the
Incremental Term Loan and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Incremental Term Note.

 



--------------------------------------------------------------------------------



 



     THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

                          CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an    
Indiana limited partnership
 
                        By:   CALUMET LP GP, LLC, its general partner
 
                            By:   CALUMET OPERATING, LLC, its sole member
 
                                By:   CALUMET SPECIALTY PRODUCTS                
PARTNERS, L.P., its sole member
 
                   
 
              By:   CALUMET GP, LLC,                 its general partner
 
                   
 
              By:    
 
                   
 
              Name:    
 
              Title:    

 



--------------------------------------------------------------------------------



 



Exhibit B-3
FORM OF CREDIT-LINKED NOTE
                                        , 20                    
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                      or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Credit Linked L/C Advance from time to time made by the Lender to
the Borrower under that certain Credit Agreement dated as of January 3, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing at
any time and from time to time, the “Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent and Credit-Linked L/C
Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Credit-Linked L/C Advance from the date of such Credit-Linked L/C Advance until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Credit-Linked Note is one of the Credit-Linked Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Credit-Linked
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Credit-Linked Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Credit-Linked L/C Advances made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Credit-Linked Note and endorse thereon the date, amount and
maturity of its Credit-Linked L/C Advances and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Credit-Linked Note.

 



--------------------------------------------------------------------------------



 



THIS CREDIT-LINKED NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

                          CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an    
Indiana limited partnership
 
                        By:   CALUMET LP GP, LLC, its general partner
 
                            By:   CALUMET OPERATING, LLC, its sole member
 
                                By:   CALUMET SPECIALTY PRODUCTS                
PARTNERS, L.P., its sole member
 
                   
 
              By:   CALUMET GP, LLC,                 its general partner
 
                   
 
              By:    
 
                   
 
              Name:    
 
              Title:    
 
              Title:    

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                    
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of January 3, 2008
(as amended, restated, extended, supplemented or otherwise modified in writing
at any time and from time to time, the “Agreement”), by and among Calumet
Lubricants Co., Limited Partnership, an Indiana limited partnership (together
with any permitted successors and assigns, the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and Credit-Linked L/C Issuer.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.
The undersigned Responsible Officer of the General Partner hereby certifies as
of the date hereof that he/she is the
                                                                         
        of the General Partner, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate on behalf of the Borrower to the
Administrative Agent, and that:
     [Use following paragraph 1 for fiscal year-end financial statements]
     [1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.]
     [Use following paragraph 1 for fiscal quarter-end financial statements]
     [1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Consolidated Parties in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.]
     [Select one:]
     [2. To the best knowledge of the undersigned during such fiscal period, no
Default has occurred and is continuing.]
-or-
     [2. Defaults have occurred and are continuing and the following is a list
of each Default and it nature and status:]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of                                         ,
                    .

                          CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an    
Indiana limited partnership
 
                        By:   CALUMET LP GP, LLC, its general partner
 
                            By:   CALUMET OPERATING, LLC, its sole member
 
                                By:   CALUMET SPECIALTY PRODUCTS                
PARTNERS, L.P., its sole member
 
                   
 
              By:   CALUMET GP, LLC,                 its general partner
 
                   
 
              By:    
 
                   
 
              Name:    
 
              Title:    

 



--------------------------------------------------------------------------------



 



Schedule 1
to Compliance Certificate
Schedule 2
to Compliance Certificate

 



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (the “Joinder Agreement”) dated as of
                                        , 20                     is by and
between ___                                        , a
                                         (the “New Subsidiary”), and Bank of
America, N.A., in its capacity as Administrative Agent under that certain Credit
Agreement dated as of January 3, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing at any time and from time to time,
the “Agreement”), by and among Calumet Lubricants Co., Limited Partnership, an
Indiana limited partnership (together with any permitted successors and assigns,
the “Borrower”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and Credit-Linked L/C Issuer. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.
     The Loan Parties are required by Section 7.13 of the Agreement to cause the
New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Agreement and a “Guarantor” for all purposes of the Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Agreement. The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Agreement,
the prompt payment and performance of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.
     2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Security and Pledge Agreement and a “Obligor” for all purposes of
the Security and Pledge Agreement, and shall have all the obligations of a
Obligor thereunder as if it had executed the Security and Pledge Agreement. The
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Security and
Pledge Agreement. Without limiting generality of the foregoing terms of this
paragraph 2, the New Subsidiary hereby grants, pledges and assigns to the
Administrative Agent, for the benefit of the Lenders, a continuing security
interest in, and a right of set off against, any and all right, title and
interest of the New Subsidiary in and to the Collateral (as defined in the
Security and Pledge Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security and Pledge Agreement).
     3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Intercreditor Agreement and a “Grantor” for all purposes of the
Intercreditor Agreement, and shall have all of the obligations of a Grantor
thereunder as if it had executed the Intercreditor Agreement. The New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions applicable to the Grantors contained in the
Intercreditor Agreement.
     4. The New Subsidiary hereby represents and warrants to the Administrative
Agent that:

 



--------------------------------------------------------------------------------



 



     (a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.
     (b) The New Subsidiary’s chief executive office is located at the location
set forth on Schedule 1 hereto. The New Subsidiary’s taxpayer identification
number and organization number are set forth on Schedule 1 hereto.
     (c) Other than as set forth on Schedule 2 hereto, the New Subsidiary has
not changed its legal name, changed its state of formation, been party to a
merger, consolidation or other change in structure or used any tradename in the
five years preceding the date hereof.
     (d) Schedule 3 hereto includes all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses (each as defined in the
Security and Pledge Agreement) owned by the New Subsidiary in its own name, or
to which the New Subsidiary is a party, as of the date hereof. None of the
Copyrights, Patents and Trademarks owned by the New Subsidiary set forth in
Schedule 3 hereto is the subject of any licensing or franchise agreement, except
as set forth on Schedule 3 hereto.
     (e) Schedule 4 hereto includes all Commercial Tort Claims (as defined in
the Security and Pledge Agreement) before any Governmental Authority by or in
favor of the New Subsidiary.
     (f) Schedule 5 hereto lists all real Property located in the United States
that is owned or leased by the New Subsidiary as of the date hereof.
     (g) Schedule 6 hereto lists all locations in the United States of tangible
personal Property that is owned or leased by the New Subsidiary as of the date
hereof.
     (h) Schedule 7 hereto includes all Subsidiaries owned directly by the New
Subsidiary, including number of shares of outstanding Capital Stock, the
certificate number(s) of the certificates evidencing such Capital Stock and the
percentage of such Capital Stock owned by the New Subsidiary.
     5. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Agreement or such other address as the New Subsidiary may from time to
time notify the Administrative Agent in writing.
     6. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Agreement upon the execution of this Agreement by the New Subsidiary.
     7. This Joinder Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.
     8. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

                  [NEW SUBSIDIARY]    
 
           
 
  By:        
 
                Name:
Title:    

          Acknowledged and accepted:    
 
        BANK OF AMERICA, N.A.,
as Administrative Agent    
 
       
By:
       
 
       
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



Schedule 1
Location of Chief Executive Office;
Taxpayer Identification Number; Organizational Number
Schedule 2
Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure; Tradenames
Schedule 3
IP Rights
Schedule 4
Commercial Tort Claims
Schedule 5
Real Property Locations
Schedule 6
Tangible Personal Property Locations
Schedule 7
Capital Stock

 



--------------------------------------------------------------------------------



 



Exhibit E
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
Letters of Credit, Guarantees and the Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

         
1.
  Assignor:              
 
       
2.
  Assignee:              
 
      [and is an Affiliate/Approved Fund of [identify Lender]]
 
       
3.
  Borrower:   Calumet Lubricants Co., Limited Partnership
 
       
4.
  Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Agreement
 
       
5.
  Agreement:   Credit Agreement dated as of January 3, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing at any time
and from time to time, the “Agreement”), by and among Calumet Lubricants Co.,
Limited Partnership, an Indiana limited partnership (together with any permitted

 



--------------------------------------------------------------------------------



 



         
 
      successors and assigns, the “Borrower”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Credit-Linked L/C Issuer.

6.   Assigned Interest:

                                      Aggregate                 Amount of  
Amount of   Percentage         Commitment/Loans   Commitment/Loans   Assigned of
    Facility Assigned   for all Lenders   Assigned   Commitment/Loans   CUSIP
Number
Term Loan
  $ 385,000,000     $                                                   %      
 
 
                               
Credit-Linked Commitment
  $ 50,000,000                          
 
                               
[7. Trade Date:
    ]                    
 
                         

     Effective Date:                     ___, 20___[TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

             
 
                ASSIGNOR
[NAME OF ASSIGNOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

                     
 
                        CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an Indiana
limited partnership    
 
                        By:   CALUMET LP GP, LLC, its general partner    
 
                            By:   CALUMET OPERATING, LLC, its sole member    
 
                   
 
          By:   CALUMET SPECIALTY PRODUCTS PARTNERS, L.P., its sole member    

                         
 
                       
 
              By:   CALUMET GP, LLC,                     its general partner    
 
                       
 
              By:        
 
              Name:  
 
   
 
              Title:        





--------------------------------------------------------------------------------



 



          [Consented to and] Accepted:    
 
        BANK OF AMERICA, N.A.,     as Administrative Agent    
 
       
By:
       
 
 
 
   
Name:
       
Title:
       
 
        [Consented to:]    
 
        [BANK OF AMERICA, N.A.,     as Credit Linked L/C Issuer]1    
 
       
By:
       
 
 
 
   
Name:
       
Title:
       

                          CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP,     an
Indiana limited partnership
 
                        By:   CALUMET LP GP, LLC, its general partner
 
                            By:   CALUMET OPERATING, LLC, its sole member
 
                                By:   CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.,
                its sole member
 
                   
 
              By:   CALUMET GP, LLC, its general partner
 
                   
 
              By:    
 
                   
 
              Name:    
 
              Title:    

 

1   Only if assignment involves the assignment of a Credit-Linked Commitment





--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iv) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(ii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF NEW COMMITMENT AGREEMENT
     Reference is made to that certain Credit Agreement dated as of January 3,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing at any time and from time to time, the “Agreement”), by and among
Calumet Lubricants Co., Limited Partnership, an Indiana limited partnership
(together with any permitted successors and assigns, the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Credit-Linked
L/C Issuer. Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.
     1. Effective as of the Effective Date set forth below, the undersigned
Lender hereby confirms its [Term Loan][Incremental Term Loan] Commitment, in an
aggregate principal amount of up to the amount of set forth below, to make [Term
Loans][Incremental Term Loans] in accordance with the provisions of
[Section 2.01(d)][Sections 2.01(c) and 2.01(d)] of the Agreement. If the
undersigned Lender is already a Lender under the Agreement, such Lender
acknowledges and agrees that such Commitment is in addition to any existing
Commitment of such Lender under the Agreement. If the undersigned Lender is not
already a Lender under the Agreement, such Lender hereby acknowledges, agrees
and confirms that, by its execution of this New Commitment Agreement, such
Lender will, as of the Effective Date, be a party to the Agreement and be bound
by the provisions of the Agreement and, to the extent of its new Commitment,
have the rights and obligations of a Lender thereunder.
     2. The undersigned Lender hereby (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this New Commitment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all requirements of an Eligible Assignee under the Agreement (subject to receipt
of such consents as may be required under the Agreement), (iii) it has received
a copy of the Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (iv) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

         
3.
  Amount of [Term Loan][Incremental Term Loan] Commitment  
$                    
 
       
4.
  [Applicable Rate:                       %]2
 
       
5.
  [Maturity Date:                       , 20                    ]3
 
       
6.
  Effective Date of [Term Loan][Incremental Term Loan] Commitment  
                    , 20                    
 
       
7.
  Fees:   $                                        4

 

2   Incremental Term Loan only. 3   Incremental Term Loan only. 4   Describe
commitment, upfront and other applicable fees.

 



--------------------------------------------------------------------------------



 



     This New Commitment Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

          THE TERMS SET FORTH ABOVE     ARE HEREBY AGREED TO:    
 
       
[LENDER]
   
 
       
By:
       
Name: 
 
 
   
Title:
       

                 
CONSENTED TO AND AGREED:
           
 
                BANK OF AMERICA, N.A.,   CALUMET LUBRICANTS CO., LIMITED     as
Administrative Agent   PARTNERSHIP, an Indiana limited partnership    
 
               
By:
      By:        
 
               
Name: 
      Name:         
Title:
      Title:        

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments and Applicable Percentages

                                              Applicable           Applicable  
          Percentage of           Percentage of     Term Loan   Term Loan  
Credit-Linked   Credit-Linked Lender   Commitment   Commitments   Commitment  
Commitments
Bank of America, N.A.
  $ 385,000,000.00       100.000000000 %   $ 50,000,000.00       100.000000000 %
Total
  $ 385,000,000.00       100.000000000 %   $ 50,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



Schedule 11.02
Administrative Agent’s Office Certain Addresses for Notice
1. Address for Loan Parties:
Borrower:

              Calumet Lubricants Co., Limited Partnership
2780 Waterfront Parkway East Drive, Suite 200
Indianapolis, Indiana 46214        
Attention:
  R. Patrick Murray II        
Telephone:
  (317) 328-5660        
Facsimile:
  (317) 328-5676        
E-mail:
  pat.murray@calumetspecialty.com        
 
            With a copy to:        
 
            Fulbright & Jaworski, L.L.P.         1301 McKinney, Suite 5100      
  Houston, Texas 77010-3095        
Attention:
  Joshua P. Agrons        
Telephone:
  (713) 651-5529        
Facsimile:
  (713) 651-5246        
E-mail:
  jagrons@fulbright.com        

2. Addresses for Administrative Agent and Credit-Linked L/C Issuer:

          Administrative Agent’s Office:    
 
        (for payments and requests)     Bank of America, N.A.    
Mail Code:
  TX1-492-14-12     901 Main Street, 14th Floor     Dallas, Texas 75202    
Attention:
  Tonya Parker    
Telephone:
  (214) 209-2133    
Facsimile:
  (214) 290-9438    
E-mail:
  tonya.r.parker@bankofamerica.com    
 
        Wire Instructions:     Bank of America, N.A.     Dallas, Texas    
ABA #:
  026009593    
Acct Name:
Acct.#:
  Credit Services
1292000883    
Attn:
  Credit Services    
Ref:
  Calumet Lubricants – Attn Tonya Parker    

 



--------------------------------------------------------------------------------



 



Other Notices to Administrative Agent:

          Bank of America, N.A.     Agency Management     901 Main Street, 14th
Floor     Dallas, Texas 75202    
Mail Code:
  TX1-492-14-11    
Attention:
  Renita M. Cummings    
Telephone:
  (214) 209-4130    
Facsimile:
  (214) 290-8371    
E-mail:
  renita.m.cummings@bankofamerica.com       For Notices as Credit-Linked L/C
Issuer:    
 
        Bank of America, N.A.     1000 W Temple Street, 7th Floor     Los
Angeles, California 90012    
Mail Code:
  CA9-705-07-05    
Attn:
  Sandra M. Leon    
Telephone:
  (213) 580-8369    
Facsimile:
  (213) 580-8440    
E-mail:
  Sandra.leon@bankofamerica.com    

 